      Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 1 of 189 Page ID #:215
                                                              FILED
                                                               DISTRICT COURT
                                                    CLERK,U.S•


                    ~.: ~- ~v-aoaay-~iSC~J~~             FEB 2 i mm
                                                                      CALIFORNIA
._          _             ..     _                 CFl•(TRALDIS7 IC    ___ EPU7Y..   _..
           ~                                       BY

      ..                                                                             ..




      _ , __ .
                                                    __        __       _.

__   __         -                        -


                           _         _         _ ___-                           __


                                                                      __


           `~._

             ~a~.                              4




     __
   Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 2 of 189 Page ID #:216

~~~~~c ~..                  ~t



        1,_~            ~                    ~      <

     ~ ~__
      ~I
 ._.~4`     --------
     !~              z.~-z~-~•~-~z_z_~-Sys-s~~
~~~.:~'~_,s~ ~             ~~
                                        ~,       _ pGl~vb~~.. 2-1,~ Asa\~'
      !i_          ~''
                                                   OC~poS~~C~o~1 ~c~tc~~
                                                 Zo ~~~      NHS ~o~i
   'o
    nm.' _~_`~N`C~\~                             Zo P~,~~~5~ ~o~ ~o~x~~
~
~~y ~~~`i'~~                                      T~ C~iZr~~~ C~
                                                  cs~~p~a~..~ p~~a.~c=rte
       ~;                   _   _        _                             __


      ,,;;         __
      ~,~ ~



                                                                                              S
ti~~"~c~ ~s r`~~~ ~~s~                                      P~a~~~~ ~~n~


      ,,, ,         _                                       _   _ _   __
      4i       _                                        _


    .}_
     ,,                                                           _             _        __
     s
     1~                         _            _

     ,3 {;
     '~
     },                             _                                      __       __
      .~
        Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 3 of 189 Page ID #:217

                             /f                          _ i/

~ ~~/~~~'. G~►~_ ~' P~--~~1~ ,jam', ~~C:~~C t~
'

     Z.;?1J- cv - ~o~--~-~.SLS                       ~




           _ ___                  __                                            _ _
 boa C~Q\~.~ ;,~ ~s~L~~~ ~~\                                            o,.~ G~~~ ;Z~,

 ~~- cam                      )-              ~a                ~,~~.~~C~~ ~.~,~,_



-~     -- ..                ---        _ . ~• , :_
 ~- `a5 ~-                   ~~ ~~~i~ ~QJ~~~`-                                _ ~~ Jam-
                                                         _      --


                   -        ->,
                       T—~




__ _           _        _              _ _z_                    _ _ _
  Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 4 of 189 Page ID #:218




 L~            ~   ~~~~ ~~. ~~~~
dam.~ ~~            ~ ~..,~~b~~~~-~:~~?,~.:n-~


~~~L~,~ a~~              G~~~~            ~~ ~.




   .~




   ,,
   ,a -~ ~ Q~~b~ C:~
   ~                                     ,~.~~-`~a~~~~ \off




                           _   __                   _
                         ~~
                                                            _                            ._ _   _ __
                                                                             ~ ~~
                                                                                         _.
                           -~~crz~~Gj   -~~c~ '~~o~v'~'i                     -sic=~c-~
                               -- -. — --
                                   --
                             ~C'Q ~~ ~               _                       -~~~~
                                                         -v_ _-----___            ._
                                      -~        __                       -        _      ----
                                                                                -,~-,~~-
                                                                                      __
                   ~~,~d ~ ~                ~                   ~    ~ ~
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 5 of 189 Page ID #:219
 Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 6 of 189 Page ID #:220




~N~~            ~     ~s~ ~1~~'~~~~`v~`
          ,:~
 te` \~';'~;~
 r              1      ~ ~"~                  ~`~';
                                          _
  ..


   . ,.   ~           ~,
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 7 of 189 Page ID #:221




  ..




                                                          __
       P~.~~sC~~~ ~~~~ ~~~~~
 _._




  _ _                                                      __
 .._                                       _    _ _       _ _.
    Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 8 of 189 Page ID #:222




                       _>
r     1 ?~




~~,                                        ^p ~,




                                                    ~~x~




                            ~_
       i
                   Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 9 of 189 Page ID #:223

                    ..          _ _                                       __




_ __ _ __
                                      __                                                   _
              _.    _.   . __   _..   __.        _..          .. _                               ._    _   _    _.
                                                                     J~

  .. _

                  h          v'_'~
         ~~`-~ ~-~ ~~~ \~ k5      ~~C                                                         ~~Lo-fir t~~`~7~




         _~-rn i.
                                                       _ L   --                          (~~                   _,




                                                              __.    ~          _              ~~ _

                                                                               __   __
                    .c~ .sue>~a ~~~-~-'1~J~ c~~~~                                   ~~~?c~~`~~


                                                 __P __ __---~                            _     _ _



                                            __                                                    __
    Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 10 of 189 Page ID #:224




___ ~~~~{~ mss_ ~oS A.~~\~ G~~         .~ /.~.~~, ~l~~`~~v~ l~ -~
              ~                                     _ ,~ ~




 s~~\~ ,.~r~~,~ ~ \ate: ~                ~~ ~ ~.        ~a~,




       _ __
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 11 of 189 Page ID #:225




                                          ~~~~~ ~~
  ..
   .~~ \cam ~.~\~~~ cam- ,.1t,~,.~~ ~~~
              ~~ - ~-



  .,




  ..




                      "\
 Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 12 of 189 Page ID #:226

           __




                                                       ~~~
~~~~ ~~.                     _   b~   ~       '.gib,
 -  -- _ _
                -         _      _-



                         -       -
      --
    Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 13 of 189 Page ID #:227



                      -~~        ~                      ,~-
~      ~i
~~- ~b~~ti~,,~~~ ~~                           ;~             r=te'
      ..




titi~~ ~ ~ _-                    Ste.~~~-~~~~~-

Vie.\.~~c~ ~~' ~c ~.                 ~~7`s~~,
                                            ."-~~ \~S


                                                          ~-
1.~.~ ►~~~~                 c ~~~~~~~~ln~~L~

                            ~Z
     Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 14 of 189 Page ID #:228


~P`~~~~~~ `~A~~~~~~c~~~~~~.~~o                                     ~o

                                                              ~~
                                                               1 1~

       __                                              ~~~n~~~~
__
_~~.s~_ _~~~                   -tea. . ~~.-~           ~~      -~~~~-

'~~~~.P~c_.~ ~~~~,~~2~ ~ ~~=~.~- cam.\ C~~-~ ~~.
   _   _ --- - -      -                        ---


~ ~P~o~~.~~~ ,sue~                      ~.     ~~~...Y~S ~~~~-._~~50~-
       ._ _          _                             _




                          __

       _ __                    _    _          _        _
              _ _.       __         ~~
  Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 15 of 189 Page ID #:229




~'~5        ~~~ ~ ~~~/~~~~~~(La~> Sao ~~~~_5~,_~~l




       ,~          ~~       ~~~~ ~ti ~~~~~~~~~



       ,.S'       b~~~~c~ ~~                     act     --c   J


       ,.~v,~3._ 1~ 1~1~3
       .a               ~~~.~.

            APP         ~


       .,
       .           '~~..~-z~•--~--
                              ,,
                                   CL~~~.c~c~~~-~1rr~-




                            `~
                                                     ,~\
                                                                                    _.
                                                             _         _
                                               __                                   -
                   ~\ %\Z.-Z\`• ~'~,c~ ~        ~;~.coo                ~ ~.         ~
                                           ^ _                o
                   <~-~'d ~~c~v~~ ~h~-rya'~~                .,,                '~,~~r~~~_ _.
                                                                  --            _— --    _ --
                                   ..
                  ~~~'~'~,~,~         ~"~~``~~ _~           `~`~~`~ cry                  _
                  -~~ _           _     _ _          cam,                  _   __
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 16 of 189 Page ID #:230
      Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 17 of 189 Page ID #:231




       _+
    L ~ ~~cn~ ail ~~                     ~,.~~~~:`z~~-~


      :;
    ~~

~        .



                 .,., L=~~~
    a~.~ ~~ tinesP~                      ~~\oti           ~o ~,~




                              1h
        Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 18 of 189 Page ID #:232

                                             _.




            _. . _




                     -- ~~ ~_                          -__ ~   -        ~ --
       _~~           -   p              ~~

                                         -                         __
__ _P~




        ~~~«
           .,.



 _ _                         __              _    __
---_    _     ___    _   _        _ _        t~
   Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 19 of 189 Page ID #:233




, `-                                            ~~,

       .,



~~ ~~~~~.~s             Gam.~~~ v.~ti'~~~~,~'~o
~•~. 51 CZc~4~'~ ~~~ ~~1~~ P~~'~~-=~ {~~- coo-fir ~




       .,                          ~
                                       ,                      ~
                              ,-




P~~~ '~~ ~          ~                      ~ ~~~
       Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 20 of 189 Page ID #:234

 ~i   ,~    ~    i




                     c~~~--x-~ ~~          ~_ _.    _ ~J           ~~




~-x~~~-c~~~          a.~-      .-~~-         .~       ~~-~.              _


                                                                    __
__         _.
            _.
                                       _                      __
            __



                                `~__
         Case
            i 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 21 of 189 Page ID #:235
               ',



          1   ~' ~        //




              .;




~~   ~   ,          ~   ~.
     6              (~'

                                   N~   ~-~~~         ~~ ~~
                                                                      0

                                        a~~

              :~




                          y~   ~    ~     `
                                                 ~~




                                        z_o
      Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 22 of 189 Page ID #:236

         _.
~~c            '~`1~-~ ~c~~~~~1`.~,~~~ cry ,~\~~.ii~'~~~~.

~~~0 b —~-



                 __                          _             ~-


                         __
  ~.~.                                                      _._



~~1, 10~-lob           '~~~'~ ~.    ~-1~C~~-.\~l~Z> ~8Z
_.~- ?-~ \2~~7~ 1.2.52- ~25~ v~-~~~'.~~~ot i°~\ ~~\~

         _ _      __     ___




        ~p~~            ~~~ ~~,~ ~~                  ~~ Cam       .




        _.                     ___ u         _         _
  Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 23 of 189 Page ID #:237


~~P~a~~~'~~~~~~~                            ~~~~~~,~.~




     .:

 ~    ~
~~~ =mac ~~~'~~--~-
   ..


                                          ~.
          Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 24 of 189 Page ID #:238




                     _ -
                     ___ _ _    _         _      _
           P



                               __
            _.       ~~~~c          ~~\off~~~o~"~~,\~                ~"
                                          - -
            __~~iP~Na~ ~.~     _ \rte:~
                                      _ ,- ~~~ a~ ~-~
                                                  __  _~~~-
__                                                __
             . cam\ ~~~o~d
                        _  ~~a
                            _ -~~ ~~,,~A~~~
                                      _     C~~c
     __          _                   __
                                           4~~~,             `~~
                                                                              ..
                                                                      1~'~~~cya
                       \~w      -j                                            ,:
                                                                           c-~v~~
                     ~~~~~ ~~~
                                                                         —~o:. c—o~1,
                                                                           .,
                                     ~~
                                          ~\                    ~            .,
                                                  SCI' ~
                     -yam ~;~C ~~~1~~C~ ~b'`1~,l~~\
                                                          ~\
                    ~ ~~~~~~c~~~ ~7 ~~~~~1~ V~~~ ~
                   ~~~~ ~~                ~~`~~~~~~~ ~C~ ~
                 ~~~~~~ ~~~~ ~v~~~v~~ ~ v~~, ~~~~ Q                            ~vV
                                                                              a:
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 25 of 189 Page ID #:239
                                            COUNTY OF LQS ANGE
                                             LES SHEPIFF'S DEPARTMENT
          Case
           j 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20  Page 26 of 189 Page ID #:240
                                                             'OTIFICF~TiOiV OF ~ISPOSIT011/~              ~~`~
                                                                                                            l  ~~
                                                                                                               ~  ~                         ~~
                F.EFERE~NCE ~.5~~-~O1~-0509-321
               INF~RMATION:~                  _

                _! Handle as an emergent.

               Booking                     Last                                      First                                Middle
               5501383                     MAYBERRY                                   RO                                  KENNETH
               Facility                   Housing location                           Date of Collection
               NCCF                       727 R 0116                                 04/22/2019
               Requesting to Speak With                  Requesting for Service ~-!                   Grievance
                                                                                                      Living conditions

      Request or Grievance Details:
--ter This is a Third party received from internal
                                                   affairs, where in mate Mayberry complained of abuse
      station.                                                                                         at South LA,
                             -         -—        - -                !-
              Q(SPOSITIONc

              Complaint Type
              Living Conditions

             Findings                               Relief
             ~                        _        *;
                                                    r                                            ~_,



             Comments
             Your grievance has been referred to Sgt C. Martin
                                                               ez at South L A /Lennox station.
             REVIEVI/ED BY:
                                                                                                  -
             428415                          Morse

             428415                          Morse

            Inmate Rights Regarding the Appeal Process:
                • Inmates may only submit one (1) appeal per
                                                                 grievance.
                • An appeal shall be submitted on the appropriate
                                                                     appeal form, which will be provided to the
                   custody personnel when delivering the notification of                                          inmate by
                                                                           the disposition of a grievance or appeal.
               • Inmates who are unable to fill out the appeal form
                                                                       may ask personnel for assistance.
                   An appeal by an inmate must be submitted within
                                                                      fifteen (15) calendar days of receiving a written
                   disposition regarding the grievance, or the appeal will
                                                                           be denied.
               • Inmates will be advised in writing by a supervisor
                                                                     the result of an appeal within 15 calendar days of
                   appeal submission.                                                                                   the
           New issues raised by an inmate on an appeal form will
                                                                   not be addressed, and any decision rendered will
           only to the present appeal issue.                                                                          pertain
           REFERENCE It: 5640-2019-0509321
             Conflict Resolution may be available and is voluntary for
                                                                       both the inmate and the involved personnel to
                 instead of the Department conducting a personnel                                                     address a grievance
                                                                     investigation and determining a finding to resolve
                                                                                                                        the grievance.
           I nmate's Signature:
                                                                            Booking #:                   Date:
                                                                            5501383
           $H-J-Q2Q
                                                                            5640-2019-0509-321
    Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 27 of 189 Page ID #:241

      ~~~~ ~- -                           United States Department of Justice

                                                United States Attorney's Office
     o`w'n c'                                    Central District of California


                                                           United States Courthouse
                                                           312 North Spring Street
                                                           Los Angeles, California 90012



                                                                                June 19, 2019
  Robert K. Mayberry #501383
  Box 86164 Terminal Annex                                         ~~ ~  l  ~                                   /~
  Los Angeles, CA 90086                                             ~~` ~`~
  NCCF 727

         Re: Citizen Complaint

  Dear Mr. Mayberry:

  This will acknowledge your complaint/letter received in our office on/or about May 28, 2019.

 Complaints regarding the conduct of peace officers are strictly handled by the department where the officer is
 employed. Each Police department in the State of California is required to establish a procedure to investigate
 allegations against their personnel, please contact the department where the officers are employed. You may
also addressyour concernstothefollowing agencies regarding policebehavior: - — "-- -- - -- -- - — —

                               Los Angeles Police Commission
                               150 North Los Angeles Street #150
                              (213)485-3235
  The Board ofPolice Commissioners serves as the civilian oversight at the head ofthe Los Angeles Police
  Department.
                               Office of the Inspector General(OIG)
                               201 N. Figueroa St.;
                               Los Angeles, CA 90012
                              (213)202-5866
  The InspectoY General audits, investigates, and oversees the Police Departrycent's handling ofcomplaints of
  misconduct by Department employees, and condzccts other investigations as directed by the Board ofPolice
  Commissioners.(The OIG also investigated the misconduct of Prison Guards.) Another alternative is to file a
  complaint through the Coalition Against Police Abuse ~CAP~).

                            Coalition Against Police Abuse,Inc.
                            4107 S. Main St.
                            Los Angeles, CA 90037
 Thank you for your inqu' and this office rebets it is unable to be of fiu-ther assistance.

 Sincerely,


 Citizen Complaint Section
      Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 28 of 189 Page ID #:242



                                    ACLU SoCai -Jails Project
                    1313 W 8th St, #200, Los Angeles, CA 90017 ~ 213-977-9543(no collect calls, sorry!)

      3/29/2019
                                                                 i~               ~        ~              ~         is
      Robert Mayberry 5501383                                         ~~~/~..._ ~~
      P.O. Box 86164                                                         ~6~✓
      Los Angeles, CA 90086-0164

      Dear Robert,

      Thank you for contacting the ACi.i.} SoCai's ,iaiis Frojeci ~~'. ails Project'] on Friday, January i 8, 2G i 9.
      This letter is to inform you of the action that the ACLU SoCal has taken to address your concern. For
      your reference, the ACLU SoCal Record Identification Number for this complaint is: 18517.                      ~

      As you may know, the ACLU SoCal is the court-ordered monitor of conditions of confinement and
      medical services within all Los Angeles County jail facilities. "Conditions" refers to beds, change of
      clothing, food, meals, gay ("K6-G")/fear for life ("PC", "Greenlighter") inmate classification, recreation,
      showers, telephones, overcrowding, hygiene ("fish") kits, store ("canteen", "commissary"), religious
      services, ADA complaints, mail, allegations of violence and retaliation and other similar issues.

      We sent a complaint on Friday, March 29, 2019 to the Los Angeles Sheriffs Department("LASD")
`.~   requesting the following:

         In January 2079, inmate reported inflamed hernia and is seeking medical attention. Please refer
~
~        inmate fo a medical professional for evaluation, attention, and care. Thank you.

      You should have received a response within 30 days of Friday, March 29, 2019. If you feel that further
      assistance is needed and you are having difficulties obtaining it, please contact us again. Also, make
      sure that you have submitted an inmate grievance ("complaint") form with LASD within 15 days of the
      date of incident, in addition to submitting a complaint to the Jails Project.

      If you are seeking legal representation to seek damages from LASD or assistance with a criminal or
      parole matter, please understand that the Jails Project is unable to assist you.

      You should immediately contact an attorney of your choice to discuss whether your case involves a
      statute of limitations. A statute of limitations is a time deadline within which a claim and a lawsuit must
      be filed. If you do not comply with the applicable statute of limitations, you may be legally barred from
      pursuing a claim in court. If you do ale a "complaint'form with LASD, make sure to do so within 15 days            v
      of the date ofincident to begin the process of exhausting administrative remedies per Prison Litigation
      Reform Act("PLRA').

      Contacting the Jails Project does not mean that the ACLU Sofa/has accepted the case. The
      ACLU Sofa/has made no commifinenf or promise to represenf you in this matter.

      If you contacted the ACLU SoCal or the Jails Project through our telephone pre-screening
      procedure, by sending us a letter, or by speaking to a representative, the pre-screener with
      whom you spoke is not an attorney, but rather a volunteer who is prohibited from giving legal
      advice under state law. The pre-screener cannot accept or reject cases for the ACLU SoCal or
      the Jails Project.

      The following resources may be helpful to you:
 Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 29 of 189 Page ID #:243


 • Legal Assistance:
  "LA County Bar Association
   866-SMART-LAW (762-7852)

   Deputy Misconduct/Jail Complaint Process:
 * LASD, Internal Affairs Division
  4900 S Eastern Ave, #100, Commerce, CA 90040
  (323)890-5300
 `LASD Internal Criminal Investigations Bureau
  4900 S Eastern Ave, #100, Commerce, CA 90040
  (323)890-5451
 * LA Sheriffs Department, Office of Inspector General
  312 S Hill St, 3rd FI, Los Angeles, CA 90013
  (213j S;4'-Siv0
   LA Police Department's Police Commission, Office of the Inspector General
  201 N Figueroa St, Suite 610, Los Angeles, CA 90012
 (213)482-6833

  Mental Health Assistance:
' Countywide Housing, Employment 8~ Education Resources(Men)
 695 S Vermont Ave, 10th FI, Los Angeles, CA 90005
(213)251-6582
* Countywide Housing, Employment 8~ Education Resources(Women)
  11705 S Alameda Ave, Lynwood, CA 90362
(323)568-4678

 Prison Resources:
`CA Appellate Project, San Francisco
 101 2nd St, Suite 600, San Francisco, CA 94105
 415-495-0500
'Prison Law Office, San Quentin
 1917 5th St, Berkeley, CA 94710
 510-280-2621
*Federal Public Defender
 321E 2nd St, Los Angeles, CA 90012
 213-894-2854
*Attorney General, US Department of Justice
 312 N Spring St, Suite 1200, Los Angeles, CA 90012
 213-894-2400
'California Innocence Project
 225 Cedar St, San Diego, CA 92101
 619-525-1485

Sincerely,

ACLU SoCal Jails Project
                                                                                           ~           ~                 ~..
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 30 of 189 Page ID #:244

                                                                           ~~~~~~
          i     THE SAFFARI LAW FdR~T
                NINAZ SAFFARI(SBN#235811)
          z     5670 WILSHIRE BLVD.,SUITE 1800                                                           e
                                                                                                       s~ o'~~
         3
                LOS ANGELES,CA 90036                                                                    c~°e~9~~,~R
                Telephone:(310)592-0247
                Facsimile: (213)402-2953                                                   .
                                                                                           r~9         ~,~~,,pry°<~~ ~O°
                                                                                                                  os,~pa~~o
                                                                                                                          dGeo~
                ni naz~saffarilaw.com                                                           Cdir         ~~         9P~es~'a
         5
               Attorney for Defendant,                                                             ~~nawn Gfi1Q~
         6                                                                                                         o.
               ROBERT MAYBERRY
                                                                                                                         i,~,..
         7

         8

         9                    S[JPERIOR COURT OF THE STATE OF CALlF012NIA

     10
                         FOR THE COUNTY OF LOS ANGELES,CENTRAL DISTRICT
     11

     12        PEOPLE OF THE STATE OF                                  CASE NO.: BA443377
               CALIFOR.l~TIA
     13 i

     14                                        Plaia~tiff,
                                                                       ORDER TO SHERIFF FOR DEFENDANT
     15 'I             v.                                              ROBERT MAYBERRY TO BE SEEN AND
                                                                       TREATED BY A DOCTOR FORTHWITH
     16 I      ROBERT NIAYBERRY,
     17 ',

     is                                        Defendant.
    19 I

    ZO
                      TO ALE:? VILLANUEVA,SHERIFF OF LOS ANGELES COUNTY,AND
    21 I
              TO HIS EMPLOYEES OR REPRESENTATIVES AT ANY LOS ANGEL
                                                                                                           ES
    22
              COUNTY JAIL, THE COURT MAKES THE FOLLOWING ORDER:
    23

    2-~ '~

    ~; I
                                                             1'1

    ~6 I              IT IS ORDERED that the defendant be seen and treated by a
    27 ',
              ///
    28




                                                                 1
                    Order to Sheriff that Defendant Robert Niavbem• Be Seen and Treated B~ a
                                                                                             Doctor Forth~rith
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 31 of 189 Page ID #:245


            1   medical doctor forthwith, particularly in regard to his apparent hernia and kidney issues.

         2


                           IT IS SO ORDERED.


         ~ ~I Dated: ~ ~~;/
         ~ I

       7 i~                                                                J YyI . ~~~~~   ~   i ' `
                                                                                                   I

                                                                                     ~~,..,    ,
       8 '~

       9                                                        JUDGE OF THE SUPERIOR COURT

     lU
                AFFLY SEAL:
     11 ~

     12
                                            ~   ~ ~` ~
                                              a~....,~
                                             t ~aa. .,.~_ _
                                                              ~~-
                                                               ~.,~
                                                                ,~'.
     13                                        ~~~. . Ra:~v
                                              pd
                                                +~';
                                                       r.
     1=1~

     1~

     16

    17

     18

    19

    20 ~I

    ?1 i

    22

    23

    24 I

    2~ I~'

    2b

    27

    ~g




                    Order to Sheriff that Defendant Robert Mavbem~ Be Seen and Treated B~ a Doctor Forth«ith
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 32 of 189 Page ID #:246
                                                                                                     _~
                                                                i~              ~       ~                ~~
         1   THE SAFFARI LAW FIRiVI
             NIlVAZ SAFFARI(SBN#235811)
      z      Sb70 WILSHIRE BLVD.,SUITE 1800
             LOS ANGELES, CA 90036
             Telephone:(310) 592-0247
             Facsimile: (213)402-2953
             ninaz~saffarilaw.com
      5 '~
             Attorney for Defendant,
      G
             ROBERT MAYBER.RY


      g l

      9
                          SUPERIOR COLiRT OF THE STATE OF CALIFORNIA
     lU ~

     it              FOR THE COUNTY OF LOS ANGELES,CENTRAL DISTRICT
     12
             PEOPLE OF THE STATE OF                                CASE NO.: BA~43377
     13
             CALIFORNIA
     1~                                                            DECLARATION OF NINAZ SAFFARIIN
                                            Plaintiff,             SUPPORT OF EY PARTE APPLICATION
     15                                                            FOR ORDER REQUIRING MEDICAL
                   v.                                              TREATMENT FOR DEFENDANT
     16
             ROBERT I~IAYEERRY,
     ~~

     1s
                                            Defendant.
     19

    2U
                   I, Ninaz Saffari, hereby declare:
    21
                   1. I am the attorney at law, duly licensed to practice before all the courts in the
    22

    23                  State of California, and am the attorney of record for Defendant, ROBERT

    2~                  I~~AYBERRY. My office is located at 5670 Wilshire B(vd., Suite 1800, Los
    ?~
                        Angeles, California, 90036.
    26

    27

    28




                                                              5
                          Et Parte Application for Order Regturing Medical Treatment for Defendant
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 33 of 189 Page ID #:247



          1    2. On May 2, 2019, during a court appearance, I personally witnessed my client

          2        continuously bent forward with excruciating pain while holding the side of his
          3
                   abdomen.

               3. My client relayed to me that he has been suffering from severe pain, both
          5

         6
                  from a hernia, as well as kidney problems.

          7

         s     I declare under penalty of perjury that the foregoing is true and correct. Executed
      9
               this 21st day of May,2019, at Los Angeles, California.
     LU

     11

     12
                                                      ~~
     ~~                                        N1NAZ SAFFARI, declarant
                                               Attorney for ROBERT MA.YBERRY
     14

     15

     16

     17

    18

    19

    20

    21

    22

    2,

    2-4

    2~

    26

    ~~

    28




                                                        6
                   Ez Parte Application .for Order Requiring Medical Treatment for Defendant
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page~ 34 ofl189 Page ID #:248

                                                                                 a /~.'

          I    THE SAFFARI LAW FIRM
               NINAZ SAFFARI(SBN #235811)
          z    Sb70 WILSHIRE BLVD., SUITE 1800
               LOS ANGELES, CA 90036
          3
               Telephone:(310) 592-0247
                                                                                 Co4nty ~o1OS Ag~°na
               Facsimile:(213)402-2953
               ninaz@saffarilaw.com                                ,,
          5                                                         ~~ R~ darter, Ex
                                                                          ,~ ,        ~utiv~
               Attorney for Defendant,
         6
               ROBERT MAYBERRY
          7

         8                   SUPERIOR COURT OF THE STATE OF CALIFORNIA

      9
                        FOR THE COUNTY OF LOS ANGELES,CENTRAL DISTRICT
     ~0

     11        PEOPLE OF THE STATE OF                                CASE NO.: BA443377
               CALIE'ORNIA
     1z
                                                                     EX PARTS APPLICATION FOR ORDE
     ~~                                      Plaintiff,              REQUIRTi~iG I~~DICAL TREAT'1VTENT
                                                                     FOR DEFENDANT
     1~               v.
     15       ROBERT NiAYBERRY,
     16 ',                                   Defendant.
     17

     18
                      TO THE HONORABLE JUDGE KATRERiiiE MADER OF THE
     19
              SUPERIOR COURT FOR THE COUNTY OF LOS ANGELES:
     20

    21                PLEASE TAKE NOTICE that defendant ROBERT MAYBERRY hereby

    22        ~ presents this request for an Order Requiring Medical Treatment for Defendant. This

    2,        request is made on the grounds that for the last month, defendant has been experiencing
    2~4
              severe and excruciating pain from a hernia and kidney problems, and therefore seeks to
    z5
              be seen by a doctor as soon as possible.
    26

    ?~                This request for this Order will be based on this Notice; on the Memorandum of

    ~g        Points and Authorities served and filed here~.vith; on the Declaration of Ninaz Saffari




                                                               t
                           Et Parte !application for Order Requiring Medical Treatment For Defznd~nt
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 35 of 189 Page ID #:249



           t ~ ~ served and filed herewith; on such supplemental documents as may hereafter be filed

          2    ~ ~wtth the Court; on all the papers and records on file in this action; and on such oral
                                                                                                           and
          3
               ~ ~documentary evidence as may be presented at any hearing on this application.


          5

          6
               ~ DATED: May 21, 2019

          ~~
                                                         Respectfully submitted,
         s
      9

     lU
                                                                ~~
     Il
                                                         N1NAZ S AFFARI
     12                                                  Attorney for ROBERT MAYBERRY

     13

     1=~

     i~

     16 ~,

    17 I

    18

    19

    2U

    21

    22

    Z;

    2-~

    2~

    26

    27

    Zs



                                                                  2
                             Et P~u-te Application for Order Requiring Medical Treatment for Defendant
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 36 of 189 Page ID #:250



                                                      I.
                                  NIEIVIORANDUNI OF POINTS AND AUTHORITIES
                                       IN SUPPORT OF THE APPLICATION
         3

         -t             An incarcerated defendant in a criminal case is entitled to prompt and
                                                                                                       adequate
         5      medical care if his or her medical need is sufficiently serious, meaning that
                                                                                                    failure to treat
                it will result in "si~►~►ificant injury or the ~innecessary and wanton inflicti
                                                                                               on of pain." Jett
                v. Penner (9th Cir. 2006) 439 F.3d 1091, 1096. Conversely, medically
         8 ;                                                                         necessary services
                are those that are reasonable and necessary to protect life, prevent signific
         9                                                                                        ant illness or
     10        disability, or alleviate severe pain. 15 California Code of Regulations (CCR)
                                                                                             ~ 3350(b).
     11                Here, neither defendant nor his counsel are aware of the precise severi
                                                                                                       ty or nature
    12
               of defendant's medical problems, but his extreme level of pain clearly indicat
                                                                                                       es
    13
               ~`si~nificant injury" requiring prompt medical attention. Denial of such
    1~                                                                                  a request under

                     circumstances may, under certain circumstances, rise to the level of a
    1~                                                                                             violation of
    1          the Eighth Amendment of the U.S. Constitution (e.g., if jail officials act
                                                                                          with deliber       ate
    17         indifference to serious_medical, dental, or mental health needs). Estelle v.
                                                                                            Gamble (1976)
    18
               429 U.S. 97, 103-104; Hoptowit v. RaX (9th Cir. 1982) 682 F.2d 1237,
                                                                                    1252-1253
    19
              ! (unconstit~rtional health care at Washington State Penitentiary).
    20

    2l                                                    II.
                                                       CONCLUSIOv
   22

   23                 Based on the foregoing, defendant respectfully requests that the Court
                                                                                                       issue an
   2=~
              order requiring that the L.A. County Sheriff's Department allow defend
                                                                                    ant to see a doctor
   2~
              for said conditions as soon as reasonably possible.
   26

   27
              DATED: May 21, 2019

   28




                            Es Parte Application for Order Requiring Medical Treatment for
                                                                                           Defendant
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 37 of 189 Page ID #:251



          1                                   Respectfiilly submitted,
          2



          ~4                                          ~~
                                              N1NAZ SAFFARI
      ~                                       Attorney for ROBERT MAYBERRY
      6

      7

      8

      9

     10

     11

     12

     13

    14

     1~

     16

    17

    18

    19

    20

    21

    22

    23

    ?.~

    7j


    26

    27

    28




                                                     4
                  E.t Parte Application for Order Requiring Medical Treatment for Defendant
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 38 of 189 Page ID #:252




                                            ~~



                                              V         ~/
                                               ~~        e
                                                                          .
                                l~ ~ ~            f                   Y



                                       ~.
                                 ~
                                 G ~,.
                                       ~~
                                       ~ ~~
                                      ~'r" ~ ~
                                      ~ ~- ~-
                                 ~~
                                 ~, > ~
                                                  C.

                            ~`                    C ~             m
                                                                          i
                                                  ~~         ~~



                               \                  "
                                                  V




                 r
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 39 of 189 Page ID #:253




                                                     ~~


                                                     ~~




                               _               \~S
                               4

                                       ~\


                               i        V cy
                               t




                               i
                               i
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 40 of 189 Page ID #:254


   State of California
   CDC FORM 695
   Screening For:
   CDC 602 Inmate/Parolee Appeals
   CDC 1824 Reasonable Modification or Accommodation Request


   RE: Screening at the FIRST Level

   Thursd ,February
                0   6, 20

   MAYB, ;BJ8870
   B 012 1111001E
  PROGRAM,Modified/Lockdown Programs, 02/05/2020
   Log Number: CSP-S-20-00251
  (Note: Loy numbers are assigned to all appeals for tracking purposes. Your appeal is
   subject to cancellation for failure to correct noted deficiencies.)

   Tne enclosed documents are being returned to you for the following reasons:

   RO Other                                                 ~ ~~~~

   Per CCR 3084.9(a)(1)(2)(3) this is e does not meet Emergency requirement


[~ A. Petty, Appeals Coordinator
        C. Pangelinan, Office Technician
 "—b. Marc a ,             is Coo inator
        C. Cagnina, AGPA
Appeals Coordinator
California State Prison - Solano
\  ._... _
                              ~=




   NOTE: If you are required to respond/explain to this CDCR Form 695, use only the lines provided below.




   ~~3P advised that you cannot appeal a rejected appeal, but should take the corrective action necessary and
   r~ubmit the appeal within the timeframes specified in CCR 3084.6(a) and CCR 3084.8(b). Pursuant to
   CCR 3084.6(e), once an appeal has been cancelled, that appeal may not be resubmitted. However, a
   separate appeal can be filed on the cancellation decision. The original appeal may only be resubmitted if
   the appeal nn the cancellation is granted.
    NOTE THIS CDCR 695 ~S A PERMANENT APPEAL ATTACHMENT AND 1S NOT TO BE REM~VE.D
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 41 of 189 Page ID #:255
                                                                t


                             ~                    1
            ~~




     ~..~~ ~~~~~~ ~~~~~~~
                     ~~.~~~~,
   Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 42 of 189 Page ID #:256


STATE OF CALIFORNIA                                                                                                             DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE REQUEST FOR INTERVIEW, ITEM OR SERVICE
CDCR 22(10/09)

   SECTION A: INMATE/PAROLEE REDDEST
   NAME (Print):   (LAST NAME)                                        (rIRS7 NAME)             COC NUMBER:                           S NA    RE:




   HOUSING/BED NUMBE                               A551   MENT:                                              ..                      TOPIC (I.E. MAIL, ON~ITIO
                                                                                                                                                             ` N OF CONFINEMENTIPAROLE, EfC.):

 ~`~~ \~\ ~                                               ~                                    HOURS FROM              TO           \
                                                                                                                                    [~ _ A\                 \`
                                                                                                                                     ~,r
  CLEARLY STATE THE SERVICE OR ITEM REQUESTED OR REASON FOR INTERVIEW:                                                                                                             1        T—




                                                                                                                      ..                    .~                    ~.-




                           e                                      ~                                                         s                                                   ~,

  METxon of DELivBxY ~c~cx nrrRorx~.~ nox > **NO RECEIPT WILL BE PROVIDED IF REQUEST IS MAILED *~
  ❑ SENT THROUGH MAIL: ADDRESSED TO:                                                                                                                  DATE MAII.ED:            /        /
  ❑ DELIVERED TO STAFF(STAFF TO COMPLETE BaX BELOW AND GIVE GOLDENROD COPY TO INMATE/PAROLEE):
  REC       D BY: PRINT STAFF NAME:                                   DA7E:                   SIGNATURE:                                               FORWARDED TO ANOTHER STAFFS

        f                                                              ~ ~            / ~'                                                             (CIRCLE ONE)      YES           NO
                                                                                     ,+-~Fi

  IF FORW     DED-TO WHOM:                                                                    DATE DELIVERED      AILED:.                              MEYHOD OF DELNERV:

             /~ /~~~~            ~~(Iw ~~J~                                                                            ~~                              (CIRCLE ONE) IN PERSON          B`~S
                                                                                                                                                                                         .U MAR~
             ~~~~                         ZJ

  SECTION B: STAFF RESPONS
  RESPONDING STAF NAME:                        j                      DA~TE• /J
                                                                              f               SIGNATURE• ~                                             DATE RETURN


            r~                            V ..v




 SECTION C: REQUEST FOR SUPERVISOR REVIEW
 PROVIDE REASON WIIY YOU DISAGREE WITH STAFF RESPONSE AND FORWARD'fO RESPONDENTS SUPERVISOR IN PERSON OR BY US MAIL. KEEP FINAL CANARY
 COPY.




 SECTION D: SUPERVISOR'S REVIEW
 RECENED BY SUPERVISOR(NAME):         -                                 DATE:                 SIGNATURE:                                               DATE RETURNED:




               Distribution: Original -Return to InmatelParolee; Canary - InmatelParolee's 2nd Copy; Pink -Staff Members Copy; Goldenrod -Inmate/Parolee's 1st Copy.
 Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 43 of 189 Page ID #:257


   State of California
   CDC FORM 695
   Screening For:
   CDC 602 Inmate/Parolee Appeals
   CDC 1824 Reasonable Modification or Accommodation Request

   RE: Screening at the FIRST Level

   Friday, February 7, 2020

   MAYBERRY, BJ8870
   B 0121111001L                                .._.~. .   V-~ .`..~~~•..
  PROGRAM, Modified/Lockdown P~o'grams,02/07/2020
   Log Number: CSP-S-20-00273                         ...~--~-~~
  (Note: Lod numbers are assigned to all appeals for tracking purposes. Your appeal is
   subiect to cancellation for failure to correct noted deficiencies.)

   The enclosed documents are being returned to you for the following reasons:

   Your appeal has been cancelled pursuant to the California Code of Regulations, Title 1S,
   Sect~i,~n (CCR) 3084.6(c)(2). The appeal duplicates a previous appeal upon which a decision
   has been rendered or is pending.

    You,.hau~ ready appealed this issue. You have an open appeal of2 -251. This 602 has been
~'"~~cancelled.


         A. Petty, Appeals Coordinator
         C. Pangelinan, Office Technician
         D. Marchal, Appeals Coo inator
   ~. Cagnina, AGPA
   Appeals Coordinator
   California State Prison - Solano




   NOTE: If you are required to respond/explain to this CDCR Form 695, use only the lines provided below.




   Be advised that you cannot appeal a rejected appeal, but should take the corrective action necessary and
   resubmit the appeal within the timeframes specified in CCR 3084.6(a) and CCR 3084.8(b). Pursuant to
   CCR 3~84.6(e), once an appeal has been cancelled, that appeal may not be resubmitted. However, a
   separate appeal can be filed on the cancellation decision. The original appeal may only be resubmitted if
   the appeal on the cancellation is granted.
    lv0'~'.", TNiS CDCR 695 iS A PERMANENT APPEAL ATTACHMENT AND IS NOT TD BE REMOVED
    Case 2:20-cv-00224-JLS-JDE !/
                               Document 18 Filed 02/21/20 Page 44 of 189 Page ID #:258

STATE OF CALIFORNIA                                                  ~~                                             DEPARTMENT OF CORRECTIONS AND REHABILITATION
I NMATEIPAROLEE APPEAL
CDCR 602(Rev. 03/12)                                                                                                                                            Side 1
                                                                       IAB Use ONLY        Institution/Parole Region:          Log #:               Category:




                                                                                                                         ene erecc eice nw v

You may appeal any California Department of Corrections and Rehabilitation (CDCR) decision, action, condition, policy or regulation that has a material
adverse effect upon your welfare and for which there is no other prescribed method of departmental review/remedy available. See California Code of
Regulations (CCR), Title 15, Section 3084.1. You must send this appeal and any supporting documents to the Appeals Coordinator (AC) within 30 calendar
days of the event that led to the filing of this appeal. If additional space is needed, ~o one CDCR Form 602-A will be accepted. Refer to CCR 3084 for further
guidance with the appeal process. No reprisals will be taken for using the appeal process.
  A eal is sub'ect to re'ection if one row of text er line is exceeded.                              WRITE, PRINT, or TYPE CLEARLY in black or blue ink.
 Name (Last, Firsl):                                                               CDC Number:              UniUCell Number:
                                                                                                                                               -~'~CEIVED
~a                                                                             ~~~~Ic~ ~~Z 111 L-
 State briefly the subject of your appeal(Example: damaged N,job removal, etc.):
                                                                                                                         ~'`~                     FEB 0 7 2020
 1~~► ~~                                           '~ To ~~~-~~:
 A. Explain your issue (If you need more space, use Section A of the CDCR 602-A):                                                                 cs _ ~,,:~~~~o
                                                                                                                  ~
                                                                                                                  ~                               APPEALS OFFICI
                                                                                                                                                     ,~r
                       ~~~                                                                                  `Z' `G             otJ

 B. Action requested (If you need more space, use Section B of the CDCR 602-A):


         ~ ~-vA~                    ~~o~J ~PE~ ~                                                          ~,              ,                            ~~~
 Supporting Documents: Refer to CCR 3084.3.
 ❑ Yes, I have attached supporting documents.
 List supporting documents attached (e.g., CDC 1083, Inmate Property Inventory; CDC 128-G, Classification Chrono):




 ❑ No, I have not attached any supporting documents. Reason




                       Signature:              \                              \~        Date Submitted:
                                                   this box, I waive my right to
C. First Level -Staff Use Only                                                             Staff —Check One: Is CDCR 602-A Attached?                   es    ❑ No
This appeal has been:
❑ Bypassed at the First Level of Review. Go to Section E.
❑ Rejected (See attached letter for instruction) Date:                                Date                       Date:                         Date:
~~ncelled (See attached letter) Date:
❑ Accepted at the First Level of Review.
    Assigned to:                                                          Title:                       Date Assigned:                      Date

 First Level Responder: Complete a First Level response. Include Interviewer's name, title, interview date, location, and complete the section below.
                        Date of Interview:                                   Interview Location:
 Your appeal issue is:        ❑Granted         ❑Granted in Part         ❑Denied              ❑Other:
                              See attached letter. If dissatisfied with First Level response, complete Section D.
 Interviewer:                                            Title:                 Signature:                                              Date completed:
                                (Print Name)                     -

 Reviewer:                                             Title:               Signature:
                         (Print Name)

 Date received by AC:
                                                                                                            AC Use Only
                                                                                                            Date mailed/delivered to appellant _ / _ 1
    Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page   45 of 189 Page ID #:259
STATE OF CALIFORNIA                                        DEPARTMENT OF CORRECTIONS                                                         AND REHABILITATION
I NMATE/PAROLEE APPEAL
CDCR 602(Rev.03/12)                                                                                                                                    Side 2

  D. If you are dissatisfied with the First Level response, explain the reason below, attach supporting documents and submit to the Appeals Coordinator
    for processing within 30 calendar days of receipt of response. If you need more space, use Section D of the CDCR 602-A.




   Inmate/Parolee Signature:                                                                              Date Submitted
 E. Second Level -Staff Use Only                                                         Staff —Check One: Is CDCR 602-A Attached?            ❑Yes     ❑ No
 This appeal has been:
 ❑ By-passed at Second Level of Review. Go to Section G.
 ❑ Rejected (See attached letter for instruction) Date:                      Date:                       Date:                      Date:
 ❑ Cancelled (See attached letter)
 ❑ Accepted at the Second Level of Review
 Assigned to:                                        Title:                  Date Assigned:                          Date Due:
   Second Level Responder: Complete a Second Level response. If an interview at the Second Level is necessary, include interviewer's name and title,
   interview date and location, and complete the section below.
                             Date of Interview:                                         Interview Location:
   Your appeal issue is:    ❑Granted         ❑Granted in Part        ❑Denied            ❑Other:
                            See attached letter. If dissatisfied with Second Level response, complete Section F below.
 Interviewer:                                       Title:                    Signature:                                      Date completed
                         (Print Name)

 Reviewer:                                        Title:                   Signature:
                    (Pool Name)

 Date received by AC:



F. If you are dissatisfied with the Second Level response, explain reason below; attach supporting documents and submit by mail for Third Level
   Review. It must be received within 30 calendar days of receipt of prior response. Mail to: Chief, Inmate Appeals Branch, Department of Corrections and
   Rehabilitation, P.O. Box 942883, Sacramento, CA 94283-0001. If you need more space, use Section F of the CDCR 602-A.




    InmatelParolee Signature:                                                                                    Date Submitted:

G. Third Level -Staff Use Only
This appeal has been:
❑ Rejected (See attached letter for instruction) Date:            Date: _                    Date:                 Date:              Date:
❑ Cancelled (See attached letter) Date:
❑ Accepted at the Third Level of Review. Your appeal issue is ❑Granted           ❑ Granted in Part ❑Denied          ❑Other:
        See attached Third Level response.
                                                                                                     Third Level Use Only
                                                                                                     Date mailedldelivered to appellant _I_

H. Request to Withdraw Appeal: I request that this appeal be withdrawn from fuRher review because; State reason. (If withdrawal is conditional, list
conditions.)




                                                    Inmate/Parolee Signature:                                                        Date:
Print Staff Name:                                  Title:                       Signature:                                           Date:
  Case 2:20-cv-00224-JLS-JDE Document
                             ~~
                                      18 Filed 02/21/20 Page 46 of 189 Page ID #:260
                                                                                                 L J
 STATE OF CALIFORNIA                               <~         \              ~"`                  DEPARTMENT OF CORRECTIONS AND REHABILITATION
 INMATE/PAROLEE APPEAL FORM ATTACHMENT
 CDCR 602-A(REV. 03/12)                                                                                                                       Side 1
                                                         iae use ONLY    Institution/Parole Region: ~        Log #: .             Category:




                                                                                                        F
                                                                                                        (M CTA FF IfCF AIU/ V
                                                                                                                                      ~.~~~.
Attach this form to the CDCR 602, only if more space is needed. Only one CDCR 602-A may be used.
Appeal is subject to rejection if one row of text per line is exceeded. WRITE, PRINT, or TYPE CLEARLY in black or blue ink.
 Name (Last, First):                                                 CDC Number.        UnitlCell Number.                                     - --- "'

 ~~~                                               ~                               ~d ~~2. ~1~L                                 -~~ECEIVE~:-.--..
 A. Continuation of CDCR 602, Section A only(Explain your issue)
                                                                                                                                  F B 0 7 2020
                                                                                                                                                ._ _~
                                                                        2—~ —


                                                                                                                                   Z

                                                                                                                                   0



                                                                                                                                    W




                                                                                                                                   Q




InmatelParolee Signature:                                                    Date Submitted:



B. Continuation of CDCR 602, Section B only(Action requested):




                              r


Inmate/Parol;;e Signature:                                                                   Date Submitted:
   Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 47 of 189 Page ID #:261

STATE OF CALIFORNIA                                                                       DEPARTMENT OF CORRECTIONS AND REHABILITATION
INMATE/PAROLEE APPEAL FORM ATTACHMENT
CDCR 602-A(REV. 03/12)                                                                                                         Slde 2




D. Continuation of CDCR 602, Section D only (Dissatisfied with First Level response):




InmatelParolee Signature:                                                                Date Submitted:


F. Continuation of CDCR 602, Section F only (Dissatisfied with Second Level response):




 Inmate/Parolee Signature:                                                                Date Submitted:
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 48 of 189 Page ID #:262




                                                           /   ~~f L~




                               ~~
                                                  f'



                                       ~




                                      ~\               ✓



                ~          v            ~         ~
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 49 of 189 Page ID #:263




PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 R011B  SEC LVL 6 ID LVL P
   MAIN# 03796116    SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBERT     MIDDLE KENNETH
   SEX M RACE B AGE 53 EYE BRO HAIR BLK HGT 509 WGT 175 . DOB 09/28/65



   REQUEST DATE 050219   TIME 0300
   REPORT TO L A SUPERIOR COURT DEPT 117

                          X
   TERMINAL ID #   P347



       R E P O R T   T O      N C C F   C O U R T   L I N E   C E L L   #   46

       rOTJRT CODE 5117
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 50 of 189 Page ID #:264




PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 R011B  SEC LVL 6 ID LVL P
   MAIN# 03796116    SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBERT     MIDDLE KENNETH
   SEX M RACE B AGE 53 EYE BRO HAIR BLK HGT 509 WGT 175   DOB 09/28/65



   REQUEST DATE 052219   TIME 0300
   REPORT TO L A SUPERIOR COURT DEPT 117

                          X
   TERMINAL ID #   P347



       R E P Q R T   T J      id C C F   C O U R T   T~ I D.T E   C E L L .: ~   46

       COURT CODE 5117
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 51 of 189 Page ID #:265




                                                                                t::v:::~ ~:~:`,,:..,
                                                                .:IV V G'.I U L
                                       ~nSE t~fa,nnE '




                                                                                        at the time and
                                                             to  re tu rn to the court
                                        Xou:are dire   ct ed                           d. below. . :
                                                   ic at ed fo r th e reason`cthecke
                                        place;`ind                                  .                      .                          D.~:M.
                                                                                 ~          ~     ~ TIME ~
                                                         '~.               ..
                                        DATE'.'.~~i~.~C~                                                                                PM
                                                  ;.. .~ .:                          ~. . ~~~ ~   ~ ~FINEPtiY  MEN77rl~apPlica
                                                                                                                               bleJ
                                                                                MBER
                                                       ~_      .'.. .. . ROOMNU
                                      . ~~btVISiON,`,;




                                                                                                               (_] Surren.der
                                      ] Plea :..                       [~.:Tria,f ~                                        '.:
                                      [                                         ..
                                                                                                                          t_   of Fine
                                                                                                               ~ Paymen
                                                                       [] Sentence
                                         ❑ :Pretnai
                                                                                                  m~nity'Se.             rvice.:
                                                    implef                       ion .of.,C"ori~i
                                  [] Proof of..C.or
                                        .:
                                      [].Other:
                                                                                                      A .
                                                                                     WELL RESULT IN
                                                               RE AR AS .!lVD1CAi:ED     IN G IS SU ED ..
                                                 FAILURE TO
                                                            AP
                                                                     R  YD UR :ARREST BE
                                                           RRAIV7 FO
                                                 BE/JGH WA
                                                                                                  ~       ~,~:.,
                                                          6
                                  '        _CR 227." 1Q-Q




                 r
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 52 of 189 Page ID #:266




                        ~~~ ~~                 ~ _

                                                   ~~~ 3 ~ ~~~~~~
                                        i1~ ~M~
                                                  ~~ ~   S~ - ~-8'll
                     ~~   ~~~
                    t ~~.~ ~- ~                   ~~t
                    ~            lti~~ ~;~~'
                             ~~ ~c~
                              v~-        J ~,1 f~ e~~~.~
                                         ~~ ~ p~~ r ~,~.r;~
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 53 of 189 Page ID #:267




                                   SUPERIOR COURT OF CALIFORNIA, COUNTY Of LOS ANGELES
                                          NOTICE TO REAPPEAR ____ _




           ,.
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 54 of 189 Page ID #:268




PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC
   MAIN# 03796116                    727 RO11B    SEC LVL 6 ID
                      SENTENCE STATUS 2                          LVL P
   LAST NAME MAYBERRY
   SEX M RACE B AGE            FIRST ROBERT
                     53 EYE BRO HAIR              MIDDLE KENNETH
                                       BLK HGT 509 WGT 175
                                                             DOB 09/28/65


   REQUEST DATE 042
                    319   TIME 1257
   REPORT TO INMATE
                     SERV-CONTRABAND MAI
                                         L

  TERMINAL ID #      PP33



       R E P O R T    T O   N C C F   C 0 U R T   L I N E   C E L L




                       r
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 55 of 189 Page ID #:269




PASS

   SP HDL CD
   BKG# 5501383    PERMANENT HSG LOC 727 R011B SEC LVL 6 ID LVL P
   MAIN# 03796116     SENTENCE STATUS 2
   LAST NAME NIAYBERRY         FIRST ROBERT    MIDDLE KENNETH
   SEX M RACE B AGE 53 EYE BRO HAIR BLK HGT 509 WGT 175   DOB 09/28/65



   REQUEST DATE 062619    TIME   1624
   REPORT TO I'NMATE SERVICES


   TERMINAL ID #    PP31



       R E P O R T   T O   N C C F   C O U R T   L I N E   C E L L

       COURT CODE
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 56 of 189 Page ID #:270




                             ... ...;
                                                                         ',,                    s
      't... '_   ~                 ~            ~,           5 ~ ..
                                                                                     :.:   ~_       ~.   .~. it   .. .   i ~   ..   ..   ..   ~   ....   a..~ J~ '~   '~   c'




      ,.                           ~    ~•                       ,.
                                                                      ....! , ...,




                     1 .. ~ i..:             ~ :; ~ : i:..    ..: .: ;.:
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 57 of 189 Page ID #:271




            ,.   _.   ;.   :, , .               . . ..: .                 ..
        ~                  _        . ... ..,       i ..             .
                                                                  i ;~~:...;,..         ;:;..:




                                                            .,,      ,.           :.,     ~.
                                                            l
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 58 of 189 Page ID #:272




    ~.- ~~..J
                :~J,,,~.;i:,,                `~~,~

-~~i~;                   ~~~ `~ ~~               ~    ~~
~~'';~-t~;; '~~        ~,~_~$,   fir,~U.~~
 Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 59 of 189 Page ID #:273




PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 RO11B  SEC LVL 6 ID LVL P
   MAIN# 03796116    SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBERT     MIDDLE KENNETH
   SEX M RACE B AGE 53 EYE BRO HAIR BLK HGT 509 WGT 175   DOB 09/28/65



   REQUEST DATE 062619    TIME 0712
   REPORT TO INME~TE SERV-CONTRABAND MAIL


   TERMINAL ID #    PP32



       R E P O R T   T O   N C C F   C O U R T   L I N E   C E L L

       COURT CODE




                      r
   Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 60 of 189 Page ID #:274




                         NCCF
                          .
                          r   INMATE PASS
                         '~   (D  TIME•, 3c]
   UM LAST NAME `'~      ;;:X.;~~~ . i~~ ,~" ''t7M FIRST NAME    BOOKING.#    DORM

~~I~~~y ~ < < ~)                                                s~~ i ~s'3     z~
                 ,.~_~    ~;          PASS DESTINATION

                               ~ 7 ~ ~► ~l I L ~ ~,~, 5~~~ ~ I C E s              ~' d~
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 61 of 189 Page ID #:275




PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 R011B  SEC LVL 6 ID LVL P
   MAIN# 03796116    SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBERT     MIDDLE KENNETH
   SEX M RACE B AGE 53 EYE BRO HAIR BLK HGT 509 WGT 175   DOB 09/28/65



   REQUEST DATE 060519   TIME 1450
   REPORT TO INMATE SERV-CONTRABAND MAIL


   TERMINAL ID #    PP2Y



       R E P O R T   T O   N C C F   C O U R T   L I N E   C E L L

       COURT CODE
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 62 of 189 Page ID #:276




                                         ~~ ~                 S'Y HllL CD
                                    ~y''
                                                              PY:G# 55013U3 `•~
                                   ~       _                                      ~`~RMANENT HSG LOC
                                                              MAIN# 03Z~b11E,                        726 R00i?r
                                   j                                            .   SENTENCE STATUS
                                                              LAST NAME iKAYBE                        2
                                                                               F.RY            FIRST ROBERT _,
                                                              SEX M RF.CE ~ f'C~
                                                                                  F 53 F~YE BRO
                                                                   .        '~                    HAIR BLK H~'

                                                                                    ~..~i`I
                                                             REQUEST D~TE~Q
                                                                             :32019      TIME 1902 .
                                                             REPORT TO INI~'ti:
                                                                                _,. SERV—CONTRAB
                                                                                                 AND MAIL

                                                            TERMINAL ID: ~_ ,
                                                                        '~t"PP2Y



                                                                   R E P O R `a~' . T
                                                                                      O            N C C F.         C O U R T
                              ;+                t
                                   _ _ .„                         COT7R`T'
                                                                  `     — CODE'
                                                             ,.                                          y
                                                             .           ~        •~
                               ~                                                               —      — ,,
                                                                                                                               ~




                                                                                              ~
                                                                                              ~                         ~~:
                                                                             ~     _~.

                            +     ~,~~ ; :~         s.»,~4+'3~ ~~ ~~ "   "~~C _ 'OttV-w.r~.- ~ .. ~1      ~ y"~j~ '~~c;^~
                            ~,``
                               .w C.wXn'h-.               ~.~d:~• ~t~ .a       '~~~.     4~':.  ... ~.t~,~Ii,~cf•.~ v ...,>tr~,f=
                                                                                                                1
                                                                                                                                    1
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 63 of 189 Page ID #:277
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 64 of 189 Page ID #:278




                                                              ,. . :.. ..
                                   -:CASE ntiY~nE '




                                    CASE~IJtJMBER




                                                                                   the time and
                                                            turn to the .co.urt at
                                     You:a~e directed to re                       be low. ;
                                                              reason`checked,
                                     place ±ndicated for the               .
                                                                                        ~      ~      ~ TIME ~                         o ~:M.
                                   . ~DATE'.'. ~~:~~~ ~ ~ ~
                                                                                                                                       a ~M.
                                                                                                                 neENT /Il ~appGcable)
                                                                                           ~~ ~ ~~~ ~ I FINE PaY
                                                                            OOM NUMBER'. .
                                    ~~DIOISI~N,:,~; ~_




                                                                                                                 ~ .Surren.der.
                                  ~ Pfea': -. -.:
                                  '                                          []..,Trial
                                                                                                                       r.
                                                                                                                              of F~tie
                                                                                                                 D Payment~
                                   Pretrial .  0 Sentence
                                       :,.                                  Se.ruice
                                                         n .of: C~rrimuniry
                                 [] Pr f ;of..G.omplefio
                                      oo

                                               Other.:
                                                                                           SULT W 'A .
                                                                           ICLITED WILL RE
                                                 LU RE FO AP PEAR A'S .1ND        S7 Bf 1N G ISSUED. .
                                             FAI
                                                            AN 7 FO R 1`DUR;ARRE
                                             BENCH WA    RR



                                       CR:22.7. :1Q-06                                      `. . ..




                 r
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 65 of 189 Page ID #:279
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 66 of 189 Page ID #:280




                                                                         • .:. .0 ~.:l..i                                        ~                     ._          ..                                                   ._..,
                                                                                                                                                                              ~;.~           :` ~1:. i:..     .~, :.. - :fi e

                                     '
                                     i i i-•i .L :•'~i ~ri•            t ~ •.:i 1` ~::;~ i'~ !. ,, _i
                                                                                                                                       ;.::. i --i t.s i::..      ;::i I i...i s r .~ :::i       i.
                                     L_i—1 :.i I              i''+I F•~i 1'11 ..     i''i l••I i 1. 1':. i'; i' "t"                                               i'~' .!. ~i;~= !         ! ~ !1!I::'.. I'~ s
                                     ,.::~:~          1'!         i'sr9i..,i'~.            C'~            ~..I IJ ~...   ,.~,~       Y.::. iC.       !.!1't!~                a ~li •I .i `t           :Js..Jt                   li:.:



                                                    .t                         :.. ..:.......      ..:.           ..~




                                     i L..l li't 1. 1`i l~'~L...               ,~j, Jam'     'ji             (~`~•_• 1'1 ~'i




                                                                                                                                                                                              ...,     t.       ~..-,   .....
                                                                                                                                                                                                                          -
                                                                                                                           ._.                 .~           .._                     ....      ~_..     5..?     c
                                                               ~..., .~..          _..t . •s ... ,...
                                                    4.J 1.11..11 !                 ~1..~.~~~....




                 r
     Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 67 of 189 Page ID #:281




--.,._, , ....,,   r......
                                                                                ...        ._. ....          i'_'   1. _   a
i.. . ~~.   .~     -.        ..~   ..   ...         ..                                                                                ... .t.i   _   '' _   s
                                                         ...



                                                                           ~'                 ~    '.Y
                                                                                           i ~~ . .;.                      4   : .,
                                                               _   ,.. .        ...   ..              _. .
                         v...      ~:   r :v..._.




                                                     •._.




                                              r
                                                                 _~~,~~
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 68 of 189 Page ID #:282




                            /-                          r                      ~~


                                 Y                  ~            ~    1        c~




                                                    ~'                ~.
                         ✓~                     .~~-                       C


                                     ~~~                     ,. ~~._ n.               ~~ ..
                                                        .N

                                          \                  i




                                                                                     ~-~
                        ~~~                   _.,       ~                            ~m ,.
                                                                                    ~ ~-~:
                             .
                             ,       4.                                                       ~)



                                                                               ~     ~~       ~
     Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 69 of 189 Page ID #:283




,.   ..
                                  ...   ,.   ..   . : ,...                                                                           ...
               ...                                                           i i i ~. :..~ .. .. .. .-
                                                                                                                 t ~~. .i.si•:~_:.                      ..          i.,.
                                                                                                             .
                                                                                                             .     _            ..
                                                                                                                                           . ._ .   .~.4..! i   ~...1 •_
                                  ...   ..              ~    ..   '~''                    r              .   ~...F             .i• sk:.
`_                    ..                                             .. ._      lt




                     ;.. ,-




                              r
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 70 of 189 Page ID #:284


                          C~a~,. ~~~~ ~y
                                                  , ,
                    r.....   M1
                                   f


                          ~~ ~    ~~ ~



                                         )'-°~.




                                   4,
                     .~,
                      q                           F
                 Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 71 of 189 Page ID #:285




.,,..,

                                                                                                                                                                                                                                    .            ~                   .,,
                                                                                                                                                                                                  "_"                        ~.. .. 1.           ~.., i 1            .            .'. d.•   i 1..    ~
     1~~1 /~~ ~~~ 1'..I 1,1.                  .1. 1..} ~.: ~     } ,'..               ~.~~...     ..~..1           `~....
                                         ! ...,
                                        ~%1                                                   111        ;"{:. ~' ~                      r         1 1!"?
     i .e I .:.                         1.x•.1. _: ...:          . .~.                  •. ...s        r ..      .~~....           ...~     x ~ .: ...
     ~ ~. .  ~ ..~..~..                                             ~... l..~ 1..~~'~                                               . .~ ,...~~. ,..~..  !
                               1~, V•;f:d l~":~                                                                                                                   ~~-.           ,..~ .
                                                      lyl(•~~\£'G1,                                                                                       "~!' ~Y                                                            s.:{•~ }~: ~.-•~s      s.:..        lJf       ~(
                                                                                                                                                                                                                                                                                1:Jf
                                                                                                                                                                                                                                                                                     ..
                                                                                                                                                                                                                                                                                   i 1. ~

    ...i ~..~.,        ~. .        ,.: r~r..~~. ..        .rv.             i~a ... ~ ...        .. ....   ..... .i ...             ..                        ~.         ,....
    :_1.... i'.        i ~         I 11...~L.~i....       i_~             f 'ILj:._            :J ~..J    1.... : 1...    '
                                                                                                                          .!1\tJ               . i~ 'i i. ~~i           •:~. .~~~'           :~..t (        ..        ...                 .. ~               i ._                 ..'./•.           .'.~   ...a r...


                                                                                 — -- -                                                          n
           r     ~....
    :1Z_ s:U~......! I
                                                                   ••~;                                                                  ..
                                          .~ 1...1 I ~_-          Ir'!.~ t~:: .i               ..7             7 .i. i'~i:_              .i ~r`.:... t.•
                                                                              ..               ..



                                                                                                 a




                      c          IL..     ~       ~...                                                      :'~f     ..
                                                                                                                                                       d"`        i ~      i 1       1' ~   "i'         ~        ~~         ~~. ~a
                                                                                                                                                                                                                            ~.       ;~            e~.
                                                                                                                                                                                                                                                   ~        ,.      :.
                                                                                                                              ._     i




                                                                                           r
                                Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 72 of 189 Page ID #:286




             i ..., ,           ~.._y
          i 'l i.: i....        Lt

                                                                       i' i.. I41'il' ~I ~z 1....1 ~1 1               I i•...i t.;         ..,,. ... ,..     i L... t.~        13._ e.~ i ...,                           ~.J i. _...       :_..                      '                                 .~




                                                                                                                                                                                                                                       I.                                  .~'~li ~~l... l ~ .
i .~i                ~ •:i'~1'~~~..           ~ ..'.         i.:~ .f t~1                                                        i       ... ~ .i. •          ~   ~.   .
                                                                                                                                                                      ~ ..
                                                                                                                                                                         ~ ..
                                                                                                                                                                           ~  ~   ..                                     v s .... - ... i... l...              It'
                                                                                                                        :   ~
~_/l          i'I          i~~i"i~ :
                                   e_~~....      L.~               I li.J .••.
                                                                          i....        .J LJ         _. ~ 1_          l.: ~ \Li                1 !~"'i J. f \              ...I        i I-i t          -.J ~•:~ '.••'
                                                                                                                                                                                                                 r          4`i' .i    4             .. ~~     ...
                                                                                                                                                                                                                                                                 ~                    .i;~~ .. ....
                                                                                                                                                                                                                                                                                                  ~'   .. ...   ... .....   L




~... ;.~~ : ~ ~.... v.:..:..      ...~ ~., ..~......        :.;.           ~..,                                   ., .. .
L.. LY: ~..J I.:.. ~.J      i      1.:' i i i:...            ~l~.l. .t. ~~7 .~ ::=                        1 :. i'iL...               !. ?::7 .: ~;1

C:.1..: t..i l"•. t             i +..J        4..'1..1 ~.., 1 1.1 l'C             c- ..L i~'i l'.~



_.. ~~'vl~, ~. Ali l"'16..               J. t.         il'             ~J L.~v.~~~.!




                                                                                                                                                                                                                                ....
              1 '~       L..      f"       lJ          ti          1               i      ~..i           i N   4..:      5..:       i                  t_:       L~      l_:      Ii    i        i...        r.      i'i        i—.           1..+     1....         i—.      l....
             ,-..... ~ r :.~ ..~          ..... .... .... .....
            [..e l.~ t.J i~'~ I           1~ 1..~ R.~ L_




                                                                                                     r
                           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 73 of 189 Page ID #:287




••~'C.. ~::t


                                                                                                                                                               .:: ~                       . i
                                                                                                                                                                                      ~ , .r
                                                                                                                             ...                                                                                                  !
               a.       _.. I -I'         _:.J .; i        .'t '
                                                               -                   I.... I ti~3:' ~1 ~`:L 1`i l          i~~•..              i ... ~...           ...!         i \r       i A.'               i.~f     5..       `ii                  i~         .1 !.       ~ ..   I. I
                                                            r ..                                                          ..               ..,     ••; s,..;
               I•~ip.., .E. ,~. t•I~             ~, ~.:; i `_;ir_. :. ~.0                     .::;I::::':~ i~[::i'~ll:;F;: ; s r                 1 ! ~ .;::r      ~.


           i..li... ri              ICI     I~{i...~~.rl           ~        I I~ ~I ~..       •.J i.F    ~... l~ i._     ~ ~ I~l t.~             f ~i ~ .I. !l         ' .f ~.          1 1~~] ~        1.'
                                                                                                                                                                                                         :           '~~.~1 1                  ..                ~       f          ....   ...r ....




               f'i_::.:s':~ i:....::? E               Vii•! 1 C:_       ;::~i:..~ :.l: °..                    ~ .~ i'fi:...            .,        i '.~ t




                  ,._ ~...~vj ~ ~.: t r -e                  ~ ~:                 is




                                                                                                                                                           ~ . ..         .                                                     ~ ~
                                    —.     ;..
                                           ~          ~     t..)       i,    t            i       ~._}      s'~a       l_, :~          ~                   !... !..I    1. i     c;                L_   .i.   sv       e. .     ,...   l....        i....   e.




                                                                                              r
                        Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 74 of 189 Page ID #:288




Y"i ~..J :.:~
         :..., o..;         r s Z.., ~           ~.~.
         .  /1 '            i ~ d.J i....        4.J ..

                                                                                                                                                4i t.J         ..Vi.•       ~i...~+      - i4t       ri..:                      v._~f:_...,    ;_   ~~i....           i          .i i!      ~. i...     i-~-'
            i~~t~rii                   ._,..i ~r.~ .~.:'i::~,:'~                           ~... ~...ftl'li••~I~`•f E._.~tiJ                 i


            !'I l•.•f .1. 1'i'~'1'               ~!'r.! t    v`~.J '. '. ~~l                               +..)5....i'1 i L.i ~~l l.i 3_:.          :.)! i"1 1 ~_.1 :~.1      •.

                                                                                                                                                        ~" 1 ('~..~ i      ~~~J1~1_ii i                                         i~i ~. a?1.I i...L,:.        i'~i.__a     l'v i.... i P i
                1_.r-i::S i            iyi..~i'iL_           I il...i 3' .UI_lii'i 'i
                                                                                                                                                                   . ~,                                _               . - ,.            . -r-            ~-
                                                                                                           •J ~a        ~L "! i::.          _ >~'C lJ           i i~ ~i J. tS  a:~i .I `~           c ]t:7 i           d i:1       v-:i:l s           •- i v                 +r~.i~~        " .. .i, r.:.:v.~ ~..~•_.
                _i =_.n         i1          ~Ci~•I L.L"            L"1                 i~14JL




                                                                                                       ~.                   ••~•                                t
                1'<l_u1t.J ~=.J
                              L I                    iJ i..S i ~._               ~ ~                :: J                      ~ t ~~~u._                   .:. ~1 .:. .:
                                 t
                                                                                                                          :.:rc•...~.,..,, .
                1 \1_..i"i..Il4 i                  '...I               ! r. ~.~f' i ....
                                                             ~ ~~....::.i                                     e i ~. ~....~ 'i- ~' ~ ~~~._~ ~~~




                 i L... ~ it - 1 .1. f'v i'l i.,..         .i. L         '1'~'             ~-+ i..~ .:.~• ~




                                                                                                                                _                                                             ...   .. .
                                                                                                                                                                              i.l     •...~   il     1         l....    .~.     1 ••   i....        ~~~       ~..._       ~...
                                 E v        f~       i'~     ~.J         ~ 1           i               1        i_I          1 'ti   1..:       ~...:      ~           '~


                               (.r L.! t..: 1 ~t 1           v 1.1 R.i f~




                                                                                                   r
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 75 of 189 Page ID #:289




                                               ... .,,...
                                           .._.,
                                            ~ .,,           .                                   ...
                                                                                                      ;, ..
                                                                     .. ...       ,_ ; .. ...                    ? i...


                                                 .,.~           .                 :••.~
                                                                                          ::
                                                                                          :..
                                                                                                          ,,•
                                                                                                         .. :.
                                         ' f~\~ . .1. . '.~~':5
                                       . .....                                ... a...    ..




                                                                                                                   ;. ,   ;..



                                                                                             ` .:
                                                        .... -.::.J i~~: i          ..r -. ... _.




                 C
                 \
   Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 76 of 189 Page ID #:290




    ~.,.,, ~vww.nolo.com/dictionary/affidavit-term.html) or sirs..
 even be required.




https://www.nolo.ccm/legal-encyclopedia/arraignment-getting-court.html    1/2/2019
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 77 of 189 Page ID #:291




                   NCCF INMATE PASS
  Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 78 of 189 Page ID #:292




PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 R011E  SEC LVL 6 ID LVL P
   MAIN# 03796116    SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBERT     MIDDLE KENNETH
   SEX M RACE B AGE 53 EYE BRO HAIR BLK HGT 509 WGT 175   DOB 09/28/65




               -
               .~-._




                       r
  Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 79 of 189 Page ID #:293




PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 R011B  SEC LVL 6 ID LVL P
   MAIN# 03796116    SENTENCE STATI7S 2
   LAST NAME MAYBERRY         FIRST ROBERT     MIDDLE KENNETH
   SEX M RACE B AGE 53 EYE BRO HAIR BLK HGT 509 WGT 175   DOB 09/28/65




   REQUEST DATE 053119     TIME   1136
   REPORT TO PILL CALL


   TERMINAL ID #    D76D




       R E P O R T   T O   N C C F   C O U R T   L 2 N E   C E L L

       COURT CODE




                      p
 Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 80 of 189 Page ID #:294




PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 R011B
   MAIN# 03796116                                SEC LVL 6 ID LVL P
                     SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBERT
   SEX M RACE B" AGE 53 EYE BRO HAIR             MIDDLE KENNETH
                                      BLK HGT 509 WGT 175   DOB 09/28/65 '


   REQUEST DATE 050319   TIME 1719
   REPORT TO MEDICAL TREATMENT


   TERMINAL ID #     PP4R



       R E P O R T    T O   N C C F   C O.0 R T. L .I N E   C E L L
       COURT CODE




                       ►~
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 81 of 189 Page ID #:295




                                           1        ~ 1               ,._,~'~.. ,
                                                                          . _~ ,
                                                                         .~
                   (_ rt           1           ~~
                                               ,~
                                                     ~




    s


                                               ~.
                           .YV ~ 1V ~~   ~~"
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 82 of 189 Page ID #:296




                                                l~ ~~~~
                                                      ~ _J




                                            ~L~~


                                                                   ~.~
                                           ,~      ~._y_
      Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 83 of 189 Page ID #:297




                          -           ~                                   ~                      _       ,.                                                                                                        ..




-:5f_.=.     r~l    ~'l._t~ ,r_..         t•,       :'II~F".       ~.•~                     r.l ~_.( i                                    ~...E~.~.}..      ..    ~,~        •!~-           ~ i..:'        ~,• ~
                                                                              ~- Y F                          ~-Ir:l i~ G~    ~'i! ~;                                                                                   :.i   - -



~~t::(:~i iF::~c: ..~..       Tit::' . ~::: {i '. . ;_~ .                       ..,. .~ 1y.3 -
                                                                                                      ._:'ii .Ts~ .
                                                                                         •,      :.




                   ._..       ...~          ...~   _,_.    .....   ...                  ,             ~. .
            CJ     p..                                                                                                   ..
                                                                                                                   ..    ..    ...   ..    ~         r. .   ..   i ..   :.          -. ~   :._   i    ..




                                                           r
                   Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 84 of 189 Page ID #:298




                                                                                             ~ __ e                               :. .,   __.   _.
                                                               .i..,._,_., :__      ~
                                             i                                                    t

                              2
                                                                                                        ~.
       y               r                ~ ~~J~.
                                           "y                      ''y     tw   ~"'...                '~`
           6


                           ~,,/Ay'~     t        ~  J/~ ~±        ~ d                        `'
',.t~,: }      _   ~       ',_ "  max   -`~~:•   ~l/" r+-l'F Z~~~~ x~,t~"           5.,x.1 R~~
                                                                                              13              —~

~-b.                                 1 ~ t ~O_, ~..""       -1~:                             i    ~   ~       r t r ~ :"      s
                                                                          1.~ ''{       i.
'
~~ ~                  r—~--
               I. ~at`~           ,. ~ / 4'_ 4   ✓         -~       ;--                      ~_,~~    .(""~     S- ,.Jai-,-
   Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 85 of 189 Page ID #:299




PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 R011B     SEC LVL 6 ID LVL P
   MAIN# 03796116    SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBERT        MIDDLE KENNETH
                 AGE 53 EYE BRO  HAIR BLK  HGT 5G9 WGT 175   DOB 09/28/65
   SEX M RACE B



       REQUEST DATE 042919    TIME 1749
       REPORT TO NI$DICAL TREATMENT


   'TERMINAL ID' ., #   PP4R_ `
        ~`,    -


                          T O     N C C F 'C O U R T. 'L. `I N E   C E L L
           R E P O R T

           COURT CODE




                            r
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 86 of 189 Page ID #:300




                                                r -~~ ~ ~
                                                  ~~                       ~~ ~f~
                                                                         .~.- ~,




                                                 i. ..   ..   ~ ~   ~.   4.-e   s.. .   {..    ~. .




                                               ~~-c~' ~-~.~.,,- I~t

                                                     ~~ ~                   ~                          ~~
                                        ,r~                                                   ~~_l~: ~ ~.. -1t~z ~:4:~:~._
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 87 of 189 Page ID #:301
                                                                                                                             A
                                                                  Ik'



                                        ~          F~ ~                 ~        M~
                                                                                       e~--                          d i~ .
                                   ~t               sk' ~~


                                                                  yac ?~
                                                                  .e            Fi..
                                                              ~.,.~,ky.,                            ~           ..

                                                    ~y        E' `p"
                                                                 ' ?



                               '~mnsw'~'~.iww
                                            ,~+wnr..s
                                            ,                                                               ~           f

                                             ~,


                                   ~                                                                    ~             ~ -       ~
                                              )                                                                              t 1.
                                              k~                                ~n         -. ..



                                        _.                r         ~           ~~     ~


                                       i~
                                       t                                               G                                               .... ....   4

                                                                  E,
                                                              a                                                          r
                                                              `     ~'..                      ._.                     'pry       ~,_


                                                                        ~,-4~




                                            . .:                           P                                                                           ~   ..

                  i
                 {

             I


             k--




         a




                         i
 Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 88 of 189 Page ID #:302




PASS

   SP. HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 R0.1173:;; . SEC .I~UI~ 6 ID LVL P
   MAIN# 03796116    SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBER.T.`'       MIDDI;E ;KENNETH
   SEX M RACE B AGE 53 EYE BRO HAIR BLK`'H~T 509 WGT. -:175       DOB 09/28/65



   REQUEST DATE 042619. TIME 1500
   REPORT TO IKEDICAL TREATMENT


   TERMINAL ID #       PP4R



       R E P. O: R. T   T O   N C C F.: =C O U R T~   I~ .I N E   C E L L
                                       r~,.
       COU12T.CODE .                              .1" .:'




                        r
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 89 of 189 Page ID #:303




                                        t

           `                                ~k             ,~ . - ~~~~

                                                                                 -~
                                                               q . ~~
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 90 of 189 Page ID #:304




PASS

   SP HDL CD
   BKG# 5501383   PERM~INENT HSG LOC 727,
   MAIN# 03796116                         RO11S`~      SEC LVL• 6      ID LVL
                     SENTENCE STATUS 2                                          P
   LAST NAME MAYBERRY
                               FIRST ROBERT            MIDDLE KENNETH
   SEX M RACE B IAGE 53                                                      3: -
                        EYE BRO HAIR BLK HGT
                                                    509 WGT 175   DOB 09/28/65


   REQUEST DATE '050719
                          TIME     0915
   REPORT TO DOCTOR LIN
                        E


  TERMINAL ID #       D835



       R E P O& T      T O   N C C F   C O U R T   L I N E   C E L L
       COURT Cf7IJ~
                                                                                    . :~~,   yyfr~. ,




                       r
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 91 of 189 Page ID #:305
                                                                                                                            .
                                                                                                                   ~ p ');ew- t~'_-..j    ~a~~k..'.'. e~~i. .,
                                                       ~,`~.',       S~r~.e,,~.'.~,,,~r';,,1,:,~.J~`•-'~~,~~~~
                                i;.,~°' 'i',~F~$ `.s,`
                                                     ~                            ~
                                                                                                                                    ~`   ~~
                          .,~                                    ~
                                                                                                                                                       ,w ~~

                                                                                                                                                          ~,~ .<
                                                                                                                                                            ~  - ~
                                                                                                                                                                      .
                          ~LC~ ~~                         ~~




                                                                                                             ;I.
                     ~1


                                      ~p ~ ~~lc                                  ~ ~ ~,~;
                                                                                  ~ ~
                                             C ~~~               ~'~                     ~~Vµ

                 4
                3
                I
                '



                 ~,_
                                                                                                                                                                 'r




                ti

                ~i
                                                                                                                   <~~ ,~~


                ,
                :                                                                                        I                                    ~ ~'~~~~~ ~v
                                                                            _
  Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 92 of 189 Page ID #:306



                                                                              ~ 7~~
PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 R011B  SEC LVL 6 ID LVL P
   MAIN# 03796116    SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBERT     MIDDLE KENNETii
                                                          DOB 09/28/65
   SEX M RACE B AGE 53 EYE BRO HAIk BLK HGT 509 WGT 175
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 93 of 189 Page ID #:307

                                                                                                                          ~,             _
                                                            ~                                                         ~.


                                                                          ~.                                                                          , ,~.
                                                                                      .~~~.~._ _~                                                    ~



                                                                .,
                                                                ~, ~; ~,
                                                                                         t                 .,~,1~


                                                                                                                                                               A1~          rh'...
                                                                                                                     S~    i2
                        ~
                        .    C




                                                                                                                      ,:            ;~                        ~_~"
                  ,_
                   A~~~ -        -        ~''                                           c .                      f




                                     1t                                                                          /
                  i~o-~~ ^~




                    a                                                                        ~                            ~_                         ,~i ~.._-~
                                 :.~~~                                                                ,.                                             ~~
                      ~.                                                                                                                              ~,~+
                  ~~. t ~ ,., „'. ,
                  '                                             ~ .~.'~_                ~~ F                ~.
                                                                                                      .=                                                              ~,

                        w,                :.                                                                                                         ,~e~




                                                                                                             ~             ~~                _   _
                                               .,




                                                                     ,~ ~


                                     ~ 'f~
                                                                                                                                                                  ~
                              ,j ~...
                              .                                      Y           j4              ~a




                        ~ ~. a~~,'~i                                                                                            4                            '.        ~,            .."
                                                        r                                                                   i
                        __;                                     r ~                                                             ~                             ~
                          ,. -                                   ~  •'
                                                    '                ~                                                                                  ~~ ~„n ~ T
                                                                                                                                                            ~M ~f
                                                                         9 .~.                   ~         /t
                                                                                 r
                                                                                                                                                                      ~1y    }
            Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 94 of 189 Page ID #:308




!~..~~1\~_'!'i           rJ v..: fl.l t. +J'..~~~~                      l..r'~.,. I li':~' il ~*f 3....l Si ~              I~~~~i.-+l.~~        l.._~.Ji.-        1 ;:'ti.~   i"i~r'. ~'.~~ r                     s.!1. ....       i. ..           r....            ~             )%      (   rl~i
                                                                                                  ~     •~    . . , •.
                                                                                                                                                             ..     :..;
                                                                                                                                                      ..
                                                                                                                                                                                                                  .,:        .,                                               ;.
i..~f"~_F ~              ~~+~i' i1'~~._.       ~'~1' ` i           .... 1~~. 1                                                     i       .~. ~~i s.! !          ~~..~_1 ._ 1~ ~                                 I ~ .. ..•t~l.           ~. ..              ~~i i._ . l a~ tl ~.,. I f~~l

                              . ~~~i".                            1.1:.::.....           ! 'i         ~.:. .. ...           ,iCLJ                    ~~ i               :}i...t':                                       ~r~ :7 i
                              .~                                                                                                                                                         ! i~:5 k   ~::!!~~~.:r                                            t ~:.!             I.;i,ii:s       f~'_~'.,'. . ..i':i;




                    _..._.r                                  ..                 ~                                                          c.
 ~ ~t r._~...~ .., ..~.,...        .t.. ~..,      ~. .. ,.., ,. ~ ,.,....                   •.+ ..i
i'4!:::.:'~ ~ .) ~ t ~              1 i..i     i3.i i..:. ~.; i. _ .: l...i Z....       I .. l ~,




                                                                                                                                                                                                        ..
                  i •.      f::.               l.J                                         1. i                     i. •                                                                                          ".'
                                       I_




                                                                                    r
 Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 95 of 189 Page ID #:309




PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 R011B  SEC LVL 6 ID LVL P
   MAIN# 03796116    SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBERT     MIDDLE KENNETH
   SEX M RACE B AGE 53 EYE BRO HAIR BLK HGT 509 WGT 175   DOB 09/28/65




   REQUEST DATE 050119   TIME 1752
   REPORT TO MEDICAL TREATMENT


   TERMINAL ID #    D76E



       R E P O R T   T O   N C C F   C O U R T' L I N E .0 E L L

       COURT CODE




                     r
  Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 96 of 189 Page ID #:310




PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 R011B  SEC LVL 6 ID LVL P
   MAIN# 03796116    SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBERT     MIDDLE KENNETH
   SEX M RACE B AGE 53 EYE BRO HAIR BLK HGT 509 WGT 175   DOB 09/28/65



   REQUEST DATE 041519   TIME    0856
   REPORT TO MEDICAL CAB


   TERMINAL ID #    PP7'3



       R E P O R T    T O ,N C C F   C O U R T   L I N E   C E:L L

       COURT CODE




                       r
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 97 of 189 Page ID #:311




PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 R011B  SEC LVL 6 ID LVL P
   MAIN# 03796116    SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBERT     MIDDLE KENNETH
   SEX M RACE B AGE 53 EYE BRO HAIR BLK HGT 509 WGT 175   DOB 09/28/65



   REQUEST DATE 050219   TIME 1936
   REPORT TO MEDICAL TREATMENT


   TERMINAL ID #    PP4R



       R E P O R T       T O   N C C F   C O U R T   L I N E   C E L L

       COURT CODE




                     r
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 98 of 189 Page ID #:312




                          1
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 99 of 189 Page ID #:313




      i.. .,         . ~,i,-            :... ~               :.     ~t~. .   ... ,,             r.                                                                                                           r
               ...       .     .

                                                                   '
                                                                   .'.                          '. _ .; ~ _ : .. ,..z .                      ..
                                               t .' t... ~ . ~                                                                                                              ` i
                                                            '  ii'. i                           i      !.'''. ~.: ~       1 '•. 1..32.!E_.. 1■ l                        ~     ).!i.i i.   i....          .~.. ~ .~~.{1.. . 1 1 1
                                                         ~                      ~.
    •~~n       '1     I :~ 'i L.: `':      _t '~      i :t:.e _.   •J •..:   ~... : =.   ~: i', ~..:         s :i . s. !':        ..   _1          i ~~...   .... _ _       %rE~:: i                   .._            .. ... ..    ~..` ... . ..?... C::; ~__




                                                                   ;:'.:




                                                                                                                                                   ._                                             ..

                         ,..




                                          r
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 100 of 189 Page ID
                                   #:314




                               :;.
                                     M   ..
               Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 101 of 189 Page ID
                                                  #:315




                                                                                                                                                    ,:                                                 .
Y.:t l- ....                                .~                                       f       .1               f i
                                                                                                                                                            I ..:  ...                         I.'j~.,         '.r                                                                              e
l..~ i l   ~}'~'~'      :_~ ~.) ~i. ~ .1 4..!v.1 ~.~?                   i'~ ~.. . I l 15 1 ~..1 i ~i'. .. I'•
                                                                                                          I 1• I          ~•. ~ v. 1 ..~.~       . ~ ~.. ..,
                                                                                                                                            !.._ ....            !                                                              ;:7 is 3..,   ~. . 4 f..   i        .i. .Lj   ..   t' i .   ~
                                                                                                                                     ~::i. .i., j. .. .:
                                                                  ~:_                                                                                    .,
1'i — i .l. ~'d ~fl•               ~c:~•::~ ;' .~~i.:,                                                ~ ~`~I~..i.::.
                                                                                      '_i ~':. I''I i '                                                       i::.
                                                                                                                                                                         .. ..           ~..                                                                   i s ~,
                                                                        .,,




                                        .                                                                ..,.. .
    im.[.>f ~.! C.:.:::} I            ~ _! F ~i I ~:..        I.'.'~ ~:.. i_, s..~: ..1                    i     ~ ~I ~~..                   IC.i ~' ..1 7,•:'~
        ..
          t; :..:                                                       ~'                >~' ~ .:



    ..




                                                                                                                               ..
                 ,...       ,...      3_:        ,_..                                                               t..       :..,                                t..,    ~.—~   ....r         ;ti         I         .._   ..          is
                                                         r~        z              r        i_~           I'+:                                i
  Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 102 of 189 Page ID
                                     #:316




PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 RO11B  SEC LVL 6 ID LVL P
   MAIN# 03796116    SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBERT     MIDDLE KENNETH
   SEX M RACE B AGE 53 EYE BRO HAIR BLK HGT 509 WGT 175   DOB 09/28/65



   REQUEST DATE 041519   TIME        0959
   REPORT TO MEDICAL LAB


   TERMINAL ID #    PP73



       R E P O R T       T O   N C C F   C O U R T   L I N E   C E L L

       COURT CODE




                     r
                                Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 103 of 189 Page ID
                                                                   #:317




..                              a •.,
...        ~~i~.. `i              ..
-•. rir.... ~:     ~.... ~... :._     ...s      ...             ~.. .,.   ~ :".,;~;•.,'~+t" ~ r..     A li"`i'.                                                                  ,~. .                            _
                                           i'.i
._      _.         y.. ~.:;i           .J+. ~ ...                    a    1`.!       ~    ..i i i     I ~I ~...:v ~   ( ~i.         ...   .. f.. ~.    ~ ...                     •1.                ~         ~        ..          ~
..~ .. _. ,,                                                                             w. ..                                ;.
                                                                                                                               ..



 _ r-~.::; 1        ~'•ii-~I~~~i:.:.      ~'ii        a ~,i..:.t~t~: i                                        i' ~-    ., i     i.i ~,.:,~:_it,                                 1~: .4 ,.a.?I_ i.         i ~::.!'•~~ ~~:   i r4
                                                                                               .. .                             :, ..                            '...il;~~`-~
                                                            ~ ~•~+.JL..       •...1 •.r               ~                         .. ~ .:...            , ~;t- j                    is,r•:j ~             ;':




.....                                                   ~      1i         I... .i. ~'~~1_..




                                          ~ .,




                                                                                          \7
   Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 104 of 189 Page ID
                                      #:318




PASS

       SP HDL CD                                      SEC LVL 6 ID L~TL P
       BKG# 5501383   PERMANENT HSG LOC 727 R011B
       MAIN# 03796116    SENTENCE STATUS 2
                                  FIRST ROBERT        MIDDLE KENN$TH
       LAST NAME MAYBERRY                              WGT 175   DOB 09/28/65
                                BRO  HAIR BLK  HGT 509
       SEX M RACE B AGE 53 EYE



       REQUEST DATE 042419   TIME 1928
       REPORT TO MEDICAL TREATMENT


       TERMINAL ID #    PP4R



                                   N C C 'r"   ~ C U u ri `"~:   L i p ~~~   ~~: ~, ;_~
           R E P O R T       T O

           COURT CODE




                         r
       Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 105 of 189 Page ID
                                          #:319




PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 RO11B  SEC LVL 6 ID LVL P
   MAIN# 03796116    SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBERT     MIDDLE KENNETH
   SEX M RACE B AGE 53 EYE BRO HAIR BLK HGT 509 WGT 175   DOB 09/28/65



   REQUEST DATE 041519   TIME      0720
   REPORT TO MEDICAL SERVICES


   TERMINAL ID #      PP4M



         R E P O R T   T O   N C C F   C O U R T   L I N E   C E L L

         COURT CODE
       Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 106 of 189 Page ID
                                          #:320




C04 - TRANSFER (INTRA/EXTRA PERMANENT HOUSING) - JDS

P HDL CD
                                         FEND PERM HSG LOC                  PEND TST
K G# 5501383   PERM HSG LOC 726 R007C
               PEND TEMP LOCI        PEND TSTl                    PEND TEMP LOC2
EMP LOC
               PEND TEMP LOC3         PEDID TEMP LOC4             PEND TEMP L005
END TST 2
                             6        SEDITENC E STATUS 1         SEC LVL 7
D LVL P        MAIN# 0379611
                 Y             FIRST  ROBERT                      MIDDLE KENNETH
AST NAME MAYBERR
                           EYE BRO    HAIR BLK      HGT 509       W GT 175  DOB 092865
EX M    RACE B   AGE 53

                             INMATE MOVEMENT REQUEST

                        REPORT TO:                    NEEDS     CAPACITY
N TERRUPTED
            DEL-CODE    MOD/DORM   ROW CELL BUNK     TST(X)    OVERRIDE (X)
  MOVE (X)

                                 ~f11~A~'~

                       ~-~ M~~Z~r 1, ~sv~
                                                              NEXT IRAN   MC04 05501383
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 107 of 189 Page ID
                                   #:321

                       " ~
                             w     ~~
                                 ~~
        Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 108 of 189 Page ID
                                           #:322




   .-      _                  _.
                                                                                                   ~   \.
PASS

    SP HDL CD                                                                                 P'       —
                                                                       SEC LVL   6   ID LVL
    BKG# 5501383    PERMANENT HSG LOC 727 R011B
    MAIN # 0379 6116   SENTENCE STATUS 2
                                FIRST ROBERT                         MIDDLE KENNETH                         ';
   .LAST NAME MAYB ERRY                                                         DOB 09/28/65
                                   HAIR BLK HG                    509 WGT 175
    SEX M RACE B AGE 53 EYE BRO




       REQUEST DATE 050919   TIME       0809.
       REPORT TO MEDICAL ADMIN


       TERMINAL ID #     PP4M


                                              ,_
           R ~ E.P O —'R T   T O   N C C F   ~ 0
                                             *C            . I N E '. C E L L
                                                 U R T" ..T;'




                                                  _.

                                                              ,... .

                                                              ,
                                                         a,




                                                                                                                 v
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 109 of 189 Page ID
                                   #:323
   Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 110 of 189 Page ID
                                      #:324



PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 R011B  SEC LVL 6 ID LVL P
   MAIN# 03796116    SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBERT     MIDDLE KENNETH
   SEX M RACE B AGE 53 EYE BRO HAIR BLK HGT 509 WGT 175   DOB 09/28/65



   REQUEST DATE 042619   TIME     0942
   REPORT TO MEDICAL LAB


   TERMINAL ID #     D79C



       R E P O R T    T O   N C C F   C O U R T   L I N E   C E L L

       COURT CCDE




                       r
        Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 111 of 189 Page ID
                                           #:325




                        .. .                                                      ..                                      ...                        ...            ,,    ..
.L~~ ._.+`r        ...:,.~~r• :. .Ju~..:                 I - L.~ ~, i~:. e~+. ~..c+:.       i ri.~.      ~__l.i i.•     r i__Y_t   .,:- , • r ~..:   ,: ~~   ..   .. ~:   i    __
 ..                                   ~.            ..               .,
                                   ~'
                                    v •.' ~                                                                      :.s.
                                                                                                          . .. ,.. .                                  _
                                                                                                      a. I~. v... !                                  ~ ~... .._
                                          ...                           ..             ._                   ~     ,.;




                                                                    D




        ...                                                            ~;';'
~ tL...: ....: i ': 1          f l.i   :'!C._L:' .i. ~_.ii"~i.    ~'9s'~: i .l. ~~*~
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 112 of 189 Page ID
                                   #:326
                   Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 113 of 189 Page ID
                                                      #:327




:.:f`~. a.: •!~~                                                                                                                                                                  . r~ :e ~
                          _.~._1 ~c! :. ._:i!..~..':                  i s                 :li..~~ ~ .~~'a 1                 I ~~._~:'r    I_ S.        ~ ~_: ~...r         i Si      !1_+


                                                                                                                                                                     ...                                . .~ ._
 c_F••I ~_? !             !+i••Ii•i~.._       E`if• ~ i                               -                                                                         .~t... l:                            ~'i .i ~f!. •i.- t: .        ~ ~.i. i .i ~f.. . i I'.
                                                  _..                                                                                                                                         . ..                                                           ..
                                                                                                                                                                                                                                  ~-




 i.i i.... ,....: ~:.. _..,..~                       ..                      .,           ....                  ,.                         .~     ~.

                                               -..::



.:.... _,., ~              , .., ,        .. ...,                     i. .    ::, s,




                   .,..     ...              .....        r ~    ~~               -                                           ..
                   "S       ~..      P-      I.i          t •:    F                   i          +.. ~   i 'a        :. •     E...•   i            '     +..1    t..,       :t        i          L   i`~.i   ~....    1..,   i.        ~. .
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 114 of 189 Page ID
                                   #:328




                             SP HDL CD
                             BKG# 5501383    PERMANFSd'.0 HSG i3OC 7l7 • RC11B
                             MAIN# 037961].6     SENTENCE STATUS 2
                             LAST NAME NIAYEERRY            FIRST ROBERT
                             SEX M RACE B ACE 53 ElE BRO HAIR BLK iiG7'

                                                                                .r-
                             REQUEST DATE 043019     TIME 1$53 ~,
                             REPORT TO MEDICAL `.?'REATMEP?T


                             TERMINAL I17 #   PP4R




                                 R E P O R              ''".0 .F       C,`:O U R:T
                  ~                     i

                                                                   _     _




              r
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 115 of 189 Page ID
                                   #:329




                                     _ _ .a          _,      _   , _~ _                    —       _           _
                         ~s                                               ~            ~       f                    ~I.

                              1. ~     * ~ ~S.~~'    ~""a: .,             ,_ ~ ~."'~1~:._—`+~~r~                      ~     _ . ,:
                                                                                                   -.      ~        ;:•~




                                                                                                                           °~~ ~


                                                ~,    •= K                    i                _

                                                                                                   .. -,



                                                                                                               .~
       Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 116 of 189 Page ID
                                          #:330




PASS

   SP HDL CD
                  PERMANENT HSG LOC 727 RO11B     SEC LVL 6 ID LVL P
   BKG# 5501383
   MAIN# 03796116    SENTENCE STATU S 2
                              FIRST ROBERT        MIDDLE KENNETH
   LAST NAME MAYBERRY                                        DOB 09/28/65
              B  AGE 53 EYE BRO  HAIR  BLK HGT 509 WGT 175
   SEX M RACE



       REQUEST DATE 050119   TIME    0728
       REPORT TO MEDICAL SERVICES


       TERMINAL ID #    PP4M                                                          ~~~.




                          T O   N C C F     C 0 U R T   L I N E   C E L L
           R E P O R T

           COURT CODE




                                                                            ...,R /
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 117 of 189 Page ID
                                   #:331
                   ~~      -
       Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 118 of 189 Page ID
                                          #:332




PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 R011S             SEC LVL   6     ID LVL   P
   MAIN# 03796116    SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBERT                MIDDLE KENNETH
   SEX M RACE B AGE 53 EYE BRO HAIR BLK HG             509 WGT 175   DOB 09/28/65



   REQUEST DATE 041819   TIME 0300
   REPORT TO L A SUPERIOR COURT DEPT 117

                           X
   TERMINAL ID #   P347



         R E P O R T   T G     N C C F   C O U R T   L I ~I E   C E L L    #   46

         COURT CODE 5117




                       r
                                 Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 119 of 189 Page ID
                                                                    #:333




                                                                                                                                                              4




"~vJ i.%
             ..
           C l..
                                                                                                                                          ..                                                                          ; li
       ....t       ...
           ~.: ~....~~.1~~~      '~                                                       ..
                                                                                                         I...~ ti._.
                                                                                                                  ~~-i ....1..11..;
                                                                                                                                     ,:~.         ~i
                                                                                                                                      i:::.l':t 1't                          ~. A•.,
                                                                                                                                                                          c """1
                                                                                                                                                                                               ~..'1... ~                                       ...•   I.   .-         a
                                   ~~.._Ilt 1 .1 v.. 1 '.
                                                  `~i_,             i— f:: ~ .~ ~'lr f•31:` ~~'~'
           I~~'ih?i. i~4i•1•                  ~~~.-!:.fib: ~.(~                 •':a~".i`+I l~~i:f.i~i(~.:L:. ;:; l~i-~ i~i.1;]
                _. ,..., ..,_               . ,,::if.. ~..~ ~,.
                                                              :.:•~ ~: ~ :. _:                                                                                                                     ''~ _~. ... _..    a        ...    . ~ .c.
                                      ~~        c      .r....                                                         ~ .~ i ..     ''l` ~ 1.:~ .                     ,


           .:~:~l:::.:~.        tai        ,+:I...~~..,1:::.         r,        ~-~1~::,E::.        ~...a._.,   ....



                                                                                                                      ._
              . .... .                                                               ~         .~                           J       +''      ~          .~.       r
                                                i ~..~         ~._    ri       ~_,~ .fl • I.:.1't.E. i.i~      ~..:3.J~ .~i•~   1   ~.ti:.~•-  ~
           {=ii:-.~-'1..1i•~ ~
                                                                                                        4
                                                                                     ~..:,_i
               !:::. 1 t.{ ~ .f. i'•t x-11....           .i. d1           r




                                                                                                                                                   ,.         _           —.                           ,._           ;_,
                                                           ...            :.   ...                                                                                                     ~   ~~~,i       ~             t   .... I_     i_..         ~s             ~l.
                                                                                                    ,
                                                                                                    .




                                                                                               r
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 120 of 189 Page ID
                                   #:334

                                 -~„_-
                Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 121 of 189 Page ID
                                                   #:335




s'~~ ':~:F~1t         ...1._x:;.1       .~~..~...1                           r C: i~l'~h i~'ti~...~"•i~i                 I• f{ ~t:'~      i...)..II..:       r' ~s:::t.=        i":;a/ii;'i~,'f;;-~                      ,. ~f. i._.:    i. . ii                  r            .~ 1.1          i_.. '~~ I .         p,i
                                                                                           .,                                                                   ,..,             r
                                                                  ;.
..... ice.. ~                                                                                                                                      ~                                                                                i,

 . I... iS      ~'l      ~il...l ...i ~,:..           (
                                                      {.                   '1 t.:~....
                                                                                  ~       ~.../~..!    1~.. ~ `....      +,!~~i~..}           i ~~"~ .r. l             ..   - ,.I '~        1 ~~4~~f i         IBS? ~       l`j:'! ~                  ~ •~.)                     +       ~.:                    .'..I-    ... ....




                                                                                                                   I~'~i".             itl.,.:~ljilff
 .i::. ~.t. ~:.~L...:.] f           ~.j~'i s i.._                 Fl Ei i,.H{!::t                           i .I
                             i..~:1 t... is                                ,~J,~~I:::;F~ .i:€.1s, ~.;.~ ti.ii~ 1" ~_~~ .; i_
                                                                             ~:           :,
                                                                                                                                                                                                                           y _... _ ,                 _.          f•                                                      .. .       .,.. tir,~ 4 ~.~


                                                                                                                                                                                                                                                                                                                                     ~.
                                ...
                I'l      3.:;.. j~ ~          ~...f        ~t'~        ~            ~ 1       ~~...1      i'*i     i_,      1...   !'            ~~,     i..-      t.7Y~               -t             e...   .~.   3~.      ~...         ~..: _ 3:.        i...       t... ~     ."s+.                    ..4-C.<
                                                                                                                                                                      t -at
                                                                                                                                                                            e
                .,,.J .,l . {             ~.:~ J~ ~:... , :.i                             ~                                                                                 i

                                                                                                                                                                        a. ~.
                                                                                                                                                                        c
                                                                                                                                                                       '~.
                Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 122 of 189 Page ID
                                                   #:336


    ..                      ~
                                                                   ,;


         a
         :n
                     ~
          ~~{                   ,u^~                                                                      %~J
                                                                .,4
                                                                                                              (~
                                                              '
                                                              ~



                ~-                     ,,.                              ~' .~.                   ~        ~ r~.,_~.>   '



                                                                             ;,       . .. . .
                                .
                                . ...,                  _.~y. _.,..,... ~.:..x

                                                                                                                           ~I



~        I~,/        f '"
                                                                                                     1
                                             tl                             ~~~ ~
                                                  ~`           .~-                                   _~
                                                   fi                   S    jL^,^~




                                                                     ~~~~
                                   Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 123 of 189 Page ID
                                                                      #:337




. ~.,3..~~...~

                 ::;i t~~   ~..:1.f ~. .        E... A.1
                                                  ..
                 d:: l'. i•rh             ~~...1. ~ ...~~..!, ~                        h'.. !~i I ~i•~~...i'4 ~             i s;:'...     .... .. l.:   r' i_:_,.    ~l%!SI '1 r• ='y                    _ 1' !..       i .. `+.'i               ~      ~ .{.~          i_ ,.~i         j...

                 I'`(•~.l.ft~~j~(              s 1,:i /`::~~~ ~. i.~a                              ~:i~':.~'~~ i ~:.~''i1...i.:.   :'.Y ~ i~) ~ ~ .~i;i i'::
                                                                                                                                    ~...    ~~ ..        .:. .
                                                                                                                                                       ~ ..
                                                      ....                    ..                                                                                                                                                                     ~.ct:       i s~
             •:i~":.:h              `'s     i~~~•1~...~.-.       .1::~             i•9~7~....      ,..1,'.~   ~:.~'~:::.    ~:)i'C~..J      a l~ •l i. r'{     ~:~?. .~i      i'~~'.7 ~   : ;if=;l':,1    l;~il ._;_I                ~. r~~ .i          ~.:1_J+.~         !%~`.J:' i~~r"t:~ ~::::.:i




             t tt::.!•-~. "s i                  ~ =...1      1. .        i~        •.i`..lr-3__!C ~. i .1f~             ~.~..,~t ~       .. i....r' I        ~. ~.
                                                                                                  ~•
                            ~..:
                                              ~:...




                                                                         _                                                                                                          ~                                                                        ~                      -

                                   ~...~.1~ .lI' i~          ~..:l.al.~'i:':.         ~-:r ~. ~.
    Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 124 of 189 Page ID
                                       #:338



PAS;S     ~.

    SP..HDL CD
    BKf-.~`'S501383    PrRMANENT HSG. LOC. 727 RO11B -  SEC„-LVL 6 ID LVL P
    MAIN# 03796116        SENTENCE STATUS 2
    LA87'~ NAME MAYBERRI'~~        FIRST ROBER3'        MIDDLE KENNETH
    SEX. T1''T RACE B AGE 53 EYE BRO   HAIP. BLK HGT 509 WGT 175   1~OB 09/28%65



    REQUEST DATE 040419   TIME 0300
    REPORT TO L A SUPERIOR COURT DEPT 117

                         X
    ^
    1ERMIIVAL ID #   P347



        R E P O R T   T O    N C C F   C,-O~ L~- R T   L I N E        C E L L   #   ~   46

        ..COURT CODE 5117
           '
            9 .~      ~                                          ..
          Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 125 of 189 Page ID
                                             #:339




                                                                                            P      s$                         .._,,.,+
                                          ~                                                                              ~
PASS                                                                                                        ,.

                                                                                   1~       ~ ,~,~..~     i"ti~          s~
                                                ~                                                                                         9
   SP HDL CD                                                                       ~                   ~''
                                                                                                          4,,`'
                                                                                                                        .~'              _,
                    PERMANENT HSG LOC 727 R011B4      SP.0 LVL 6 ID LVL P
   BKG# 5'501383                                                                                 4~R' "~                          .~               {
                       SENTENCE STATUS 2        i                                                                y                                 "
   MAIN# . 0379611'5                                                                            `~,~    ~~, ~.,~
                                FIRST ROBERT    ~     IK.T.D"JLE KENNETH
   LAST NAME MAYB~RRY                                                                                          `'                  ~^ '`
                       53 EYE BRO  HAIR ?LK  HG~r. 509  v^1GT 7.75   DOB 09/ £i7—fr r
   SEX M RACE B AGE
                                                                                                x~~                    ~

                                                                                                         „a~,e         X,( 1
                                                                                                                           '
                                                                                                                          '~
                              TIME 1637                 ~       ~
       REQUEST DATE 0.50519                                                                    ~                         ~'
                                                        j
       REPORT TO MEDIi.AL TREATMENT                                                         ~~ ,                  .,      ~              ~,
                                                        j         /► ,                       ;y
                                                                 ~ ~ ~
                                                                                            ~              `~                               a
                                                        ~      1/~//v
                                                                    /
                                                                    ~
       TERMINAL ID #    PP4R    ~                            ~~\
                                                             /

                                                                                                '
                                                        k           7               5           u~ --                   ~,'
                                                                                                  -.'k                   ~               -- ~~,,
                                                        4                                       a.,1        t .?
                                                                         C E L L                 ~            ~-~                        ~-
           R E P O R T    T O       N C C F   C O U R T lL I N E
                                                                                        '       ~            '          ~ ''
           COURT CODE                                   ~i
            Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 126 of 189 Page ID
                                               #:340




                       /
       .,




                                                                      N
                                                                      ~   ~,
   ~ 1
   "
~.~-                   `                           ,~               ~1
    y~               `+Nk



                            ~
                            ~
                                             ,~,                          F W~ _~~
            P~~                               ~~
                                                                                             ~..r~~ ~-
~~~         r"   ~




                                             '                                 (~ ~~ ~ ',
                                                                                       ~ ,
                                                                -    _~r.            _ _
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 127 of 189 Page ID
                                   #:341

                  .~l..i i.I ;_7
                                   .... f'            1'
                                                       ..              ;.
                               ,._                + ,L. ~_ . ~...:d.~

                               ~... f...~=~; ~             l il fl tl .                 i 1r~~ c .l'.!i. i:li'.




                                                                                                       ~ ..                         .;
                                                                                                  ..                              .:,                 e .i. i`.i.
                                                                                             ~ ('—..                                                ~~.: :;•:              ;'` r:. ~ ~ .:. ;'. .         L
                               ~ 4:....:_.!.arc                        ~ ~...i                            ...~~-,~r ~. ~                 ~...
                               .~•:.. ..               :. .. . ... .             .....             i                                  ...' c
                                                      .i. t+~i":..                       ~                        ~ .:


                                                                                                                         '.
                                                                 t._        ~'                                                                       i




                             L:~ ~                                      s•
                                                                         ,
                            ,.., , ,;... ..             c:::,.... ..
                                                                                                                                                                      ':: t.
                               i ~ { .~. e'+i •I~F                   .. .r i ~_;~~ ..                     .~                   !~:il':. I','
                                                                                                                                           ~ 1~:~~'•;~`I ~... ~.::.        .i i { •i l~~~ .J~~.:i ;
                                                                                                                                                                                     ~.,




                                                                                                               ~.     ~..:t                                ;;                . ,, ''~ir`fi;'i
                             i"sl_<<tt..3 i::.~:~ f                    x.?i• ~ ! I:...             ~ ~i::_~::, .~                                                           ' ~ ~...
                                                                                  .~...               ~ fi•~I~ :~i•:.~ _.l:::.,;                iii+.ii`• .i.            ;..: i                       ~;;~
                                                                                                                                                                                     ~ .i.
                                                                                                                               .'..
                                                                                                                  _.
                                                                                                              i   ...i :..~.



                                                  ~       ..                       ._        i
                                                                                             ...                      ":
                                                                                                                                                                                                             ..
                                                  .r                              ...J s..%=—




                          z-..:.                                 v.: ..
                                                                     A.I
                                             ~            i:.:
                                                    ~..
                                                 :
                                                 I.
                          1~'ii~~'~.   ~'~l. i.~.
                                  :.....~                        r
                          L_ r.`~
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 128 of 189 Page ID
                                   #:342


                ~                                                      ,~~
   Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 129 of 189 Page ID
                                      #:343


PASS

   SP HDL CD
   BKG# 5501383   PERMANENT HSG LOC 727 R011B  SEC LVL 6 ID LVL P
   MAIN# 03796116    SENTENCE STATUS 2
   LAST NAME MAYBERRY         FIRST ROBERT     MIDDLE KENNETH
   SEX M RACE B AGE 53 EYE BRO HAIR BLK HGT 509 WGT 175   DOB 09/28/65



   REQUEST DATE 062419   TIME        0705
   REPORT TO INMATE SERVICES


   TERMINAL ID #    PP2Y



       R E P O R T       T O   N C C F   C O U R T   L I N E   C E L L

       COURT CODE




                     r
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 130 of 189 Page ID
                Is this grievance an emergency? #:344
                                                COUNTY OF LOS ANGELES ~rIERIFF'S DEPARTMENT
                           ~Es esta queja una emergencia?
                                                                                                              INMATE GRIEVANCE FORM
                                   YES*               rvo                                                          See the back copy for instructions.
          If this is a medical or mental health emergency or you are                                      All grievances must be filed within 15 calendar days.
                aware of a specific and immediate threat to your                                             Grievances will be responded to within 15 days.
               life/safety, notify custody personnel immediately.                                             Appeals must be filed within 15 calendar days.
          Si esta es una emergencia medics o de salud mental, o si tiene
          conocimiento de una amenaza especifica e inmediata contra su                                               Only one grievance per form.
                vida/seguridad, notifique a un alguacil de inmediato.                                                   Solamente una queja por forma.
                                           NAME                                       BOOKING NUMBER                          FACILITY             HOUSING LOC.                     DATE
   m                       t""             NOMBf2E,                                        SU NUMERO DE PRE50                   FACILIDAD               LUGAR DE VIVIENDA             FECHA
   ~                         _                             ..
   2
   U
   2
   w
   LL
                                        I HAVE A GRIEVANCE ABOUT THE FOLLOWING:
                    GENERAL SERVICES                    MEDICAL/MENTAL                               STAFF
         Q Living conditions D Classification   D Medical Services ~a~a~e~~e~~eioPe~ D Custody Personnel
         D Food              D   Telephone       D McC1tal H2aItI1 (Place in envelope) D Medical Staff
         D Showers           D Visiting          Q D21ltal (Place in envelope)         0 Mental Health Staff
         D Property                              D Americans with Disabilities Act D Other (explain below)
         Q Mail                                    (ADA)                               Optional(check only if applicable):
         D Commissary/Account Balance            D Other (explain below)                   D Use of force
         Q Clothing/Linen/Bedding                                                          D Retaliation
         D Educational/Vocational Programs                                                 D Harassment
         D Other (explain below)                                                           D Racial or identity profiling
                                                                                                                                                 Specify the types) in your explanation.
                                                                                                                                                 (please refer to the reverse side of the
                                                                                                                                                  pink copy for more information)
                                 PLEASE EXPLAIN THE SPECIFIC ISSUE OR DATE OF INCIDENT, AND THE ACTION REQUESTED:
                                 DATE,TIME, DAY OF OCCURRENCE                                      FACILITY OF OCCURRENCE                                 LOCATION OF OCCURRENCE



                                               ,.                                                ~    ~.~~,


                      ~,            i,                                                 .4j
                                                                                         ` _             S.

                            `~                        \.

   Q                   ~                                               ~                                      •-                    If needed, additional space is provided on the back of this page.

   F
   ~
       Q In the event I am released prior to the disposition of this grievance, I waive my right to receive a mailed notification of the resolution.
       ~ In the event I am released prior to the disposition of this grievance, I would like to receive a mailed notification of the resolution.
   ~        Mailing address                                      City                 State             ZIP            Phone (_)
   Attention: Conflict Resolution may be available and is voluntary for both the inmate and the involved personnel to address a grievance instead
                     of the Department conducting a personnel investigation and determining a finding to resolve the grievance.
   Inmate's Signature
   X
                                                    FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE




                                                           Full disposition shall be entered in the Custody Automated Report Tracking System (CARTS).
                                                                                  FRONT PART 3(PINK COPY)
SH-J-420 Rev. OS/16              White -Facility                  Yellow —Inmate copy at time of disposition for an emergency grievance                      Pink —Inmate copy at time of submission
              Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 131 of 189 Page ID
                                                  #:345
                                           Emergency Grievances
     •     If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify
           custody personnel immediately. You may request that a grievance be handled as an emergency by marking an "X" in the "YES" box
           located in the top left corner of the Inmate Grievance Form. An emergency grievance is defined as an urgent matter wherein a
           disposition according to the regular time limits would subject you to immediate risk of death, personal injury, or irreparable harm.
           A written response will be provided within five (5) calendar days documenting what action was undertaken.

                                                              General Grievances
     •    As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a grievance relating
          to any condition of confinement using the Inmate Grievance Form. In addition, you also have the right to appeal any disposition
          regarding your grievance.
     •    You may obtain an Inmate Grievance Form from your housing location or notify a staff member to obtain one for you.
          All inmate grievances must be as complete as possible.
     •    All grievances must be submitted to the Sheriff's Department within 15 calendar days of the event upon which the grievance is
          based, or they will be denied. Exceptions may be made for grievances involving allegations of force, or the Prison Rape Elimination
          Act (PREA~.
     •    Once the results of the grievance have been determined, a written response will be provided to you, generally within 15 calendar
          days after the submission of the grievance.
          You will be asked to sign the written response upon receipt.
     •    All appeals shall be submitted on an Inmate Grievance Appeal Form which will be provided to you when you are notified of the
          disposition of your grievance.
     •    Failure to file a grievance or appeal may waive rights to seek relief from a court of law.

                                  Americans with Disabilities Act(ADA) Request/Grievance Procedure
     •    The grievance must contain your name, booking number, housing location.
     •    Include a brief description of what you are grieving.
     •    Indicate the actions you are requesting for the Department to take to correct any alleged violation(s).
     •    Grievances should be addressed to the Custody Division ADA Coordinator:

                                   Los Angeles County Sheriff's Department -Custody Divisior. ADA Coordinator
                                                  Custody Compliance and Sustainability Bureau
                                               450 Bauchet St., Room E-883, Los Angeles, CA 90012
                                   Phone:(213)893-5500 TTY: (323) 267-6669 Email: adacompcus@lasd.org

    •     You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the grievance.
    •     Using this informal request/grievance procedure is not a requirement under federal regulations, nor does it prevent you from filing
          a grievance with the appropriate federal enforcement agency.
    •     Alternatively, your ADA request may be submitted on the Los Angeles County Sheriff's Department In mate Request Form.
                                                    Prison Rape Elimination Act(PREA)
The Los Angeles County Sheriff's Department has zero tolerance for sexual abuse and abides by the standards set forth in the Prison Rape
Elimination Act of 2003(PREA). PREA is a Federal law established to address the elimination and prevention of sexual assault and rape in
correctional institutions. If you have been the victim or witness of any sexual assault or sexual abuse, report it. You may notify any custody
personnel, fill out a confidential Inmate Grievance Form, or call any of the following phone numbers:

                                            Los Angeles County Office of the Inspector General(OIG)
                                                              (800)801 — 0030
                                                        National Sexual Assault Hotline
                                                               (800)656 -4673

                                                 Medical or Mental Health Concerns
    • .If you feel you need to see a Mental Health worker, please contact any staff member right away.
    • You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles
       County Sheriff's Department Inmate Grievance Form into a white envelope available in your housing area.

                                                 Racial or Identity Profiling Grievances
You may file a grievance regarding an incident of perceived racial or identity profiling, involving one or more of the following factors:
     • Race or ethnicity                  Gender                          • Age                          • Sexual orientation
     • Nationality                   • Gender expression                  • Religion                     • Mental or physical disability

                                                            BACK PART 3(PINK COPY)

SH-J-420 Rev. 05/16   White -Facility         Yellow —Inmate copy at time of disposition for an emergency grievance   Pink —Inmate copy at time of submission
             Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 132 of 189 Page ID
                  ~s this grievance an emergency? #:346
                                                  COUNTY OF LOS ANGELES ~rIERIFF'$ DEPARTMENT
                         ~Es esta queja una emergencia?
                                                                                                         INMATE GRIEVANCE FORM
                              vas* _.. ~ ~            rvo                                                     See the back copy.for instructions.
            If this is a medical or mental health emergency or you are                                  All grievances must be filed within 15 calendar days.
                 aware of a specific and immediate threat to your                                         Grievances will be responded to within 15 days.
                life/safety, notify custody personnel immediately.                                         Appeals must be filed within 15 calendar days.
             Si ~sta es una emergencia media o de salud mental, o si time
             conocimiento de una amenaza especifica e inmediata contra su                                        Only one grievance per form.
                   vida/seguridad, nocifique a un alguacil de inmediato.                                             Solamente una queja por forma.

                                         NAME                                         BOOKING NUMBER                      FACILITY              HOUSING LOC.                        DATE
   m                                         NO BRE                                      SU NUMERO DE PRE50                 FACILIDAD               LUGAR DE VIVIENDA               FECNA
   f                           [        .. . .                                                    t


                                                                                       ~M~~       ~~~                    ~+1w..~"^'~~~..
                                                                                                                                       ,
                                                                                                                                      .~ p      ••.e~+   ~ ~~~.+             ~~ ra~~i        y`~'w.~...
   u
   W           ~. d..i ~~^' ~,"~. A ~     ~ F'~~            ..'~                      ~           1                                             '          ~                   ~~   '~ ~
   z
   W                                      I HAVE A GRIEVANCE ABOUT THE FOLLOWING:
                     GENERAL SERVICES                      MEDICAL/MENTAL                                  STAFF
           0Living conditions D Classification     Q"MeCIICaI SetVIC2$ (Place in envelope)   D Custody Personnel
           D Food              D   Telephone       D  Mental   Health      (P~a~ei~e~~e~oPe1 D  Medical Staff
           D Showers           D Visiting          ~7 D2f1tal (Place in envelope)            ~ Mental Health Staff
           D Property                              D Americans with Disabilities Act D Other (explain below)
           Q Mail                                     (ADA}                                  Optional(check only if applicable):
           D Commissary/Account Balance;           D Other (explain below)                       D Use of force
           Q Clothing/Linen/Bedding                                                              D Retaliation
           D Educational/Vocational Programs                                                     D Harassment
           D Other (explain below)                                                               O Racial or identity profiling
                                                                                                                                             Specify the types) in your explanation.
                                                                                                                                             (please refer to the reverse side of the
                                                                                                                                             pink copy for more information)

                            PLEASE EXPLAIN THE SPECIFIC ISSUE OR DATE OF INCIDENT, AND THE ACTION REQUESTED:
                             DATE, TIME, DAV OF OCCURRENCE                                      FACILITY OF OCCURRENCE                                   LOCATION OF OCCURRENCE


                   P-                                                                                                                                                                                     ~~



                                                                                                                                                                                                   ~.
                                                                                        1'...C.~                          "'            \ "~'rR~ -`~.Y~" ~.'F' w~1      ~`              ~ ~'•^'~
              ,~ ~1..A
           O~ ~                    `--~~` _" ~ F....{'~^'~ ~'~" 1 ~~i                                   ~*~ 'R      ` Ala:
                                                                                                                 T^"M


                                                                                                                                                                                             ..
            ~~✓"r'~~~a✓~~~ i                                      i f '""'~ L'"                                                                                                     ~
           !                „~i"~4/                                               ~ ~Q.i4~'~     !,t~    M         ,"Vr~~~ 4^                  4w/(- i\ AID`~~ r

   W           ~         ~ I ~ 'l                            IF

   a        ~+~         f"~~`~                         '~'^~~                                                                    If needed, additional space is provided on the back of this page.
   Z    0 In the event I am released prior to the disposition of this grievance, I waive my right to receive a mailed notification of the resolution.
   g    ~ In the event I am released prior to the disposition of this grievance, I would like to receive a mailed notification of the resolution.
   ~         Mailing address                                      City                 State             ZIP            Phone (_)
    Attention: Conflict Resolution may be available and is voluntary for both the inmate and the involved personnel to address a grievance instead
                      of the Department conducting a personnel investigation and determining a finding to resolve the grievance.
   Inmate's Signature
   x
                                                  FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE
                   Employee Receiving Grievance                                                Employee #                       Date and Time of Collection and Review


            *Watch commander notified of emergency grievance
       Z                            This grievance C7 was D was not handled as an emergency. If not, please explain below.
    ~              Note: Any aspect of an emergency grievance determined to be non-emergent will be processed within the standard time frame.
    W
    Z              If a disposition was rendered, please complete:                      BRIEF SUMMARY OF ACTIONS TAKEN
    >                   FINDINGS                       RELIEF
    W

    ~ Q SUSTAINED                                     D GRANTED
    Z ~ SUSTAINED IN PART                             D GRANTED IN PART
         Q NOT SUSTAINED              D DENIED
       W
       g ~ INCONCLUSIVE               Q RELIEF UNAVAILABLE                                            Full disposition shall be entered in the Custody Automated Report Tracking System (CARTS).
       W Inmate was notified of disposition/status/modification by:                                                        (Supervisor), on                                  (Date/Time).
           Supervising Nurse Receiving Grievance                                               Employee #                                    Date and Time of Review


                                                                             FRONT PART 2(YELLOW COPY)
SH-J-420 Rev. 05/16         White -Facility                        Yellow— Inmate copy at time of disposition for an emergency grievance                   Pink— Inmate copy at time of submission
            Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 133 of 189 Page ID
                                               #:347
IF YOUR GRIEVANCE WAS NOT HANDLED AS AN EMERGENCY, PLEASE NOTE: An emergency grievance is defined as an urgent
m atter wherein a disposition according to the regular time limits would subject you to immediate risk of death, personal injury,
or irreparable harm. Grievances submitted as an emergency which are later modified by the Department to be handled as a
non-emergency, will be responded to within 15 days, in Keeping with the time frames established for general grievances, and
are not subject to appeal until a final disposition has been provided.

                                                      I NMATE EMERGENCY APPEAL FORM —LEVEL 1
                                                           (FOR EMERGENCY APPEALS ONLY)
                                                                           I nstri~ctinns~
IF YOUR GRIEVANCE WAS HANDLED AS AN EMERGENCY AND YOU WOULD LIKE TO APPEAL THE DISPOSITION RENDERED,
PLEASE NOTE: Fill out the portion below. Provide as much detail as possible to describe why you are appealing the disposition
on your emergency grievance. Once completed, cut along the line below and submit the top portion of this form. As an
i nmate within the Los Angeles County Jail system, you have only 2 calendar days from the time you received the results of your
emergency grievance to su bmit an appeal.
                                                                -----------
         INMATE NAME             BOOKING #         FACIL#lY         HOU~ING LOC.        #1~ATE            REi~ t~    ,'#~, ~ ;r;,




               •                                    INMATE'S SIGPIATURE:                                     ~                              p      ~~     x ,~ ,~ ,




Your emergency appeal is ❑upheld ❑denies:;                                                                                              Date and Time of
*Actions taken and/or reason for denial:                                                                                                   Collection:




*Full disposition shall be entered in the Custody Automated Report Tracking System (CARTS).




    Inmate was provided a copy of this completed form by:                                             (Supervisor), on                          (Date/Time).

                                                                            CUT HERE

                                                        RETAIN THIS SECTION FOR YOUR RECORD
These are your rights in regards to the emergency appeal process:
•    You must submit an appeal within 2 calendar days of receiving the response to your emergency grievance.
•    Your appeal will be denied if you do not submit it within 2 calendar days.
•    Vour emergency appeal should be submitted on thisform, with all sections completelyfilled out.
•    If you are unable to fill out thisform, notify custody personnel who will assist you in completing the form.
•    You will be advised in writing by a supervisor of the result of your emergency appeal within 5 calendar days of your
     emergency appeal submission.
                                    FILL OUT THE BELOW SECTION AND KEEP FOR YOUR RECORDS
        I NSERT REFERENCE NUMBER FROM THE FRONT OF THE FORM HERE:                                                              DATE:


                                                                 BACK PART 2(YELLOW COPY)
                                                         (EMERGENCY APPEAL FORM —LEVEL 1)
SH-J-420 Rev. 05/16     White -Facility             Yellow— Inmate copy at time of disposition for an emergency grievance   Pink —Inmate copy at time of submission
          Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page`1 134 of 189 Page ID
               ~s this grievance an emergency?' #:348              ~l-IERIFF'S                       C(7UNTY OF LOS ANGELES                                      DEPARTMENT
                           eEs esta queja una emergencia?
                                                                                                                 INMATE GRIEVANCE FORM
                                YES*                    No                                                           See the back copy for instructions.
          If this is a medical or mental health emergency or you are                                           All grievances must be filed within 15 calendar days.
                aware of a specific and immediate threat to your                                                  Grievances will be responded to within 15 days.
               life/safety, notify custody personnel immediately.                                                  Appeals rriust be filed within 15 calendar days.
           Si esta es una emergencia medics o de salud mental, o si tiene
           conocimiento de una amenaza especifica e inmediata contra su                                                 Only one grievance per form.
                vida/seguridad, notifique a un alguacil de inmediato.                                                       Solamente una queja por forma.

                                             NAME                                                BOOKING NUMBER                  FACILITY            HOUSING LOC.                     DATE
   m           -       ~         -            NOMBRE-                        _           _
                                                                                         ' SU NUMERO DE PRESO                     FACI~IDAD               WGAR DE VIVIENDA             FECHA
                                       _                                                                                                      _
   ~

                                                                                                         ,,
                       '.                                                                                                                                                                  ',,   \
   Z                                                    —                                              ----                      — --         --
   W
   LL
                       ~               'I HAVE A GRIEVANCE ABOUT THE FOLLOWING:
                    GENERAL SERVICES                     MEDICAL/MENTAL                                   STAFF
         Q Living conditions D Classification   IIMeCIICdI SerVICE'S (Place in envelope)   D Custody Personnel
         D Food              D   Telephone       D  McIltBl HEdItII    (Place in envelope) L~ Medical Staff
         D Showers           D Visiting         0D211tc1I (Place in envelope)              Q Mental Health Staff
         D Property                              D Americans with Disabilities Act D Other (explain below)
         Q Mail                                    (ADA)                                   Optional(check only if applicable):
         D Commissary/Account Balance           ~ Other (explain below)                        CI Use of force
         Q Clothing/Linen/Bedding                                                              D Retaliation
         D Educational/Vocational Programs                                                     D Harassment
         D Other (explain below)                                                               D Racial or identity profiling
                                                                                                                                                   Specify the types) in your explanation.
                                                                                                                                                   (please refer to the reverse side of the
                                                                                                                                                    pink copy for more information)
                               PLEASE EXPLAIN THE SPECIFIC ISSUE OR DATE OF INCIDENT', AND THE ACTION REQUESTED:
                               DATE, TIME, DAY OF OCCURRENCE                                            FACILITY OF OCCURRENCE                              LOCATION OF OCCURRENCE



                                           _, .        ~,.

                           .
                           ,                                             ~          ~   --
                                                                                             Y
                                                                                                                        `                             ,,                     `

                                                                                                                                                                                                         ~~~
   w                                              `                                 ~                                                    -

   Q        < ~-.ti.                 r.           '`             ~~ .        ~ .'   ~ - ~+' -- •;     S ,: _... ~~   —'      ~       ~I~eer7ed, additional space is provided on [he back of this page.
       Q In the event I am released prior to the disposition of this grievance, I waive my right to receive a mailed notification of the resolution.
   f   ~ In the event I am released prior to the disposition of this grievance, I would like to receive a mailed notification of the resolution.
   ~        Mailing address                                      City _               State             ZIP            Phone (_)
   Attention: Conflict Resolution may be available and is voluntary for both the inmate and the involved personnel to address a grievance instead
                     of the Department conducting a personnel investigation and determining a finding to resolve the grievance.
   Inmate's Signature
    x
                                                       FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE




                                                             Full disposition shall be entered in the Custody Automated Report Tracking System (CARTS).
                                                                                        FRONT PART 3(PINK COPY)
SH-1-420 Rev. 05/16          White -Facility                            Yellow —Inmate copy at time of disposition for an emergency grievance                 Pink —Inmate copy at time of submission
               Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20
                                                                   ~. Page 135 of 189 Page ID
                                                   #:349
                                           Emergency grievances
           If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify
           custody personnel immediately. You may request that a grievance be handled as an emergency by marking an "X" in the "YES" box
           located in the top left corner of the Inmate Grievance Form. An emergency grievance is defined as an urgent matter wherein a
           disposition according to the regular time limits would subject you to immediate risk of death, personal injury, or irreparable harm.
           A written response will be provided within five (S) calendar days documenting what action was undertaken.

                                                              General Grievances
     •    As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a grievance relating
          to any condition of confinement using the Inmate Grievance Form. In addition, you also have the right to appeal any disposition
          regarding your grievance.
     •    You may obtain an Inmate Grievance Form from your housing location or notify a staff member to obtain one for you.
     •    All inmate grievances must be as complete as possible.
     •    All grievances must be submitted to the Sheriff's Department within 15 calendar days of the event upon which the grievance is
          based, or they will be denied. Exceptions may be made for grievances involving allegations of force, or the Prison Rape Elimination
          Act (PREA).
     •    Once the results of the grievance have been determined, a written response will be provided to you, generally within 15 calendar
          days after the submission of the grievance.
          You will be asked to sign the written response upon receipt.
    •     All appeals shall be submitted on an Inmate Grievance Appeal Forrn ~n~hich will be provided to you when you are notified of the
          disposition of your grievance.
    •     Failure to file a grievance or appeal may waive rights to seek relief from a court of law.

                                  Americans with nisabilities Act(ADA) Request/Grievance Procedure
    •     The grievance must contain your name, booking number, housing location.
    •     Include a brief description of what you are grieving.
    •     Indicate the actions you are requesting for the Department to tale to correct any alleged violation(s).
    •     Grievances should be addressed to the Custody Division ADA Coordinator:

                                   Los Angeles County SherifYs Department - i:ustotly Division ADA Coordinator
                                                  Custody CoinpGance and Sustair~abiiity t~ureau
                                               450 Bauchet St., Room E-883, Los Angeles, CA 90012
                                   Phone:(213)893-5500 TTY: (323)267-6669 Email: adaconipcus~a lasd.org

    •     You may request an informal meeting regarding accommodations through i he Custody AAA Coordinator to discuss the grievance.
    •     Using this informal request/grievance procedure is not a requirement under federal regulations, nor does it prevent you from filing
          a grievance with the appropriate federal enforcement agency.
    •     Alternatively, your ADA request may be submitted on the Los Angeles County Shcrifi's Department Inmate Request Form.
                                                    Prison Rape Elimination Act(PREA) F
The Los Angeles County Sheriff's Department has zero tolerance for sexual abuse grid abides by the standards set forth in the Prison Rape
Elimination Act of 2003(PREA). PREA is a Federal law established to address the elimination and prevention of sexual assault and rape in
correctional institutions. If you have been the victim or witness of any sexual assault or sexual abuse, report it. You may notify any custody
personnel, fill out a confidential Inmate Grievance Form, or call any of the folla,n~ir~g phone numbers:

                                            Los Angeles County Office of ti-~e Ins~t~tar tieneral (OIG)
                                                              (800)801— 0030
                                                        National Sexual Assault ti~r~tlin~
                                                               (800)656 -4673

                                                    Medical or Mental Health Concerns
    •     If you feel you need to see a Mental Health worker, please contact any staff member right away.
    •     You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles
          County Sheriff's Department Inmate Grievance Form into a white envelope available in your housing area.

                                                 Racial or Identity Profiling Grievances
You may file a grievance regarding an incident of perceived racial or identity profiling, involving one or more of the following factors:
     • Race or ethnicity             • Gender                             • Age                          • Sexual orientation
     • Nationality                   • Gender expression                  • Religion                     • Mental or physical disability

                                                             BACK P/~RT' 3(PINK COPY)

SH-J-420 Rev. 05/16   White -Facility         Yellow —Inmate copy at time of disposition for an emer~;~n; ;grievance   Pink —Inmate copy at time of submission
              Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 136 of 189 Page ID
                   Is this grievance an emergency? #:350 OF LO$ ANGELES ~NERIFF'S DEPARTMENT
                                                   COUNTY
                          ~Es esta queja una emergencia?
                                                                                                       INMATE GRIEVANCE FORM
                             "'~r~s*n`            rvo                                                        See the back copy for instructions.
          If this is a medical or mental health emergency or you are                                  All grievances must be filed within 15 calendar days.
                aware of a specific and immediate threat to your                                         Grievances will be responded to within 15 days.
               life/safety, notify custody personnel immediately.                                         Appeals must be filed within 15 calendar days.
              Si esta es una emergencia medics o de salud mental, o si tiene
              conocimiento de una amenaza especifica e inmediata contra su                                     Only one grievance per form.
                    vida/seguridad, notifique a un alguacil de inmediato.                                           Solamente una queja por forma.

                                         NAME                                       BOOKING NUMBER                      FACILITY             HOUSING LOC.                        DATE
   m                                     NOMBRE                                         SU NUMERO DE PRE50               FACILIDAD                  LUGAR DE VIVIENDA            FECHA
   f
   ~                                                                                                                                             .. .
   2                                                                                                                                                                                 .f
   V
   2
    W
    LL
                                          I HAVE'A GRIEVANCE ABOUT THE FOLLOWING:
                    GENERAL SERVICES                        MEDICAL/MENTAL                                  STAFF
         Q Living conditions D Classification       ° -.Medical Services    ~P~a~e~~e~~eioPe~ D  Custody Personnel
         D Food               D Telephone          D M211taI He8ItI1 (Place in envelope)      D Medical Staff
         D Showers             D Visiting         Q DeC1t2I (Place in envelope)               0 Mental Health Staff
         D Property                               D Americans with Disabilities Act D Other (explain below)
         Q Mail                                       (ADA)                                   Options!(check only if applicable):
         D Commissary/Account    Balance          Q    Other (explain    below)                   D Use of force
         Q Clothing/Linen/Bedding                                                                 D Retaliation
         D Educational/Vocational Programs                                                        D Harassment
         D Other  (explain below)                                                                 D Racial or identity profiling
                                                                                                                                           Specify the types) in your explanation.
                                                                                                                                           (please refer to the reverse side of the
                                                                                                                                           pink copy for more information)
                             PLEASE EXPLAIN THE SPECIFIC ISSUE OR DATE OF INCIDENT, AND THE ACTION REQUESTED:
                             DATE, TIME, DAY OF OCCURRENCE                                     FACILITY OF OCCURRENCE                                   LOCATION OF OCCURRENCE



                                                                               .~ - .

          ~                                    ~~ .




    w
   a                                                                                                                          If needed, additional space is provided on the back of this page.
         Q In the event I am released prior to the disposition of this grievance, I waive my right to receive a mailed notification of the resolution.
   ~     ~ In the event I am released prior to the disposition of this grievance, I would like to receive a mailed notification of the resolution.
   ~       Mailing address                                       City                   State             ZIP            Phone (_)
    Attention: Conflict Resolution may be available and is voluntary for both the inmate and the involved personnel to address a grievance instead
                      of the Department conducting a personnel investigation and determining a finding to resolve the grievance.
   Inmate's Signature
   x
                                                FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE




                                                    Full disposition shall be entered in the Custody Automated Report Tracking System (CARTS).
                                                                               FRONT PART 3(PINK COPY)
SH-J-420 Rev. 05/16         White -Facility                  Yellow —Inmate copy at time of disposition for an emergency grievance                       Pink —Inmate copy at time of submission
              Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 137 of 189 Page ID
                                                  #:351
                                           Emergency Grievances
     •     If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify
           custody personnel immediately. You may request that a grievance be handled as an emergency by marking an "X" in the "YES" box
           located in the top left corner of the Inmate Grievance Form. An emergency grievance is defined as an urgent matter wherein a
           d isposition according to the regular time limits would subject you to immediate risk of death, personal injury, or irreparable harm.
           A written response will be provided within five (5) calendar days documenting what action was undertaken.

                                                               General Grievances
     •     As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a grievance relating
           to any condition of confinement using the Inmate Grievance Form. In addition, you also have the right to appeal any disposition
           regarding your grievance.
     •     You may obtain an Inmate Grievance Form from your housing location or notify a staff member to obtain one for you.
     •     All inmate grievances must be as complete as possible.
     •     All grievances must be submitted to the Sheriff's Department within 15 calendar days of the event upon which the grievance is
           based, or they will be denied. Exceptions may be made for grievances involving allegations of force, or the Prison Rape Elimination
           Act (PREA).
     •     Once the results of the grievance have been determined, a written response will be provided to you, generally within 15 calendar
           days after the submission of the grievance.
     •     You will be asked to sign the written response upon receipt.
     •     All appeals shall be submitted on an Inmate Grievance Appeal Form which will be provided to you when you are notified of the
           disposition of your grievance.
     •     Failure to file a grievance or appeal may waive rights to seek relief from a court of law.

                                  Americans with Disabilities Act(ADA) Request/Grievance Procedure
     •    The grievance must contain your name, booking number, housing location.
     •    Include a brief description of what you are grieving.
     •    Indicate the actions you are requesting for the Department to take to correct any alleged violation(s).
     •    Grievances should be addressed to the Custody Division ADA Coordinator:

                                   Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                                  Custody Compliance and Sustainability Bureau
                                               450 Bauchet St., Room E-883, Los Angeles, CA 90012
                                   Phone:(213)893-5500 TTY: (323)267-6669 Email: adacompcus@lasd.org

     •    You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the grievance.
     •    Using this informal request/grievance procedure is not a requirement under federal regulations, nor does it prevent you from filing
          a grievance with the appropriate federal enforcement agency.
     •    Alternatively, your ADA request may be submitted on the Los Angeles County Sheriff's Department Inmate Request Form.
                                                    Prison Rape Elimination Act(PREA)
The Los Angeles County Sheriff's Department has zero tolerance for sexual abuse and abides by the standards set forth in the Prison Rape
Elimination Act of 2003(PREA). PREA is a Federal law established to address the elimination and prevention of sexual assault and rape in
correctional institutions. If you have been the victim or witness of any sexual assault or sexual abuse, report it. You may notify any custody
personnel, fill out a confidential Inmate Grievance Form, or call any of the following phone numbers:

                                            Los Angeles County Office of the Inspector General(OIG)
                                                              (800)801— 0030
                                                        National Sexual Assault Hotline
                                                               (800)656 -4673

                                                    Medical or Mental Health Concerns
    •     If you feel you need to see a Mental Health worker, please contact any staff member right away.
    •     You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles
          County Sheriff's Department Inmate Grievance Form into a white envelope available in your housing area.

                                                 Racial or Identity Profiling Grievances
You may file a grievance regarding an incident of perceived racial or identity profiling, involving one or more of the following factors:
     • Race or ethnicity             • Gender                             • Age                          • Sexual orientation
     • Nationality                   • Gender expression                  • Religion                     • Mental or physical disability

                                                            BACK PART 3(PINK COPY)

SH-J-420 Rev. 05/16   White -Facility         Yellow —Inmate copy at time of disposition for an emergency grievance   Pink —Inmate copy at time of submission
              Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 138 of 189 Page ID
                   ~s this grievance an emergency? #:352 OF LOS ANGELES ~rIERIFF'S DEPARTMENT
                                                   COUNTY
                              ~Es esta queja una emergencia?
                                                                                                           INMATE GRIEVANCE FORM
                                                    No                                                          See the back copy for instructions.
           If this is a medical or mental health emergency or you are                                    All grievanCeS must be filed within 15 calendar days.
                 aware of a specific and immediate threat to your                                           Grievances will be responded to within 15 days.
                life/safety, notify custody personnel immediately.                                           Appeals must be filed within 15 calendar days.
              Si ~sta es una emergencia medics o de salud mental, o si tiene
              conocimiento de una amenaza especifica e inmediata contra su                                         Only one grievance per form.
                    vida/seguridad, notifique a un alguacil de inmediato.                                                    Solamente una queja por forma.
                                           NAME                                       BOOKING NUMBER                             FACILITY                  HOUSING LOC.                       DATE
    m                                      NOMBRE                                          SU NUMERO DE PRESO                        FACIU~AD                  LUGAR DE VIVIENDA              FECHA
                                  _..
    Z                                                                                                                                                                               ;
    W                     -                                                                                                                                                                   1          'i '4
    u                                                                                                                                                                                          ~
    2

    W                                 ~ I HAVE A GRIEVANCE ABOUT THE FOLLOWING:
                     GENERAL SERVICES                   MEDICAL/MENTAL                                STAFF
          Q Living conditions D Classification  ~ M2CIICdI S2fVICe$ (Place in envelope) D Custody Personnel
          D Food              D Telephone        D M2C1taI He2ItIl ~Placeinenvelope)    ~~Medical Staff
          D Showers            D Visiting       Q DeC1tal (Place in envelope)           Q Mental Health Staff
          D Property                            D Americans with Disabilities Act D Other (explain below)
          Q Mail                                   (ADA)                                Optional(check only if applicable):
          D Commissary/Account Balance          Q Other (explain below)                     D Use of force
          Q Clothing/Linen/Bedding                                                          D Retaliation
          D Educational/Vocational Programs                                                 D Harassment
          D Other (explain below)                                                           D Racial or identity profiling
                                                                                                                                                        Specify the types) in your explanation.
                                                                                                                                                        (please refer to the reverse side of the
                                                                                                                                                         pink copy for more information)
                                PLEASE EXPLAIN THE SPECIFIC ISSUE OR DATE OF INCIDENT, AND THE ACTION REQUESTED:
                                DATE, TIME, DAY OF OCCURRENCE                                     FACILITY OF OCCURRENCE                                            LOCATION OF OCCURRENCE
                                                                             1
          ~           ~                    ~~        ~                           s                       `               ~                                                                              ..
                          ~         ~_..                                                                                                                        _                        ..
                  J                                                              ;                                             •._
                                                                                                                                       ';          '
                                                                                                                                                                                                   ~.



                                                                                  i    •~. ...                    ....

    w
   Q
   z
                                                                                                                                            Ifneeded, additional space is provided on the back of[his page.
   F     Q In the event I am released prior to the disposition of this grievance, I waive my right to receive a mailed notification of the resolution.
   g     ~ In the event I am released prior to the disposition of this grievance, I would like to receive a mailed notification of the resolution.
   ~       Mailing address                                       City                   State             ZIP            Phone (_)
    Attention: Conflict Resolution may be available and is voluntary for both the inmate and the involved personnel to address a grievance instead
                      of the Department conducting a personnel investigation and determining a finding to resolve the grievance.
   Inmate's Signature
   x
                                                 FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE




                                                         Full disposition shall be entered in the Custody Automated Report Tracking System (CARTS).
                                                                                 FRONT PART 3(PINK COPY)
SH-J-420 Rev. 05/16            White -Facility                  Yellow —Inmate copy at time of disposition for an emergency grievance                                Pink —Inmate copy at time of submission
              Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 139 of 189 Page ID
                                                  #:353
                                           Emergency Grievances
     •     If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify
           custody personnel immediately. You may request that a grievance be handled as an emergency by marking an "X" in the "YES" box
           located in the top left corner of the Inmate Grievance Form. An emergency grievance is defined as an urgent matter wherein a
           disposition according to the regular time limits would subject you to immediate risk of death, personal injury, or irreparable harm.
           A written response will be provided within five (5) calendar days documenting what action was undertaken.

                                                              General Grievances
     •    As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a grievance relating
          to any condition of confinement using the Inmate Grievance Form. In addition, you also have the right to appeal any disposition
          regarding your grievance.
     •    You may obtain an Inmate Grievance Form from your housing location or notify a staff member to obtain one for you.
     •    All inmate grievances must be as complete as possible.
     •    All grievances must be submitted to the Sheriff's Department within 15 calendar days of the event upon which the grievance is
          based, or they will be denied. Exceptions may be made for grievances involving allegations of force, or the Prison Rape Elimination
          Act (PREA).
     •    Once the results of the grievance have been determined, a written response will be provided to you, generally within 15 calendar
          days after the submission of the grievance.
     •    You will be asked to sign the written response upon receipt.
     •    All appeals shall be submitted on an Inmate Grievance Appeal Form which will be provided to you when you are notified of the
          disposition of your grievance.
     •    Failure to file a grievance or appeal may waive rights to seek relief from a court of law.

                                  Americans with Disabilities Act(ADA) Request/Grievance Procedure
     •    The grievance must contain your name, booking number, housing location.
     •    Include a brief description of what you are grieving.
     •    Indicate the actions you are requesting for the Department to take to correct any alleged violation(s).
     •    Grievances should be addressed to the Custody Division ADA Coordinator:

                                   Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                                  Custody Compliance and Sustainability Bureau
                                               450 Bauchet St., Room E-883, Los Angeles, CA 90012
                                   Phone:(213)893-5500 TTY: (323)267-6669 Email: adacompcus@lasd.org

     •    You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the grievance.
     •    Using this informal request/grievance procedure is not a requirement under federal regulations, nor does it prevent you from filing
          a grievance with the appropriate federal enforcement agency.
    •     Alternatively, your ADA request may be submitted on the Los Angeles County Sheriff's Department Inmate Request Form.
                                                    Prison Rape Elimination Act(PREA)
The Los Angeles County Sheriff's Department has zero tolerance for sexual abuse and abides by the standards set forth in the Prison Rape
Elimination Act of 2003(PREA). PREA is a Federal law established to address the elimination and prevention of sexual assault and rape in
correctional institutions. If you have been the victim or witness of any sexual assault or sexual abuse, report it. You may notify any custody
personnel, fill out a confidential Inmate Grievance Form, or call any of the following phone numbers:

                                            Los Angeles County Office of the Inspector General(OIG)
                                                              (800)801— 0030
                                                        National Sexual Assault Hotline
                                                               (800)656 -4673

                                                    Medical or Mental Health Concerns
    •     If you feel you need to see a Mental Health worker, please contact any staff member right away.
    •     You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles
          County Sheriff's Department Inmate Grievance Form into a white envelope available in your housing area.

                                                  Racial or Identity Profiling Grievances
You may file a grievance regarding an incident of perceived racial or identity profiling, involving one or more of the following factors:
     • Race or ethnicity              • Gender                            • Age                              Sexual orientation
     • Nationality                    • Gender expression                 • Religion                     • Mental or physical disability

                                                            BACK PART 3(PINK COPY)

SH-J-420 Rev. 05/16   White -Facility         Yellow —Inmate copy at time of disposition for an emergency grievance   Pink— Inmate copy at time of submission
                  '~~~                                                                                                                                                                                '~
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 140 of 189 Page ID
                Is this grievancean emergency? #:354
                                                                                          COUNTY OF LO$ ANGELES,rIERIFF'S DEPARTMENT
                        i.Es esta queja una emergencia?
                                                                                                      INMATE GRIEVANCE FORM
                           °'    `~              N~                                                        See the back copy for instructions.
          If this is a medical or mental health emergency or you are                                 All grievances must be filed within 15 calendar days.
                aware of a specific and immediate threat to your                                       Grievances will be responded to within 15 days.
               life/safety, notify custody personnel immediately.                                        Appeals must be filed within 15 calendar days.
           Si esta es una emergencia medica o de salud mental, o si tiene
           conocimiento de una amenaza especifica e inmediata contra su                                       Only one grievance per form.
                 vida/seguridad, notifique a un alguacil de inmediato.                                             Solamente una queja por forma.
                                      NAME                                          BOOKING NUMBER                      FACILITY                 HOUSING LOC.                      DATE
    W
    m                                 NOMBRE                                          SU NUMERO DE PRESO                   FACILIDAD                 LUGAR DE VIVIENDA              FECHA


   2.                                                                                                                    r                         (y'                     M-~

   2
    w
   LL
                                         I HAVE A GRIEVANCE ABOUT THE FOLLOWING:
                    GENERAL SERVICES                     MEDICAL/MENTAL                                 STAFF
         Q Living conditions D Classificdtioll   ~I' Medical ServlCes (P~a~e.ne~~e~oPe) D Custody Personnel
         D Food              D Telephone          D Mental Health ~Pia~e~ne~~eiope~        ~/ledical Staff
         D Showers            D Visiting         Q D21ltal (Place in envelope)          Q Mental Health Staff
         D Property                              D Americans with Disabilities Act D Other (explain below)
         Q Mail                                     (ADA)                               Optional(check only if applicable):
         D Commissary/Account Balance             D Other (explain below)                    D Use of force
         Q Clothing/Linen/Bedding                                                            D Retaliation
         D Educational/Vocational Programs                                                   D Harassment
         D Other (explain below)                                                             D Racial or identity profiling
                                                                                                                                              Specify the types) in your explanation.
                                                                                                                                              (please refer to the reverse side of the
                                                                                                                                               pink copy for more information)
                          PLEASE EXPLAIN THE SPECIFIC ISSUE OR DATE OF INCIDENT, AfUD THE ACTION REQUESTED:
                           DATE. TIME, DAY OF OCCURRENCE                                      FACILITY OF OCCURRENCE                                     LOCATION OF OCCURRENCE




          a,.w                         s                                                  <
             .,                   ~    1                                      5,.             t~                       ,,,~~~,~




   Q                                           ~-.~'~•   ~ -              ~ ~ '_~ ~J t`•✓                                r'       If needed, additional space is provided on the back of this page.

   F
   ~
       Q In the event I am released prior to the disposition of this grievance, I waive my right to receive a mailed notification of the resolution.
       ~ In the event I am released prior to the disposition of this grievance, I would like to receive a mailed notification of the resolution.
   ~        Mailing address                                      City                 State             ZIP            Phone (_)
   Attention: Conflict Resolution may be available and is voluntary for both the inmate and the involved personnel to address a grievance instead
                     of the Department conducting a personnel investigation and determining a finding to resolve the grievance.
   Inmate's Signature
    X
                                             FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE




                                                    Full disposition shall be entered in the Custody Automated Report Tracking System (CARTS).
                                                                            FRONT PART 3(PINK COPY)
SH-J-420 Rev. 05/16       White -Facility                      Yellow —Inmate copy at time of disposition for an emergency grievance                      Pink —Inmate copy at time of submission
             Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 141 of 189 Page ID
                                                   #:355
                                          Erriergei~ey t~~~ievances
     •    If this is a medical or mental nt~<~Irii en~erg~-n~.y ur y_;~i ,:~ ,_ ~,~:        ,~ <: ;;;,:cific and nriniediate threat to your life or safety, notify
          custody personnel immediately. You may           request      tha! ~~ <<~ : ,~ ~:`b~ handled as an emergency by marking an "X" in the "YES" box
          located in the top left corner of the Inn ~,~ ~ ~ ,                         ~n emergency grievance is defined as an urgent matter wherein a
          disposition according to the regular timr '                                 ;~eii fa immediate risk of death, personal injury, or irreparable harm.
          A written response will be provided wi~i                ~ ' ; , ,.           ~~~; documenting what action was under+aken.
                                                        _ _.__.._
                                                                        ~er~~r~i ~rie~ances
     •    As an inmate within the custody of the Lus ~~ ~geles County ~herifi's Department, you have the right to submit a grievance relating
          to any condition of confinement using the In Hate ~=~r;ev~nce Form. In addition, you also have the right to appeal any disposition
          regarding your grievance.
     •    You may obtain an inmate Grievance ForiYi i~ : ,~ yon a ~,~ .~ ~~ ~ ~ '~i-;rinn or notify a staff member to obtain one for you.
     •    All inmate grievances must be as complcr~~ ~~,> po5si~~le
     •    All grievances must be submitted to the Sheriff's Departni~nt within 15 calendar days of the event upon which the grievance is
          based, or they will be denied. Exc~.=ption~ may be made for grievances involving allegations of Force, or the Prison Rape Elimination
          Act (PREA).
     •    Once the results of the grievance have been determined, a U~ntteii r~s~~onse will be provided to you, generally within 15 calendar
          days after the submission of the grievance.
    •     You will be asked to sign the written respuri~~ ~ip~:n r~! ,~~
    •     All appeals shall be submitted on an Inrrtiate Grieva!~c~ ;~p~t:<,~ i ,~~ ~ ~i ~vhicfi will be provided to you when you are notified of the
          disposition of your grievance.
     •    Failure to file a grievance or appeal may ~Nai~-e ri t~i:s t~~ >ecl~ ~ ~=G~-r (~ o~Y~ a iourt of law.

                                  Americans with 13isab~fiti~~ ~~,~;~ Q~~+A) Request/Grievance Procedure
    •     The grievance must contain your name, bookinb n~,rnl,e;, h~~ r i ~,; !ovation.
    •     Include a brief description of what you are E;~ ~t:~„i. gi g.
    •     Indicate the actions you are requesting for tl ~~ ~ f)e~~;~rr~;~~ ~,: :I<~> try c~~n ect ,,ny ~;I~ged violation(s).
    •     Grievances should be addressed to the. Custc~cfy Divis~•.;n C,DA ~ e~_ r~;ir;ator:

                                   Los Angeles County Sherof#'s l)e;~artrrierrt - t~~.istody Qivision ADA Coordinator
                                                  Custody f~t~rv7~liai~~~F ;r+~u s~~stairra~bility Bureau
                                               450 Bauch~t St,, i«uon ~-b8~, l.os Angel~~,!:A 90012
                                   Phone:(213)893-5500 7TY: (323J z67-6ti65 Email: adacompcus@fasd.org

    •     You may request an informal meeting regalding acc~.7n~r~odatior~s thro~igh the Custody ADA Coordinator to discuss the grievance.
    •     Using this informal request/grievance procedure is riot a req~iirt:r.n,~r7t under federal regulations, nor does it prevent you from filing
          a grievance with the appropriate feder, l enfurc~~~~~~;~t.:i„r=~~,:y.
    •     Alternatively, your ADA request may b~ SuLmitted ors ;hc I c~~ .A~ ;~;~le~s County Sheriff's Department Inmate Request Form.
                                                    Prism Ripe El~minat~on Act(PREA)
The Los Angeles County Sheriff's Department has zero tolerance for sexual abuse and abides by the standards set forth in the Prison Rape
Elimination Act of 2003(PREA). PREA is a Federal law establisher_! tip address the elimination and prevention of sexual assault and rape in
correctional institutions. If you have been the victim or wi! nF~~s of ,ray s~~~ual ass<r i i i ~ ~~ s~:ru,-~l abuse, report it. You may notify any custody
personnel, fill out a confidential Inmate Grievance Form, or t,~''          ~        ~ ~ .~ ~ ~ .~. ~~t~~~~~e numbers:

                                               Los Angeles County ~~~~«.0 ~~~ ~~~~~ ~~~~~C~ k .~f T;erreral (C71G)

                                                                NatioMi~al sexual Assaul   -:,:lirr~~.
                                                                         {b0U} 656 -4h7.
                                                                             ~             .. .; ~1~~?I"I"i5
                                                            -
    •     If you feel you need to see a ~~/le~ .!,~ ~ , _                                             ~~~ r~ ~r:rnk~~~r right away.
    •     You may submit a confidential ,~;ri ~,. ~ .~ ~~~ ~„",~.~:. ~,~ ,,,~ ,:,.,, „•_..,.<< ~ : ~ lu~~d ~uncen~s by placing the completed Los Angeles
          County Sheriff's Department Inrrr~[c ~_~rievance Farm in~o a white envelo{~e available in your housing area.

                                                 Racial or Identity Profiling Grievances
You may file a grievance regarding an incident of perceived raci~{I or identity profiling, involving one or more of the following factors:
     • Race or ethnicity                  c                                • loge                         • Sexual orientation
     • Nationality                    n   ~                                     Religion                  • Mental or physical disability

                                                                 B~.CK P.Ri?~- 3 (i~t~~~l~ COPY)

SH-J-420 Rev. 05/16   White Facility                ~                                        ,; ~ .-~r~ rgency grievance    Pink —Inmate copy at time of submission
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 142 of 189 Page ID
                Is this grievance an emergency? #:356 OF LOS ANGELES SHERIFF'S DEPARTMENT
                                                COUNTY
                        i.Es esta queja una emergencia?
                                                                                                     INMATE GRIEVANCE FORM
                            "          ,~          No                                                    See the back copy for instructions.
          If this is a medical or mental health emergency or you are                               All grievances must be filed within 15 calendar days.
                aware of a specific and immediate threat to your                                      Grievances will be responded to within 15 days.
               life/safety, notify custody personnel immediately.                                      Appeals must be filed within 15 calendar' days.
           Si esta es una emergencia medics o de salud mental, o si tiene
           conocimiento de una amenaza especifica e inmediata contra su                                      Only one grievance per form.
                 vida/seguridad, notifique a un alguacil de inmediato.                                           Solamente una queja por forma.
                                       NAME                                    BOOKING NUMBER                         FACILITY                   HOUSING LOC.                   DATE
   m                                    HOMBRE                                      SU NUMERO DE PRESO                  FACILIDAD                    LUGAR DE VIVIENDA          FECHA
   f
   ~                                                                                                                                             ~                                           i
   z                                                                                                                                                                                         ,
   u
   z
    W
    LL
                                                               I
                                          AVE A GRIEVANCE ABOUT THE FOLLOWING:
                    GENERAL SERVICES                   MEDICAL/MENTAL                                       STAFF
         Q Living conditions D Classification  D  McCIIC3I  S2fVICeS      (Place in envelope) D  Custody Personnel
         D Food              D Telephone        D Ment81 Health (P~a~ei~e~~e~oPe)             Q Medical Staff
         D Showers            D Visiting        Q Def1t2l (Place in envelope)                 Q Mental Health Staff
         D Property                            D Americans with Disabilities Act D Other (explain below)
         Q Mail                                   (ADA)                                       Optional(check only if applicable):
         D Commissary/Account   Balance         Q Other (explain       below)                     D Use of force
         Q Clothing/Linen/Bedding                                                                 D   Retaliation
         D Educational/Vocational Programs                                                        D Harassment
         D Other (explain below)                                                                  D Racial or identity profiling
                                                                                                                                           Specify the types) in your explanation.
                                                                                                                                           (please refer to the reverse side of the
                                                                                                                                            pink copy for more information)
                            PLEASE EXPLAIN THE SPECIFIC ISSUE OR DATE OF INCIDENT, AND THE ACTION REQUESTED:
                             DATE, TIME, DAY OF OCCURRENCE                                  FACILITY OF OCCURRENCE                                     LOCATION OF OCCURRENCE


                                              __         `                  .L                                             !..y
                            ...
                 .-     ,.nt- .                                                                                                         r... .




                                                                                                                           . \,.                               ,.
   W
                                                                                                                             If needed, additional space is provided on the back of this page.

   F
   ~
         Q In the event I am released prior to the disposition of this grievance, I waive my right to receive a mailed notification of the resolution.
         0 In the event I am released prior to the disposition of this grievance, I would like to receive a mailed notification of the resolution.
   ~       Mailing address                                       City                   State             ZIP            Phone (_)
    Attention: Conflict Resolution may be available and is voluntary for both the inmate and the involved personnel to address a grievance instead
                      of the Department conducting a personnel investigation and determining a finding to resolve the grievance.
   Inmate's Signature
   X
                                              FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE




                                                   Full disposition shall be entered in the Custody Automated Report Tracking System (CARTS).
                                                                            FRONT PART 3(PINK COPY)
SH-J-420 Rev. OS/16        White -Facility                   Yellow —Inmate copy at time of disposition for an emergency grievance                       Pink —Inmate copy at time of submission
              Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 143 of 189 Page ID
                                                  #:357
                                           Emergency Grievances
     •     If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify
           custody personnel immediately. You may request that a grievance be handled as an emergency by marking an "X" in the "YES" box
           located in the top left corner of the Inmate Grievance Form. An emergency grievance is defined as an urgent matter wherein a
           disposition according to the regular time limits would subject you to immediate risk of death, personal injury, or irreparable harm.
           A written response will be provided within five (5) calendar days documenting what action was undertaken.

                                                               General Grievances
     •     As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a grievance relating
           to any condition of confinement using the Inmate Grievance Form. In addition, you also have the right to appeal any disposition
           regarding your grievance.
     •     You may obtain an Inmate Grievance Form from your housing location or notify a staff member to obtain one for you.
     •     All inmate grievances must be as complete as possible.
     •     All grievances must be submitted to the Sheriff's Department within 15 calendar days of the event upon which the grievance is
           based, or they will be denied. Exceptions may be made for grievances involving allegations of force, or the Prison Rape Elimination
           Act (PREA).
     •     Once the results of the grievance have been determined, a written response will be provided to you, generally within 15 calendar
           days after the submission of the grievance.
     •     You will be asked to sign the written response upon receipt.
     •     All appeals shall be submitted on an Inmate Grievance Appeal Form which will be provided to you when you are notified of the
           disposition of your grievance.
     •     Failure to file a grievance or appeal may waive rights to seek relief from a court of law.

                                   Americans with Disabilities Act(ADA)Request/Grievance Procedure
     •     The grievance must contain your name, booking number, housing location.
     •     Include a brief description of what you are grieving.
     •     Indicate the actions you are requesting for the Department to take to correct any alleged violation(s).
     •     Grievances should be addressed to the Custody Division ADA Coordinator:

                                   Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                                  Custody Compliance and Sustainability Bureau
                                               450 Bauchet St., Room E-883, Los Angeles, CA 90012
                                   Phone:(213)893-5500 TTY: (323)267-6669 Email: adacompcus@lasd.org

     •    You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the grievance.
     •    Using this informal request/grievance procedure is not a requirement under federal regulations, nor does it prevent you from filing
          a grievance with the appropriate federal enforcement agency.
     •    Alternatively, your ADA request may be submitted on the Los Angeles County Sheriff's Department Inmate Request Form.
                                                    Prison Rape Elimination Act(PREA)
The Los Angeles County Sheriff's Department has zero tolerance for sexual abuse and abides by the standards set forth in the Prison Rape
Elimination Act of 2003(PREA). PREA is a Federal law established to address the elimination and prevention of sexual assault and rape in
correctional institutions. If you have been the victim or witness of any sexual assault or sexual abuse, report it. You may notify any custody
personnel, fill out a confidential Inmate Grievance Form, or call any of the following phone numbers:

                                            Los Angeles County Office of the Inspector General(OIG)
                                                              (800)801— 0030
                                                        National Sexual Assault Hotline
                                                               (800)656 -4673

                                                    Medical or Mental Health Concerns
    •     If you feel you need to see a Mental Health worker, please contact any staff member right away.
    •     You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles
          County Sheriff's Department Inmate Grievance Form into a white envelope available in your housing area.

                                                 Racial or Identity Profiling Grievances
You may file a grievance regarding an incident of perceived racial or identity profiling, involving one or more of the following factors:
     • Race or ethnicity             • Gender                             • Age                          • Sexual orientation
     • Nationality                   • Gender expression                  • Religion                     • Mental or physical disability

                                                            BACK PART 3(PINK COPY)

SH-J-420 Rev. 05/16   White -Facility         Yellow —Inmate copy at time of disposition for an emergency grievance   Pink —Inmate copy at time of submission
          Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 144 of 189 Page ID
                                             #:358
                      Is this grievance an emergency?                                     COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                       ~Es esta queja una emergencia?
                                                                                                       INMATE GRIEVANCE FORM
                           YES*                rvo                                                         See the back copy for instructions.
         If this is a medical or mental health emergency or you are                                  All grievances must be filed within 15 calendar days.
               aware of a specific and immediate threat to your                                         Grievances will be responded to within 15 days.
             life/safety, notify custody personnel immediately.                                          Appeals must be filed within 15 calendar days.
           Si esta es una emergencia medics o de salud mental, o si tiene
          conocimiento de una amenaza especifica e inmediata contra su                                         Only one grievance per form.
                 vida/seguridad, notifique a un alguacil de inmediato.                                             Solamente una queja por forma.

                                    NAME                                          BOOKING NUMBER                        FACILITY                HOUSING LOC.                   DATE
   m                                 NOMBRE                                           SU NUMERO DE PRESO                 FACILIDAD                LUGAR DE VIVIENDA             FECHA

  7
  2
  U
  2
   W                                   I HAVE A GRIEVANCE ABOUT THE FOLLOWING:
   LL
                  GENERAL SERVICES                      MEDICAL/MENTAL                                      STAFF
        0Living conditions D Classification     Q M2CIICaI Sell/IC25 (Place in envelope)     D Custody Personnel
        D Food              D Telephone         O  McC1tal Hedltll     ~Placeinenvelope)     D Medical Staff
        D Showers           D Visiting          Q D2fltal (Place in envelope)                Q Mental Health Staff
        D Property                              D Americans     with     Disabilities    Act D  Other (explain below)
        Q Mail                                    (ADA)                                      Optional(check only if applicable):
        D Commissary/Account Balance            D Other (explain below)                          D Use of force
        Q Clothing/Linen/Bedding                                                                 D    Retaliation
        D Educational/Vocational Programs                                                        D Harassment
        D Other (explain below)                                                                  D Racial or identity profiling
                                                                                                                                           Specify the types) in your explanation.
                                                                                                                                           (please refer to the reverse side of the
                                                                                                                                            pink copy for more information)

                          PLEASE EXPLAIN THE SPECIFIC ISSUE OR DATE OF INCIDENT, AND THE ACTION REQUESTED:
                          DATE, TIME, DAY OF OCCURRENCE                                        FACILITY OF OCCURRENCE                                LOCATION OF OCCURRENCE




                                            'y ..~.          t 1~               lt~ ~'         ~                                     ,\
                                                                   .                                    ~,                                  5            `


  !L                                                       \
                                                           '                i

   Q                                                      .,.~,i       ti:'; ~    _, ;k ~ ~„    .`i i~`~                 ~''~. „lf needed, additional space is provided on the back of[his page.
   Z 0 In the event I am released prior to the disposition of this grievance, I waive my right to receive a mailed notification of the resolution.
   ~ 0 In the event I am released prior to the disposition of this grievance, I would like to receive a mailed notification of the resolution.
   ~        Mailing address                                      City                 State           ZIP            Phone (_)
   Attention: Conflict Resolution may be available and is voluntary for both the inmate and the involved personnel to address a grievance instead                                                  i
                     of the Department conducting a personnel investigation and determining a finding to resolve the grievance.
  Inmate's Signature
   x
                                              FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE




                                                   Full disposition shall be entered in the Custody Automated Report Tracking System (CARTS.
                                                                                FRONT PART 3(PINK COPY)
SH-1-420 Rev. 05/16       White -Facility                  Yellow —Inmate copy at time of disposition for an emergency grievance                        Pink— Inmate copy at time of submission
            Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 145 of 189 Page ID
                                               #:359
                                                           Emergency Grievances
    •    If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify
         custody personnel immediately. You may request that a grievance be handled as an emergency by marking an "X" in the "YES" box.
         located in the top left corner of the Inmate Grievance Form. An emergency grievance is defined as an urgent matter wherein a
         disposition according to the regular time limits would subject you to immediate risk of death, personal injury, or irreparable harm:~~'- .`
         A written response will be provided within five (5) calendar days documenting what action was undertaken.

                                                             General Grievances
    •    As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a grievance relating
         to any condition of confinement using the Inmate Grievance Form. In addition, you also have the right to appeal any disposition
         regarding your grievance.
         You may obtain an Inmate Grievance Form from your housing location or notify a staff member to obtain one for you.
    •    All inmate grievances must be as complete as possible.
    •    All grievances must be submitted to the Sheriff's Department within 15 calendar days of the event upon which the grievance is
         based, or they will be denied. Exceptions may be made for grievances involving allegations of force, or the Prison Rape Elimination
         Act (PREA).
    •    Once the results of the grievance have been determined, a written response will be provided to you, generally within 15 calendar
         days after the submission of the grievance.
    •    You will be asked to sign the written response upon receipt.
    •    All appeals shall be submitted on an Inmate Grievance Appeal Form which will be provided to you when you are notified of the
         disposition of your grievance.
    •    Failure to file a grievance or appeal may waive rights to seek relief from a court of law.

                                 Americans with Disabilities Act(ADA) Request/Grievance Procedure
    •    The grievance must contain your name, booking number, housing location.
    •    Include a brief description of what you are grieving.
    •    Indicate the actions you are requesting for the Department to take to correct any alleged violation(s).
    •    Grievances should be addressed to the Custody Division ADA Coordinator:

                               Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                              Custody Compliance and Sustainability Bureau
                                           450 Bauchet St., Room E-883, Los Angeles, CA 90012
                               Phone:(213)893-5500 TTY: (323) 267-6669 Email: adacompcus@lasd.org

    •    You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the grievance.
    •    Using this informal request/grievance procedure is not a requirement under federal regulations, nor does it prevent you from filing
         a grievance with the appropriate federal enforcement agency.
    •    Alternatively, your ADA request may be submitted on the Los Angeles County Sheriff's Department Inmate Request Form.
                                                    Prison Rape Elimination Act(PREA)
The Los Angeles County Sheriff's Department has zero tolerance for sexual abuse and abides by the standards set forth in the Prison Rape
Elimination Act of 2003(PREA). PREA is a Federal law established to address the elimination and prevention of sexual assault and rape in
correctional institutions. If you have been the victim or witness of any sexual assault or sexual abuse, report it. You may notify any custody
personnel, fill out a confidential Inmate Grievance Form, or call any of the following phone numbers:

                                          Los Angeles County Office of the Inspector General(OIG)
                                                            (800)801— 0030
                                                      National Sexual Assault Hotline
                                                             (800)656 -4673

                                                   Medical or Mental Health Concerns
    •    If you feel you need to see a Mental Health worker, please contact any staff member right away.
    •    You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles
         County Sheriff's Department Inmate Grievance Form into a white envelope available in your housing area.

                                                  Racial or Identity Profiling Grievances
You may file a grievance regarding an incident of perceived racial or identity profiling, involving one or more of the following factors:
     • Race or ethnicity                  Gender                          • Age                              Sexual orientation
     •    Nationality                •    Gender   expression             • Religion                     • Mental or physical disability

                                                         BACK PART 3(PINK COPY)
             Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 146 of 189 Page ID
                  ~s this grievance an emergency? #:360 OF LUS EiNGELES 51-~IEIZIFF'S DEPAR~fMEN7
                                                  COUNT1(
                         e.Es esta queja una emergencia?
                             f~~,                                                                       INMATE GRIEVANCE FORM
                              U*                  No                                                         See the back copy for instructions.
             If this is a medical or mental health emergency or you are                                All grievances must be filed within 15 calendar days.
                   aware of a specific and immediate threat to your                                       Grievances will be responded to within 15 days.
                  life/safety, notify custody personnel immediately.                                       Appeals must be filed within 15 calendar days.
             Si esta es una emergencia medics o de salud mental, o si tiene
             conocimiento de una amenaza especifica e inmediata contra su                                      Only one grievance per dorm.
                  vida/seguridad, notifique a un alguacil de inmediato.                                            Solamente urta q ueja por forma.

                                       NAME                                        BOOKING NUMBER                       FACILITY              HOUSING LOC.                      DATE
   m                     M              NOME                                            SU NUMERO DE PRE50                FACiLIDAD                LU6AR DE VIVIENDA             FECHA




   Z                                                                                                                        _
   W                                      I HAVE A GRIEVANCE ABOUT Ti~E FOLLOWING:
                     GENERAL SERVICES                      MEDICAL/MENTAL                              STAFF
         0Living conditions D Classification       Q"Medical Services ~P~a~e~~e~~ei~Pe~ D Custody Personnel
           D Food              D Telephone         D Me1lt2l H28ItIl ~Placeinenvelope)  D Medical Staff
         ~~ Showers            D Visiting          Q  D2tlt8l (Place inenvetope)        ~ Mental Health Staff
         i D Property                             D Americans with Disabilities Act C]Other (explain below)
         I D Mail                                    (ADA)                              Optional jcheck only if applicable):
         ~ ~ Commissary/Account Balance            Q Other (explain below)                  D Use of force
         0
         ~   nothing/Linen/Bedding                                                          D Retaliation
         0
         '   Educational/Vocational Programs                                                D Harassment
           O Other (explain below)                                                          D Racial or identity profiling
                                                                                                                                            Specify the types) in your explanation.
                                                                                                                                            (please refer to the reverse side of the
                                                                                                                                             pink copy for more information)
                             PLEASE EXPLAIN:THE SPECIFIC ISSUE OR DATE OF INCIDEIe1T, AfVD iHE ACTION REQUESTED:
                             DATE, TIME, DAY OF OCCURRENCE                                     FACILITY OF OCCURRENCE                                 LOCATION OF OCCURRENCE

                                                                                    `                                          ~_ .
                                                                                                                                  .—                            4




                                                                          .   _.              _,
                                                                                                   t                                                                                         i


   iii

   Q     i                                                                                                                     !f needed, additional space is provided on the bock of this page.

   F
   g
       j[~] In the event I am released prior to the disposition of this grievance, I waive my right to receive a mailed notification of the resolution.
       ~ ~ In the event I am released prior to the disposition of this grievance, I would like to receive a mailed notification of the resolution.
   Z                                                                                     State            ZIP            Phone (_)
   - ~      Mailing address                                       City
   Attention: Conflict Resolution may be available and is voluntary for both the inmate and the    involved personnel to address agrievant-e insteed
                     of the Department conducting a personnel investigation and determining a finding to resolve the grievance.
  Inmate's Signature
   X
                                               FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW TH15 LINE




                                                     F ull disposition shall be entered in the Custody Automated Report Tracking System (CARTS).

                                                                              FRONT PART 3(PINK COPY)
SHJ-420 Rev. 05,16           White -Facility                 Yellow— Inmate copy at time or' disposition for an emergency grir_vance                    Pinl<—Inmate copy at time of submission
               Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 147 of 189 Page ID
                                                   #:361
                                           Emergency Grievances
    •     If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify
          custody personnel immediately. You may request that a grievance be handled as an emergency by marking an "X" in the "YES" box
          located in the top left corner of the Inmate Grievance Form. An ernergency grievance is defined as an urgent matter wherein a
          disposition according to the regular time limits would subject you to immediate risk of death, personal injury, or irreparable harm.
          A written response will be provided within five (5) calendar days documenting what action was undertaken.

                                                           General Grievances
    •     As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a grievance relating
          to any condition of confinement using the Inmate Grievance Form. In addition, you also have the right to appeal any disposition
          regarding your grievance.
          You may obtain an Inmate Grievance Form from your housing location or notify a staff member to obtain one for you.
    •     All inmate grievances must be as complete as possible.
    •     All grievances must be submitted to the Sheriff's Department within 15 calendar days of the event upon which the grievance is
          based, or they will be denied. Exceptions may be made for grievances involving allegations of force, or the Prison Rape Elimination
          Act (PREA).
    •     Once the results of the grievance have been determined, a written response will be provided to you, generally within 15 calendar
          days after the submission of the grievance.
    •     You will be asked to sign the written response upon receipt.
    •     All appeals shall be submitted on an Inmate Grievance Appeal Form which will be provided to you when you are notified of the
          disposition of your grievance.
    •     Failure to file a grievance or appeal may waive rights to seek relief from a court of law.

                                  Americans with Disabilities Act(ADA)Request/Grievance Procedure
    •     The grievance must contain your name, booking number, housing location.
    •     Include a brief description of what you are grieving.
    •     Indicate the actions you are requesting for the Department to take to correct any alleged violation(s).
    •     Grievances should be addressed to the Custody Division ADA Coordinator:

                                   Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                                  Custody Compliance and Sustainability fsureau
                                               450 Bauchet St., Room E-883, Los Angeles, CA 90012
                                   Phone:(213)893-5500 TTY: (323) 267-6669 Email: adacompcus@lasd.org

    •     You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the grievance.
    •     Using this informal request/grievance procedure is not a requirement under federal regulations, nor does it prevent you from filing
          a grievance with the appropriate federal enforcement agency.
    •     Alternatively, your ADA request may be submitted on the Los Angeles County Sheriff's Department Inmate Request Form.
                                                 Prison Rape Elimination Act(PREA)
The Los Angeles County Sheriff's Department has zero tolerance for sexual abuse and abides by the standards set forth in the Prison Rape
Elimination Act of 2003(PREA). PREA is a Federal law established to address the elimination and prevention of sexual assault and rape in
correctional institutions. If you have been the victim or witness of any sexual assault or sexual abuse, report it. You may notify any custody
personnel, fill out a confidential Inmate Grievance Form, or call any of the following phone numbers:

                                            Los Angeles County Office of the Inspector General(OIG)
                                                              (800)8U1— 0030
                                                        National Sexual Assault Hotline
                                                               (800)656 -4673

                                                      Medical or Mental Health Concerns
    •     If you feel you need to see a Mental Health worker, please contact any staff member right away.
    •     You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles
          County Sheriff's Department Inmate Grievance Forrri into a white envelope available in your housing area.

                                                    Racial or Identity Profiling Grievances
You may file a grievance regarding an incident of perceived racial or identity profiling, involving one or more of the following factors:
     • Race or ethnicity             • Gender                             • Age                              Sexual orientation
     • Nationality                   • Gender expression                  • Religion                     • Mental or physical disability

                                                            BACK PART 3(PINK COPY)

SH-J-420 Rev. 05/16   White -Facility         Yellow —Inmate copy at time of disposition for an emergency grievance   Pink —Inmate copy at time of submission
          Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 148 of 189 Page ID
                                             #:362

                                                   COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                                                                    INMATE REQUEST FORM
                                                                         my o          qu           r
                                                                        olame e u        s   citu        for        ~' ,('
                                                                                                                         ,~

                  If this is a medical or menta     e    h-             rgenc r y        aw        a specific nd immediate threat to your life/safety,
   °C
   W                                                                n   f cus       s           m iatel .
   m
   ~      Si esta es una emergencia medics o tie    c   oci   nt    e    amenaz   ecifica e inmediata contra su vida/seguridad, notifique a un alguacil de inmediato.
   Z                            NAME                               BOOKING NUMBER                   FACILITY                  HOUSING LOCATION                 DATE
   u                             NOMBRE                                 SU NUMERO DE PRE50              FACILIDAD                 LUGAR DE VIVIENDA            FECHA
   Z                                                                                                \                           //~                            ~]




   ~                                                     I AM REQUESTING (only one request perform):
                TO SPEAK WITH                             LOGISTICAL                         INMATE OPPORTUNITIES                                      OTHER
          D VA Representative  Q Personal care items                                 0  Educational classes                              D A credit calculation
          D Chaplain           0 Legal forms                                         ~  Special Education - IEP                          D To make a positive
            Religion:          0 Voting information                                  ~  Drug/alcohol treatment                             comment about an
                                  nformation about                                   Q  To bean inmate worker                              employee
          D Americans     with   my  mail                                            D  Fire Camp information                            D Food information
             Disabilities Act  ~ Commissary/vending                                  0   Supervised release                              D Other
            (ADA) Coordinator ~ A haircut                                               (i.e. ankle monitor,                               (explain below)
                               0 To be rehoused or                                        house arrest)
          Q Other                reclassified                                         Q Community Transition Unit
            (explain below)    D Other (explain below)                                  (Re-entry services)
                                                                                      D Other (explain below)
                 LEGAL INFORMATION                            (response)                                  OTHER                                   (response)
          D Next court date                                                    ~             Account balance
          D Release date                                                       D             Telephone PIN                                                             ~3
                                                                                                                                                                        L
   ,;.;   D SP status                                                          D             Library time                                                              ~y
   Q      D Charges)                                                          _0             Shoes/Mattress/Linen                                                      ~a 0
   F      D Holds)/Warrant(s)                                              _._ ~             A "hygiene kit"                                                           v"
   a      D Addresses for:                                                                      h ~                                         ~~~
   Z      Court/Parole/Prd~Rion
                                                   PL     SE EXPLAIN THE DETAILS OF YOUR REQUEST:

   ~~                                                                                          ~



                                          ~~                                                             ~
                      i.i                                          ii




  ---------------------------------------------------- FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE --------------------------=--------

                Employee Receiving Request                                          Employee #                         Date and Time of Collection and Review




                                                                   FRONT PART 1(GREEN COPY)

SH-J-437 Rev. 05/16                                                       Green —Facility                                             Pink —Inmate copy at time of submission
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 149 of 189 Page ID
                                              #:363
                         BRIEF SUMMARY OF ACTIONS TAKEN (REGARDING ADA REQUESTS):




                      APPROVED BY WATCH COMMANDER                                     DATE




                                                                    ~~~




                                          BACK PART 1(GREEN COPY)

SH-J-437 Rev. 05/16                          Green —Facility                 Pink —Inmate copy at time of submission
              Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 150 of 189 Page ID
                                                 #:364

                                                           COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                                                                                   INMATE REQUEST FORM
                                                                                      Only one request per form.
                                                                                     Solamente una solicitud por forma.

                    If this is a medical or mental health-related emergency or you are aware of a specific and immediate threat to your life/safety,
   ,
   °C
    +,                                                            notify custody personnel immediately.
   m
   ~       Si esta es una emergencia medics o tiene conocimiento de una amenaza especifica e inmediata contra su vida/seguridad, notifique a un alguacil de inmediato.
   Z                                    NAME                                       BOOKING NUMBER                       FACILITY               HOUSING LOCATION                            DATE
   W                                        NOMBRE                                      SU NUMERO DE PRE50               FACILIDAD                  LUGAR DE VIVIENQA                      fECHA
   u
   z
   ~
   W                   ~   ~.,
                                      Iry
                                     a. -                                          r~~...~ ,~~- • .r.
                                                                                                  -   ..                                          _...        .. ..                        _)~                `~
                                                                                                     ,~, ~ -                                                              f          /
   LL

   ~                                                                    1 AM REQUESTING (only one request perform):
                   TO SPEAK WITH                                         LOGISTICAL                             INMATE OPPORTUNITIES                                               OTHER
          D VA Representative  Q Personal care items                                                       Q  Educational classes       O A credit calculation
          D Chaplain           0 Legal forms                                                               Q  Special Education - IEP   D To make a positive
            Religion:          Q Voting information                                                        ~  Drug/alcohol treatment      comment about an
                               Q~ ,Information about                                                       ~  To be an Inmate Worker      employee
          D Americans     with     my mail                                                                 D  Fire Camp information     D Food information
             Disabilities Act  Q Commissary/vending                                                        ~   Supervised release       Q Other
            (ADA)Coordinator Q A haircut                                                                      (i.e. ankle monitor,        (explain below)
                               0 To be rehoused or                                                              house arrest)
          0 Other                  reclassified                                                             Q Community Transition Unit
            (explain below)    D Other (explain below)                                                        (Re-entry services)
                                                                                                            D Other (explain below)
                       LEGAL INFORMATION                                      (response)                                       OTHER                                          (response)
          D      Next court date                                                                           0 Account balance                                                                      ~.~
          D      Release date                                                                              D Telephone PIN                                                                        EL
   ~;;    D      SP status                                                                                 D Library time
   Q      D      Charges)                                                                                  0 Shoes/Mattress/Linen                                                                  ~~o
                                                                                                                                                                                                   ~~
   W
   ~      D      Holds)/Warrant(s)                                                                         0 A "hygiene kit"                                                                       d ~
   a      D      Addresses for:                                                                            D Other:                                                                                ~r
   Z            Court/Parole/Probation
                                                               PLEASE EXPLAIN THE DETAILS OF YOUR REQUEST:

                                        ., _...                                              ,.
         . M1 -... .             ,~ .. ~,~._ ~-- `~ _ ~,                ~ ..... ;:: _ :.:~'~.`~' _~-~ ,::          ,_           t              ,~ vim--'~' '4-                    w..          ~..,.,. ~..-
          ..                                                                                 _.
         `t      i     ~                                   ~       ..                `'''~            _.            d                  ~.           !"-



              y.                    ~~,~`            t,-
                                                     r                         -      f"~~_~~     7                     ~, a                                          f
                                                                                                                               ~.g~~

                                                               r                                                                                                v.




  ---------------------------------------------------- FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ------------------------------------

                     Employee Receiving Request                                                            Employee #                       Date and Time of Collection and Review
                                                                                                                                                          TIME STAMP H~Fi



                                                                                   FRONT PART 2(PINK COPY)


SH-J-437 Rev. 05/16                                                                           Green —Facility                                             Pink —Inmate copy at time of submission
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 151 of 189 Page ID
                                              #:365
                                                           Emergency Request
     If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify custody
     personnel immediately.

                                                              Inmate Requests
As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a request for any available
service or information while in confinement.

•    Your request may be conveyed verbally to custody staff, or by completing and submitting an Inmate Request Form.

•    You may obtain an Inmate Request Form from your housing location or notify a staff member to obtain one for you.

•   The Inmate Request Form is not meant to discuss issues at length, nor is it to be utilized by inmates for resolution of grievances against
    staff. These types of concerns are to be submitted on an Inmate Grievance Form.

•   Please allow 15 days for a resolution of your request. Depending on the volume of requests received by units such as the Community
    Transition Unit (CTU), Community-Based Alternatives to Custody (CBAC), Prisoner Personnel Office (PPO), and Education Based
     I ncarceration (EBI), a response may not always be provided. Anon-response does not indicate a denial of your request.

•    If you are dissatisfied with a response to an Inmate Request, you may submit an Inmate Grievance Form to seek a resolution.

•   Inmate requests cannot be appealed.

                            A mericans with Disabilities Act(ADA) —Request/Grievance Procedure
•   The request must contain your name, booking number, housing location.

•   Include a brief description of what you are requesting.

•   Indicate the actions you are requesting for the Department to take to correct the alleged violation(s).

•   Requests should be addressed to the Custody Division ADA Coordinator:
                               Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                              Custody Compliance and Sustainability Bureau
                                                      450 Bauchet St., Room E-883
                                                          Los Angeles, CA 90012
                              Phone:(213)893-5500 T7Y: (323)267-6669 Email: adacompcus@lasd.org

•   You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the request.

•   Using this informal request procedure is not a requirement under federal regulations, nor does it prevent you from filing a request with
    the appropriate federal enforcement agency.

•   Alternatively, ADA grievances may be submitted on the Los Angeles County Sheriff's Department Inmate Grievance Form (SH-J-420).

                                                 Medical or Mental Health Concerns
•   If you feel you need to see a Mental Health worker, please contact any staff member right away.

•   You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles County
    Sheriff's Department Inmate Grievance Form (SH-J-420) into a white envelope available in your housing area.




                                                         BACK PART 2(PINK COPY)

SH-J-437 Rev. 05/16                                           Green —Facility                            Pink —Inmate copy at time of submission
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 152 of 189 Page ID
               Is this grievance an emergency? #:366 OF LOS ANGELES _ .cRIFF'S DEPARTMENT
                                               COUNTY
                        i.Es esta queja una emergencia?
                                                                                                     INMATE GRIEVANCE FORM
                              rx~s*:~             No                                                     See the back copy for instructions.
          If this is a medical or mental health emergency or you are                               All grievances must be filed within 15 calendar days.
               aware of a specific and immediate threat to your                                       Grievances will be responded to within 15 days.
              life/safety, notify custody personnel immediately.                                       Appeals must be filed within 15 calendar days.
           Si esta es una emergencia medics o de salud mental,o si tiene
           conocimiento de una amenaza especifica e inmediata contre su                                      OIII~/ 0112 gl'IeV8110E pEl' fOCfTI.
                 vida/seguridad, notifique a un alguacil de inmediato.                                          Solamente una queja por forma.
                                        NAME                                   BOOKING NUMBER                         FACILITY              HOUSING LOC.                        DATE
   m                                    NOMBRE                                      SU NUMERO DE PRE50                  FACILIDAD                LUGAR DE VIVIENDA              FECHA

   7
   2
   W
   z


   W
   LL
                                        I HAVE A GRIEVANCE ABOUT THE FOLLOWING:
                    GENERAL SERVICES                    MEDICAL/MENTAL                                 STAFF
         Q Living conditions D Classification    D M2CIICaI S2fVIC25 (Place in envelope) D  Custody Personnel
         D Food              D Telephone         D M21ltal H2aItIl (Place in envelope)   D Medical Staff
         D Showers           D Visiting          Q DeC1tal (Place in envelope)           Q Mental Health Staff
         D Property                              D Americans with Disabilities Act D Other (explain below)
         Q Mail                                    (ADA)                                 Optional(check only if applicable):
         D Commissary/Account   Balance          Q Other (explain       below)               D Use of force
         Q Clothing/Linen/Bedding                                                            D Retaliation
         D Educational/Vocational Programs                                                   D Harassment
         D Other (explain below)                                                             D Racial or identity profiling
                                                                                                                                          Specify the types) in your explanation.
                                                                                                                                          (please refer to the reverse side of the
                                                                                                                                           pink copy for more information)
                              PLEASE EXPLAIN THE SPECIFIC ISSUE OR DATE OF INCIDENT, AND THE ACTION REQUESTED:
                              DATE, TIME, DAY OF OCCURRENCE                                 FACILITY OF OCCURRENCE                                     LOCATION OF OCCURRENCE




             `.
             `    ..                                                                                                         ~                    ..
                        ...              `'W~.




                                                                                                                                                        e
   Q                                                                  ~                       ~ ~                      ;     If needed, addit3on~space is~~ovided on the back of this page.

   F
   ~
         Q In the event I am released prior,to the disposition of this grievance, I waive my right to receive a mailed notification of the resolution.
         ~ In the event I am released prior to the disposition of this grievance, I would like to receive a mailed notification of the resolution.
   ~       Mailing address                                       City                   State             ZIP            Phone (_)
    Attention: Conflict Resolution may be available and is voluntary for both the inmate and the involved personnel to address a grievance instead
                      of the Department conducting a personnel investigation and determining a finding to resolve the grievance.
   Inmate's Signature
   x
                                                FOR DEPARTMENT USE ONLY— DO NOT WRITE BELOW THIS LINE




                                                    Full disposition shall be entered in the Custody Automated Report Tracking System (CARTS).
                                                                           FRONT PART 3(PINK COPY)
SH-J-420 Rev. 05/16           White -Facility                 Yellow —Inmate copy at time of disposition for an emergency grievance                      Pink —Inmate copy at time of submission
             Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 153 of 189 Page ID
                                                 #:367
                                          Emergency Grievances
     •    If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify
          custody personnel immediately. You may request that a grievance be handled as an emergency by marking an "X" in the "YES" box
          located in the top left corner of the Inmate Grievance Form. An emergency grievance is defined as an urgent matter wherein a
          disposition according to the regular time limits would subject you to immediate risk of death, personal injury, or irreparable harm.
          A written response will be provided within five (5) calendar days documenting what action was undertaken.

                                                              General Grievances
     •    As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a grievance relating
          to any condition of confinement using the Inmate Grievance Form. In addition, you also have the right to appeal any disposition
          regarding your grievance.
    •     You may obtain an Inmate Grievance Form from your housing location or notify a staff member to obtain one for you.
    •     All inmate grievances must be as complete as possible.
    •     All grievances must be submitted to the Sheriff's Department within 15 calendar days of the event upon which the grievance is
          based, or they will be denied. Exceptions may be made for grievances involving allegations of force, or the Prison Rape Elimination
          Act (PREA).
     •    Once the results of the grievance have been determined, a written response will be provided to you, generally within 15 calendar
          days after the submission of the grievance.
     •    You will be asked to sign the written response upon receipt.
     •    All appeals shall be submitted on an Inmate Grievance Appeal Form which will be provided to you when you are notified of the
          disposition of your grievance.
    •     Failure to file a grievance or appeal may waive rights to seek relief from a court of law.

                                  Americans with Disabilities Act(ADA) Request/Grievance Procedure
    •     The grievance must contain your name, booking number, housing location.
    •     Include a brief description of what you are grieving.
    •     Indicate the actions you are requesting for the Department to take to correct any alleged violation(s).
    •     Grievances should be addressed to the Custody Division ADA Coordinator:

                                   Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                                  Custody Compliance and Sustainability Bureau
                                               450 Bauchet St., Room E-883, Los Angeles, CA 90012
                                   Phone:(213)893-5500 TTY: (323)267-6669 Email: adacompcus@lasd.org

    •     You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the grievance.
    •     Using this informal request/grievance procedure is not a requirement under federal regulations, nor does it prevent you from filing
          a grievance with the appropriate federal enforcement agency.
    •     Alternatively, your ADA request may be submitted on the Los Angeles County Sheriff's Department Inmate Request Form.
                                                    Prison Rape Elimination Act(PREA)
The Los Angeles County Sheriff's Department has zero tolerance for sexual abuse and abides by the standards set forth in the Prison Rape
Elimination Act of 2003(PREA). PREA is a Federal law established to address the elimination and prevention of sexual assault and rape in
correctional institutions. If you have been the victim or witness of any sexual assault or sexual abuse, report it. You may notify any custody
personnel, fill out a confidential Inmate Grievance Form, or call any of the following phone numbers:

                                            Los Angeles County Office of the Inspector General(OIG)
                                                              (800)801— 0030
                                                        National Sexual Assault Hotline
                                                               (800)656 -4673

                                                    Medical or Mental Health Concerns
    •     If you feel you need to see a Mental Health worker, please contact any staff member right away.
    •     You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles
          County Sheriff's Department Inmate Grievance Form into a white envelope available in your housing area.

                                                 Racial or Identity Profiling Grievances
You may file a grievance regarding an incident of perceived racial or identity profiling, involving one or more of the following factors:
     • Race or ethnicity             • Gender                             • Age                          • Sexual orientation
     • Nationality                   •    Gender   expression             •    Religion                  •   Mental or physical disability

                                                            BACK PART 3(PINK COPY)

SH-J-420 Rev. 05/16   White -Facility         Yellow —Inmate copy at time of disposition for an emergency grievance   Pink —Inmate copy at time of submission
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 154 of 189 Page ID
                                              #:368

                                                  COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                                                                 I NMATE REQUEST FORM
                                                                    Only one request per form.
                                                                    Solamente una solicitud por forma.

                  If this is a medical or mental health-related emergency or you are aware of a specific and iynmediate threat to your life/safety,
   ,~                                                           notify custody personnel immediately.
   m
   ~      Si esta es una emergencia medics o tiene conocimiento de una amenaza especifica e inmediata contra su vida/seguridad, notifique a un alguacil de inmediato.
   Z                            NAME                             BOOKING NUMBER                  FACILITY          HOUSING LOCATIOf~                   DATE
   W                            NOMBRE                               SU NUMERO DE PRESO            fACILIDAD              WGAR DE VIVIENDA              FECHA
   v

                                                                                              ti.~                                                                      6

   ~                                                   I AM REQUESTING (only one request perform):
                TO SPEAK WITH                           LOGISTICAL                        INMATE OPPORTUNITIES                                 OTHER
          D VA Representative Q Personal care items                                Q Educational classes       D A credit calculation
          D Chaplain          ~ Legal forms                                        Q Special Education - IEP   D To make a positive
            Religion:         Q Voting information                                 Q Drug/alcohol treatment      comment about an
                                Information about                                  Q To be an Inmate Worker      employee
          O Americans    with   my mail                                            D Fire Camp information     D Food information
            Disabilities Act  Q Commissary/vending                                 0  Supervised release       D Other
            (ADA) Coordinator Q A haircut                                            (i.e. ankle monitor,        (explain below)
                              ~ To be rehoused or                                      house arrest)
          ~ Other               reclassified                                       Q Community Transition Unit
            (explain below)   D Other (explain below)                                (Re-entry services)
                                                                                   D Other (explain below)
                 LEGAL INFORMATION                           (response)                               OTHER                              (response)
          D    Next court date                                                     0 Account balance                                                            v m
          D    Release date                                                        D Telephone PIN                                                              ~L
   ,;.;   D    SP status                                                           D Library time
   Q      D    Charges)                                                            ~ Shoes/Mattress/Linen                                                       ~~o
   z                                                                                                                                                            ~ ~°
   F      D    Holds)/Warrant(s)                                        _          0 A "hygiene kit"
   a      D    Addresses for:                                                      D Other:                                                                     ~r
              Court/Parole/Probation
                                                  PLEASE EXPLAIN THE DETAILS OF YOUR REQUEST:




                                            ~ i
                                            /                                                                       ~.r




  ---------------------------------------------------- FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ------------------------------------

                Employee Receiving Request                                        Employee #                   Date and Time of Collection and Review




                                                                  FRONT PART 2(PINK COPY)


SH-J-437 Rev. OS/16                                                     Green —Facility                                      Pink —Inmate copy at time of submission
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 155 of 189 Page ID
                                              #:369
                                                           Emergency Request
•    If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify custody
     personnel immediately.

                                                              Inmate Requests
As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a request for any available
service or information while in confinement.
•   Your request may be conveyed verbally to custody staff, or by completing and submitting an Inmate Request Form.

•   You may obtain an Inmate Request Form from your housing location or notify a staff member to obtain one for you.

•   The Inmate Request Form is not meant to discuss issues at length, nor is it to be utilized by inmates for resolution of grievances against
    staff. These types of concerns are to be submitted on an Inmate Grievance Form.

•   Please allow 15 days for a resolution of your request. Depending on the volume of requests received by units such as the Comm unity
    Transition Unit (CTU), Community-Based Alternatives to Custody (CBAC), Prisoner Personnel Office (PPO), and Education Based
     I ncarceration (EBI), a response may not always be provided. Anon-response does not indicate a denial of your request.

•   If you are dissatisfied with a response to an Inmate Request, you may submit an Inmate Grievance Form to seek a resolution.

•   Inmate requests cannot be appealed.

                            A mericans with Disabilities Act(ADA) —Request/Grievance Procedure
•   The request must contain your name, booking number, housing location.

•   Include a brief description of what you are requesting.

•   Indicate the actions you are requesting for the Department to take to correct the alleged violation(s).

•   Requests should be addressed to the Custody Division ADA Coordinator:
                               Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                              Custody Compliance and Sustainability Bureau
                                                      450 Bauchet St., Room E-883
                                                          Los Angeles, CA 90012
                              Phone:(213)893-5500 TTY: (323) 267-6669 Email: adacompcus@lasd.org

•   You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the request.

•   Using this informal request procedure is not a requirement under federal regulations, nor does it prevent you from filing a request with
    the appropriate federal enforcement agency.

•   Alternatively, ADA grievances may be submitted on the Los Angeles County Sheriff's Department Inmate Grievance Form (SH-J-420).

                                                 Medical or Mental Health Concerns

•   If you feel you need to see a Mental Health worker, please contact any staff member right away.

•   You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles County
    Sheriff's Department Inmate Grievance Form (SH-J-420) into a white envelope available in your housing area.




                                                         BACK PART 2(PINK COPY)

SH-J-437 Rev. 05/16                                           Green —Facility                            Pink —Inmate copy at time of submission
                Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 156 of 189 Page ID
                                                   #:370

                                                       COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                                                                     INMATE REQUEST FORM
                                                                        Only one request per form.
                                                                        Solamente una solicitud por forma.

                       If this is a medical or mental health-related emergency or you are aware of a specific and immediate threat to your life/safety,
   ~u,,                                                              notify custody personnel immediately.
    m
   ~          Si esta es una emergencia medics o tiene conocimiento de una amenaza especifica e inmediata contra su vida/seguridad, notifique a un alguacil de inmediato.
   z                                 NAME                            BOOKING NUMBER                    FACILITY           HOUSING LOCATION                             DATE
   W                                     MERE                            SU NUMERO DE PRESO             FACILIDAD                LUGAR DE VIVIENDA                     FECHA



   LL                                                                                                                                                                                      ~~

   ~                                                         I AM REQUESTING (only one request perform):
                        TO SPEAK WITH                        LOGISTICAL                            INMATE OPPORTUNITIES                                        OTHER
          D VA Representative  Q Personal care items                                   D  Educational classes       D                          A credit calculation
          D Chaplain           ~ Legal forms                                           0  Special Education - IEP   D                          To make a positive
            Religion:          Q Voting information                                    ~  Drug/alcohol treatment                               comment about an

          D Americans     with   my  mail
                                                 i
                                  nformation about                                     0
                                                                                       D
                                                                                          To bean Inmate Worker
                                                                                          Fire Camp information     D
                                                                                                                                               employee
                                                                                                                                               Food information
             Disabilities Act  Q Commissary/vending                                    Q   Supervised release       D                          Other
            (ADA) Coordinator Q A haircut                                                 (i.e. ankle monitor,                                 (explain below)
                               ~ To be rehoused or                                          house arrest)
          ~ Other                reclassified                                           Q Community Transition Unit
            (explain below)    D Other (explain below)                                    (Re-entry services)
                                                                                        C Other (explain below)
                                                                                        ]
                          LEGAL INFORMATION                      (response)                                OTHER                                 (response)
        Next court date
          D                                              ~   _      _                  0 Account balance
        Release date
          D                                                                            D Telephone PIN                                                                          ~L
  W
        SPDstatus                                                                      D Library time                                                                          Y~y Y
                                                                                                                                                                                   °' ~u
  Q     Charges)
          D                                                                            ~ Shoes/Mattress/Linen                                                                  ~~o
          D
        Holds)/Warrant(s)                                                              0 A "hygiene kit"
  a  D Addresses for:                                                                  D Other:                                                                                ~s
  '
  `—   Court/Parole/Probation
                                                       PLEASE EXPLAIN THE DETAILS OF YOUR REQUEST:

                                                ~.:,                              ~-           .
                   ,
                   .                                                                    ,wf~




                                    ~.     _3,k-                                                                                    _..,
   L..Aa..          , ;!tip-~"~.~                            ~                          6~,,.~ ~_ _ . .w                 4C.t-                       ~a"r',,       v*...~
                   a
                                                                                        tee..                 ., ~..                '~'~
  '
  ._.~....:             ~~,,,~T'~   Vr't„'r'~ ~✓'                                                                                            w                         L




              ti..,.~




  ---------------------------------------------------- FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ------------------------------------

                         Employee Receiving Request                                    Employee #                      Date and Time of Collection and Review
                                                                                                                                     :̀ I iV14~iRPv~i~ H~:RL



                                                                      FRONT PART 2(PINK COPY)

SH-J-437 Rev. 05/16                                                         Green —Facility                                         Pink —Inmate copy at time of submission
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 157 of 189 Page ID
                                              #:371
                                                           Emergency Request
•    If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify custody
     personnel immediately.

                                                              Inmate Requests
As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a request for any available
service or information while in confinement.
•    Your request may be conveyed verbally to custody staff, or by completing and submitting an Inmate Request Form.

•    You may obtain an Inmate Request Form from your housing location or notify a staff member to obtain one for you.

•    The Inmate Request Form is not meant to discuss issues at length, nor is it to be utilized by inmates for resolution of grievances against
     staff. These types of concerns are to be submitted on an Inmate Grievance Form.

•    Please allow 15 days for a resolution of your request. Depending on the volume of requests received by units such as the Community
    Transition Unit (CTU), Community-Based Alternatives to Custody (CBAC), Prisoner Personnel Office (PPO), and Education Based
     I ncarceration (EBI), a response may not always be provided. Anon-response does not indicate a denial of your request.

•    If you are dissatisfied with a response to an Inmate Request, you may submit an Inmate Grievance Form to seek a resolution.

•   Inmate requests cannot be appealed.

                             A mericans with Disabilities Act(ADA) —Request/Grievance Procedure
•   The request must contain your name, booking number, housing location.

•   Include a brief description of what you are requesting.
•   Indicate the actions you are requesting for the Department to take to correct the alleged violation(s).

•    Requests should be addressed to the Custody Division ADA Coordinator:
                               Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                              Custody Compliance and Sustainability Bureau
                                                      450 Bauchet St., Room E-883
                                                          Los Angeles, CA 90012
                              Phone:(213)893-5500 TTY: (323)267-6669 Email: adacompcus@lasd.org

•   You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the request.

•    Using this informal request procedure is not a requirement under federal regulations, nor does it prevent you from filing a request with
    the appropriate federal enforcement agency.

•   Alternatively, ADA grievances may be submitted on the Los Angeles County Sheriff's Department Inmate Grievance Form (SH-J-420).

                                                  Medical or Mental Health Concerns
•   If you feel you need to see a Mental Health worker, please contact any staff member right away.

•   You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles County
    Sheriff's Department Inmate Grievance Form (SH-J-420) into a white envelope available in your housing area.




                                                         BACK PART 2(PINK COPY)

SH-J-437 Rev. 05/16                                           Green —Facility                            Pink —Inmate copy at time of submission
              Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 158 of 189 Page ID
                                                 #:372

                                                       COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                                                                            INMATE REQUEST FORM
                                                                                Only one request per form.
                                                                                Solamente una solicitud por forma.

                    If this is a medical or mental health-related emergency or you are aware of a specific and immediate threat to your life/safety,
   °;                                                             notify custody personnel immediately.
    m
   ~        Si esta es una emergencia medica o tiene conocimiento de una amenaza especifica e inmediata contra su vida/seguridad, notifique a un alguacil de inmediato.
   Z                              NAME                                      BOOKING NUMBER                             FACILITY            HOUSING LOCATION                 DATE
   V                              NOM          E                                 SU NUMERO DE PRESO                     FAQLIDAD                 WGAR OE VIVIENOA             FECHA
   Z                ~                     •'

                                                                                                                                              I+r'~'
                                                                                                                                                                                ~~. . .   1a
                                         1i                                                                  -_

   ~                                                          I AM REQUESTING (only one request perform): "
                  TO SPEAK WITH                               LOGISTICAL                                     INMATE OPPORTUNITIES                                   OTHER
            D VA RepresentativeQ Personal care items                                             QEducational classes       D A credit calculation
            Q Chaplain         0 Legal forms                                                     QSpecial Education - IEP   D To make a positive
              Religion:        Q Voting information                                              Q Drug/alcohol treatment     comment about an
                                 I nformation about                                              QTo bean Inmate Worker       employee
           D Americans with      my mail                                                         D Fire Camp information    D Food information
              Disabilities Act Q Commissary/vending                                              ~ Supervised release       Q Other
             (ADA) Coordinator Q A haircut                                                        (i.e. ankle monitor,        (explain below)
                               0 To be rehoused or                                                  house arrest)
           ~ Other               reclassified                                                   Q Community Transition Unit
             (explain below)   D Other (explain below)                                            (Re-entry services)
                                                                                                D Other (explain below)
                  LEGAL INFORMATION                                 (response)                               OTHER             (response)
           D     Next court date                                                                ~ Account   balance                             a~
                                                                                                                                                   •-
           ~     Release date                                                                   D Telephone PIN                                 E
   W        D    SP status                                                                      D Library time                                  ~Y
   Q        D    Charges)                                                                       0 Shoes/Mattress/Linen                          ~ .~ o
   F        D    Holds)/Warrant(s)                                                              0 A "hygiene kit"
   a        D    Addresses for:                                                                 D Other:                                        ~t
   Z            Court/Parole/Probation
                                                       PLEASE EXPLAIN THE DETAILS OF YOUR REQUEST:
                                                                    p   .!
                                                                                ~
    y~                   _       ~,,..r                                             ,....~

                                    ;~
                                                          _    ~ ...~ ..:                         ~ -             r.


                                                                            ~                            6                   L




     v
                                                                                                                                                                      .,~
                                 s"~rY"~+~
                                         „'..~~hc~.._.Y...:r"e;;+                    ~►.;. ''                                      ~»..~   ~ ~         C..s           ~—    ~-...~E~»...:°(1.,..
         •*~w,/{'`✓~(~"w ~                                                                      sash..            ~.:;r~~l.

                                                   .
                                                   .                 y
                             -,-~-, -             _,
                                        .,-~'",qtr:__.  -mss , r„~  _~~, ~~, ...~, ~_. .~'s- ~ -,~-;~x.
    ~ ~-~,        „_„ ~,
  -------~------------------------------------------- FOR DEPARTMENT 1~5E ONLY - DO NOT WRITE BELOW THIS LINE ------------------------------------
                  Employee Receiving Request                                                    Employee #                           Date and Time of Collection and Review
                                                                                                                                                    T IME STi~f~1P HtRc



                                                                            FRONT PART 2 (PINK COPY)

SH-J-437 Rev. 05/16                                                                 Green —Facility                                                 Pink —Inmate copy at time of submission
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 159 of 189 Page ID
                                              #:373
                                                           Emergency Request
•   If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify custody
    personnel immediately.

                                                              Inmate Requests
As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a request for any available
service or information while in confinement.
•   Your request may be conveyed yerba~ly to custody staff, or by completing and submitting an Inmate Request Form.

•   You may obtain an Inmate Request Form from your housing location or notify a staff member to obtain one for you.

    The Inmate Request Form is not meant to discuss issues at length, nor is it to be utilized by inmates for resolution of grievances against
    staff. These types of concerns are to be submitted on an Inmate Grievance Form.

•   Please allow 15 days for a resolution of your request. Depending on the volume of requests received by units such as the Comm unity
    Transition Unit(CTU), Community-Based Alternatives to Custody (CBAC), Prisoner Personnel Office (PPO), and Education Based

    I ncarceration (EBI), a response may not always be provided. Anon-response does not indicate a denial of your request.

•   If you are dissatisfied with a response to an Inmate Request, you may submit an Inmate Grievance Form to seek a resolution.

    Inmate requests cannot be appealed.

                            A mericans with Disabilities Act(ADA) —Request/Grievance Procedure
•   The request must contain your name, booking number, housing location.

•   Include a brief description of what you are requesting.

•   Indicate the actions you -are requesting for the Department to take to correct the alleged violation(s).

•   Requests should be addressed to the Custody Division ADA Coordinator:
                               Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                              Custody Compliance and Sustainability Bureau
                                                      450 Bauchet St., Room E-883
                                                          Los Angeles, CA 90012
                              Phone:(213)893-5500 TTY: (323)267-6669 Email: adacompcus@lasd.org

•   You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the request.

•   Using this informal request procedure is not a requirement under federal regulations, nor does it prevent you from filing a request with
    the appropriate federal enforcement agency.

•   Alternatively, ADA grievances may be submitted on the Los Angeles County Sheriff's Department Inmate Grievance Form (SH-J-420).

                                                 Medical or Mental Health Concerns
•   If you feel you need to see a Mental Health worker, please contact any staff member right away.

•   You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles County
    Sheriff's Department Inmate Grievance Form (SH -J-420) into a white envelope available in your housing area.




                                                         SAC~< PART 2(PINK COPY)

SH-J-437 Rev. 05/16                                           Green —Facility                            Pink —Inmate copy at time of submission
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 160 of 189 Page ID
                                              #:374

                                                COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                                                                         INMATE REQUEST FORM
                                                                          Only one request per form.
                                                                          Solamente una solicitud por forma.

                  If this is a medical or mental health-related emergency or you are aware of a specific and immediate threat to your life/safety,
   W                                                            notify custody personnel immediately.
   m
   ~     Si esta es una emergencia media o tiene conocimiento de una amenaza especifica e inmediata contra su vida/seguridad, notifique a un alguacil de inmediato.
   Z                           NAME                                      BOOKING NUMBER                 FACILITY           HOUSING LOCATION                        DATE
   v                           NOMBRE                                      SU NUMERO DE PRESO             FACILIDAD                 LUGAR DE VIVIENDA                  FECHA

                                                                                                                                                                                      ~,~



   ~                                  'AM REQUESTING(only one request perform):
               TO SPEAK WITH           LOGISTICAL           INMATE OPPORTUNITIES             OTHER
         D    VA Representative Q Personal care items   Q Educational classes       O A credit calculation
         Q    Chaplain          ~,Legal forms           ~ Special Education - IEP   D To make a positive
              Religion:         Q Voting information    0 Drug/alcohol treatment      comment about an
                                ~ Information about     ~ To bean Inmate Worker       employee
         D     Americans with     my mail               D  Fire Camp  information   D Food information
               Disabilities Act Q Commissary/vending    Q Supervised release        Q Other
              (ADA) Coordinator Q A haircut               (i.e. ankle monitor,        (explain below)
                                0 To be rehoused or         house arrest)
         Q     Other              reclassified          ~ Community Transition Unit
              (explain below)   D Other (explain below)   (Re-entry services)
                                                        C Other (explain below)
                                                        ]
                 LEGAL INFORMATION                                   (response)                                OTHER                                 (response)
         D     Next court date                                                            ~     Account balance                                                            ~v~
                                                                                                                                                                             .
         D     Release date                                                               D     Telephone PIN                                                               ~L
   W     D     SP status                                                                  D     Library time
   Q     D     Charges)                                                                   ~     Shoes/Mattress/Linen                                                           ~a 0
   F     D     Holds)/Warrant(s)                                                          ~     A "hygiene kit"
   a     D     Addresses for:                                                             D     Other:
   z          Court/Parole/Probation
                                                    PLEASE EXPLAIN THE DETAILS OF YOUR REQUEST:




                                                                                                                        `~-, ~ '~"~,,,..,}~-                .~<? ~ .     ~„
         . ~;~-. ~~-           ~...~c:::_   ~~a~,        ~ 4~'~_>:-^~.            ~o            fir:"   < ~-

                                                             ... ~
                         ~-                            4..           i             ~~~^         i                       ~~J ' qr'    s'. ~    rte....,

                                                                                                               •.~ ..


                                                                                                                                     ~~




  ---------------------------------------------------- FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ------------------------------------

                Employee Receiving Request                                                Employee #                    Date and Time of Collection and Review




                                                                         FRONT PART 2(PINK COPY)


SH-J-437 Rev. 05/16                                                          Green —Facility                                             Pink —InFnate copy at time of submission
         Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 161 of 189 Page ID
                                            #:375 Request
                                        Emergency
    If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify custody
    personnel immediately.

                                                              Inmate Requests
As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a request for any available
service or information while in confinement.

•   Your request may be conveyed verbally to custody staff, or by completing and submitting an Inmate Request Form.

•   You may obtain an Inmate Request Form from your housing location or notify a staff member to obtain one for you.

•   The Inmate Request Form is not meant to discuss issues at length, nor is it to be utilized by inmates for resolution of grievances against
    staff. These types of concerns are to be submitted on an Inmate Grievance Form.

    Please allow 15 days for a resolution of your request. Depending on the volume of requests received by units such as the Comm unity
    Transition Unit(CTU), Community-Based Alternatives to Custody (CBAC), Prisoner Personnel Office (PPO), and Education Based
    I ncarceration (EBI), a response may not always be provided. Anon-response does not indicate a denial of your request.

•   If you are dissatisfied with a response to an Inmate Request, you may submit an Inmate Grievance Form to seek a resolution.

•   Inmate requests cannot be appealed.

                            A mericans with Disabilities Act(ADA) —Request/Grievance Procedure
•   The request must contain your name, booking number, housing location.

•   Include a brief description of what you are requesting.
•   Indicate the actions you are requesting for the Department to take to correct the alleged violation(s).

•   Requests should be addressed to the Custody Division ADA Coordinator:
                               Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                              Custody Compliance and Sustainability Bureau
                                                      450 Bauchet St., Room E-883
                                                          Los Angeles, CA 90012
                              Phone:(213)893-5500 Tl"Y: (323) 267-6669 Email: adacompcus@lasd.org

•   You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the request.

•   Using this informal request procedure is not a requirement under federal regulations, nor does it prevent you from filing a request with
    the appropriate federal enforcement agency.

•   Alternatively, ADA grievances may be submitted on the Los Angeles County Sheriff's Department Inmate Grievance Form (SH-J-420).

                                                 Medical or Mental Health Concerns
    If you feel you need to see a Mental Health worker, please contact any staff member right away.

•   You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles County
    Sheriff's Department Inmate Grievance Form (SH-J-420) into a white envelope available in your housing area.




                                                        BACK PART 2(PINK COPY)

SH-J-437 Rev. OS/16                                           Green —Facility                            Pink —Inmate copy at time of submission
             Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 162 of 189 Page ID
                                                #:376

                                                 COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                                                                   I NMATE REQUEST FORM
                                                                     Only one request per form.
                                                                     Solamente una solicitud por forma.

                    If this is a medical or mental health-related emergency or you are aware of a specific and immediate threat to your life/safety,
   ,~                                                             notify custody personnel immediately.
   m       Si esta es una emergencia medica o tiene conocimiento de una amenaza especifica e inrnediata contra su vida/seguridad, notifique a un alguacil de inmediato.
   Z                             NAME                             BOOKING NUMBER                  FACILITY          HOUSING LOCATION                     DATE
   W                              NOMBRE                              SU NUMERO DE PRE50            FAQLIDAD               LUGAR DE VIVIENDA              FECHA
   u

   LL

   ~                                                       I AM REQUESTING(only one request perform):
             TO SPEAK WITH                         LOGISTICAL                          INMATE OPPORTUNITIES                                OTHER
          D VA Representative               Q Personal care items                   Q Educational classes                          D A credit calculation
          D Chaplain                        0 Legal forms                           ~ Special Education - IEP                      D To make a positive
                Religion:     Q Voting information                                  0   Drug/alcohol treatment     comment about an
                                I nformation about                                  Q   To bean Inmate Worker      employee
          D Americans with      my mail                                             D   Fire Camp information    D Food information
             Disabilities Act ~ Commissary/vending                                  ~    Supervised release      D Other
            (ADA) Coordinator Q A haircut                                               (i.e. ankle monitor,       (explain below)
                              ~ To be rehoused or                                         house arrest)
          ~ Other               reclassified                                         Q Community Transition Unit
            (explain below)   D Other (explain below)                                   (Re-entry services)
                                                                                     C~ Other (explain below)
             LEGAL INFORMATION                                 (response)                              OTHER                               (response)
          D Next court date                                                         0 Account balance
          D Release date                                                             D Telephone PIN
                                                                                                                                                                   L
   ,i;    D SP status                                                                D Library time
   Q      D Charges)                                                                 ~ Shoes/Mattress/Linen                                                       Sa o
                                                                                                                                                                  ~~
          D Holds)/Warrant(s)                                                        ~ A "hygiene kit"                                                            ~G
   a      D Addresses for:                                                           D Other:                                                                  ~r
            Court/Parole/Probation
                                                  PLEASE EXPLAIN THE DETAILS OF YOUR REQUEST:
                                                                                0                                                                   ~




                                                                                                                                                                          ~~


                                                      ....,,
   _ —.._ ._-- ---   -- --                                                                    ~
                                                                                                       i                                       ~.

  `'.                                                    ~                           ..                                    ~~




                --- ---- -        --        ---- —
                                                 E •.                                                                                           ~
                                                                       ~
   rte.                                                                                                                                        Z    i
                                                                                                  ..



  ---------------------------------------------------- FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ------------------------------------

                     Employee Receiving Request                                     Employee #                  Date and Time of Collection and Review




                                                                   FRONT PART 2(PINK COPY)

SH-J-437 Rev. 05/16                                                        Green —Facility                                      Pink —Inmate copy at time of submission
         Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 163 of 189 Page ID
                                            #:377 Request
                                        Emergency
    If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify custody
    personnel immediately.

                                                              Inmate Requests
As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a request for any available
service or information while in confinement.

•   Your request may be conveyed verbally to custody staff, or by completing and submitting an Inmate Request Form.

    You may obtain an Inmate Request Form from your housing location or notify a staff member to obtain one for you.

•   The Inmate Request Form is not meant to discuss issues at length, nor is it to be utilized by inmates for resolution of grievances against
    staff. These types of concerns are to be submitted on an Inmate Grievance Form.

•   Please allow 15 days for a resolution of your request. Depending on the volume of requests received by units such as the Community
    Transition Unit(CTU), Community-Based Alternatives to Custody (CBAC), Prisoner Personnel Office (PPO), and Education Based
    I ncarceration (EBI), a response may not always be provided. Anon-response does not indicate a denial of your request.

•   If you are dissatisfied with a response to an Inmate Request, you may submit an Inmate Grievance Form to seek a resolution.

•   Inmate requests cannot be appealed.

                            A mericans with Disabilities Act(ADA) —Request/Grievance Procedure
    The request must contain your name, booking number, housing location.

•   Include a brief description of what you are requesting.

•   Indicate the actions you are requesting for the Department to take to correct the alleged violation(s).

•   Requests should be addressed to the Custody Division ADA Coordinator:
                               Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                              Custody Compliance and Sustainability Bureau
                                                      450 Bauchet St., Room E-883
                                                          Los Angeles, CA 90012
                              Phone:(Z13)893-5500 TTY: (323) 267-6669 Email: adacompcus@lasd.org

•   You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the request.

•   Using this informal request procedure is not a requirement under federal regulations, nor does it prevent you from filing a request with
    the appropriate federal enforcement agency.

•   Alternatively, ADA grievances may be submitted on the Los Angeles County Sheriff's Department Inmate Grievance Form (SH-J-420).

                                                 Medical or Mental Health Concerns

•   If you feel you need to see a Mental Health worker, please contact any staff member right away.

•   You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles County
    Sheriff's Department Inmate Grievance Form (SH-J-420) into a white envelope available in your housing area.




                                                        BACK PART 2(PINK COPY)

SH-J-437 Rev. 05/16                                           Green —Facility                            Pink —Inmate copy at time of submission
          Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 164 of 189 Page ID
               Is this grievance an emergency?
                                               #:378
                                                                                       COUNTY OF LOS ANGELES ..~ ~ERIFF'S DEPARTMENT
                        e Es esta queja una emergencia?
                                                                                                      INMATE GRIEVANCE FORM
                            YES*              ,\I~lQ.,_
                                                                                                             See the back copy for instructions.
         If this is a medical or mental health emergency or you are                                  l~II grievances must be filed within 15 calendar days.
               aware of a specific and immediate threat to your                                          Grievances will be responded t0 within 15 days.
              life/safety, notify custody personnel immediately.                                          Appeals must be filed within 15 calendar days.
          Si esta es una emergencia medica o de salud mental, o si tiene
          conocimiento de une amenaza especifica e inmediata contra su                                         Only one grievance per form.
                vida/seguridad, notifique a un alguacil de inmediato.                                               Solamente una queja por forma.
                                    NAME                                      BOOKING NUMBER                              FACILITY               HOUSING LOC.                     DATE
   W                                 NOMBRE                                        SU NUMERO DE PRESO                      FACILIDAD                 LUGAR DE VIVIENDA             FECHA

   7
   2                                                                                        i                                                            '- ~                               ``   l
                                                                                                                                                            v
   Z                                                                                                 --          -----        —                             ~—                  --_._.._
  "
  '
  wLL
                                         I HAVE A GRIEVANCE ABOUT THE FOLLOWING:
                   GENERAL SERVICES                       MEDICAL/MENTAL                                     STAFF
        Q Living conditions  D   Classification   Q  M2CIICcII S2fVICE$   (Placeir~envelope)   D  Custody Personnel
        D Food               D Telephone          D M211tdI H28ItIl (Place in envelope)       D Medical Staff
        D Showers            D Visiting          0D2fltal (Place in envelope)                ~ Mental Health Staff
        D Property                                D Americans with Disabilities Act D Other (explain below)
        D Mail                                       (ADA)                                     Optional(check only if applicable):
        D Commissary/Account    Balance            ].Other  (explain   below)      -~~~            D Use of force
        ~ Clothing/Linen/Bedding                                                             ~     D Retaliation
        O Educational/Vocational Programs                                                          D Harassment
        D Other  (explain below)                                                                   D Racial or identity profiling
                                                                                                                                               Specify the types) in your explanation.
                                                                                                                                               (please refer to the reverse side of the
                                                                                                                                               pink copy for more information)
                          PLEASE EXPLAIN SHE SPECIFIC fSSUE OR DAl"E ~F INCI~EI~T, AfV(7'fHE ACTION REQUESTED:
                           DATE, TIME, DAY OF OCCURRENCE                                   FACILITY OF OCCURRENCE                      ~                LOCATION OF OCCURRENCE

                                                                                                                                   __-,~                         _—
                                                                                                      ~'~,            e      ~y



                            s            ..                                  ,                  .,                                         ~

   w
   ~                                                                                                                              !f needed, additional space is provided on the back o/ this page.
   a                                                                                        -                  --
   z   Q In the event I am released prior to the disposition of this grievance, I waive my right to receive a mailed notification of the resolution.
   g   ~ In the event I am released prior to the disposition of this grievance, I would like to receive a r~~ailed notification of the resolution.
   ~        Mailing address                                      City                 State             Z!P              Phone ( )
   Attention: Conflict Resolution may be available and is voluntary for both the inmate and the involved personnel to address a grievance instead
                     of the Department conducting a personnel investigation and determining a finding to resolve the grievance.
   Inmate's Signature
    X
                                              FOR DEPARTMENT USE ONLY — DO NQT WRITE BELt~W THIS LINE




                                                   Full disposition shall be entered in the Custody Automated Report Tracking System (CARTS).
                                                                           FRONT PART 3(PINK CdOPY)
SH-1-420 Rev. 05/16       White -Facility                  Yellow —Inmate copy at time of disposition ror an emergency grievance                           Pink —Inmate copy at time of submission
               Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 165 of 189 Page ID
                                                   #:379
                                           Emergency Grievances
          If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify
          custody personnel immediately. You may request that a grievance be handled as an emergency by marking an "X" in the "YES" box
          located in the top left corner of the Inmate Grievance Form. An emergency grievance is defined as an urgent matter wherein a
          disposition according to the regular time limits would subject you to immediate risk of death, personal injury, or irreparable harm.
          A written response will be provided within five (5) calendar days documenting what action was undertaken.

                                                           General Grievances
     •    As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a grievance relating
          to any condition of confinement using the Inmate Grievance Form. in addition, you also have the right to appeal any disposition
          regarding your grievance.
    •     You may obtain an Inmate Grievance Form frorn your housing location ur ratify a staff member to obtain one for you.
    •     All inmate grievances must be as complete as possible.
    •     All grievances must be submitted to the Sheriff's Department within 15 calendar days of the event upon which the grievance is
          based, or they will be denied. Exceptions may be made for grievances involving allegations of force, or the Prison Rape Elimination
          Act (PREA).
    •     Once the results of the grievance have been determined, a written response will be provided to you, generally within 15 calendar
          days after the submission of the grievance.
    •     You will be asked to sign the written response upon receipt.
    •     All appeals shall be submitted on an Inmate Grievance Appeal Form which will be provided to you when you are notified of the
          disposition of your grievance.
    •     Failure to file a grievance or appeal may waive rights to seek relief from a court of law.

                                  Americans with Disabilities Act(ADA) Request/Grievance Procedure
    •     The grievance must contain your name, booking number, housing location.
    •     Include a brief description of what you are grieving.
    •     Indicate the actions you are requesting for the Department to take to correct any alleged violation(s).
    •     Grievances should be addressed to the Custody Division ADA Coordinator:

                                   Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                                  Custody Compliance and Sustainability Bureau
                                               450 Bauchet St., Room E-883, Los Angeles, CA 90012
                                   Phone:(213)893-5500 TTY: (323)267-6669 Email: adacompcus@lasd.org

    •     You may request an informal meeting regarding accommodations througri the Custody ADA Coordinator to discuss the grievance.
    •     Using this informal request/grievance procedure is not a requirement under federal regulations, nor does it prevent you from filing
          a grievance with the appropriate federal enforcement agency.
    •     Alternatively, your ADA request may be submitted on the Los Angeles County Sheriff's Department Inmate Request Form.
                                                    Prison Rape Elimination Act (PFtEA)
The Los Angeles County Sheriff's Department has zero tolerance for sexual abuse and abides by the standards set forth in the Prison Rape
Elimination Act of 2003(PREA). PREA is a Federal law established to address the elimination and prevention of sexual assault and rape in
correctional institutions. If you have been the victim or witness of any sexual assault or sexual abuse, report it. You may notify any custody
personnel, fill out a confidential Inmate Grievance Form, or call any of the following phone numbers:

                                            Los Angeles County Office of the Inspector General(OIG)
                                                              (800)801— 0030
                                                        National Sexual Assault Hotline
                                                               (800)656 -4673

                                                    Medical or Mental Health Concerns
    •     If you feel you need to see a Mental Health worker, please contact any staff member right away.
    •     You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles
          County Sheriff's Department Inmate Grievance Form into a white envelope available in your housing area.

                                                 Racial or Identity Profiling Grievances
You may file a grievance regarding an incident of perceived racial or identity profiling, involving or e or more of the following factors:
     • Race or ethnicity             • Gender                             • Age                           • Sexual orientation
     • Nationality                   • Gender expression                  • Religion                      • Mental or physical disability

                                                            BACK PART 3(PINK COPY)

SH-J-420 Rev. 05/16   White -Facility         Yellow —Inmate copy at time of disposition for an emergency grievance   Pink —Inmate copy at time of submission
                 Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 166 of 189 Page ID
                                                    #:380

                                                      COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                                                                          INMATE REQUEST FORM
                                                                             Only one request per form.
                                                                             Solamente una solicitud por forma.

                        If this is a medical or mental health-related emergency or you are aware of a specific and immediate threat to your life/safety,
   °;                                                                 notify custody personnel immediately.
    m
   ~            Si esta es una emergencia medics o tiene conocimiento de una amenaza especifica e inmediata contra su vida/seguridad, notifique a un alguacil de inmediato.

   z                                  NAME                                BOOKING NUMBER               FACILITY              HOUSING LOCATION                      DATE
   W                       -          NOMBRE                                  SU NUMERO DE PRESD         FACILIDAD                  LUGAR DE VIVIENDA               FECHA
   u
   z

   ~                                         I AM EQUESTING (only one request perform):
                  TO SPEAK WITH               LOGISTICAL           INMATE OPPORTUNITIES                                                               OTHER
               D VA Representative   Q Personal care   items  Q   Educational  classes                                                        D A credit calculation
               D Chaplain            0 Legal forms            ~ Special Education - IEP                                                       D To make a positive
                 Religion:           Q Voting information    0 Drug/alcohol treatment                                                           comment about an
                                        I nformation about    Q To bean Inmate Worker                                                           employee
               D Americans with         my mail               D Fire Camp information                                                         D Food information
                  Disabilities Act   Q Commissary/vending     ~ Supervised release                                                            D Other
                 (ADA) Coordinator Q A haircut                    (i.e. ankle monitor,                                                          (explain below)
                                     ~ To be rehoused or            house arrest)
               0 Other                  reclassified          Q   Community    Transition Unit
                 (explain below)     D Other (explain below)      (Re-entry services)
                                                              D Other (explain below)
                   LEGAL INFORMATION              (response)                 OTHER                                                                    (response)
               D Next court date                              0 Account balance                                                                                           .~v .__m
               D Release date                                 D Telephone PIN                                                                                              ~L
   W
               D SP status                                    D Library time                                                                                              "    "
                                                                                                                                                                            Q~ =
                                                                                                                                                                               a-~ V

   Q           D Charges)                                     0 Shoes/Mattress/Linen                                                                                       Sao
   z                                                                                                                                                                       ~~
   F           D Holds)/Warrant(s)                            ~ A "hygiene kit"
   a           D Addresses for:                               D Other:                                                                                                      ~r
                 Court/Parole/Probation
                                        PLEASE EXPLAIN THE DETAILS OF YOUR REQUEST:

    ~`~ `:.a                   ~..~<._.:~'~~... ~'r       `-~ ss...> 1            ~1,       ~~....~         \        1 t~.~ c,...                 ~            ~. ~~"..:,~


       ~          '~t.~'~ ~CCU ~-.                           t-             ,~~F'-4"_          '1~            ~.<                               ``~.`~ 5r' r~ `.:~
                                                                                                                                               is                  ~
                                                                                        ~
                                                                                        .                                                                          ,'ter+7Y—...r'tiar
                                                                  ..   ~~4w.n'~i..+-r`_r
       ~           ~'~~                                ~s~s~r.^                                ~~T~~ t~""~~~.`                `V         r"   ~       r~1 V `




                                                                                                                                                                                        7~~


           t    (~                                                                                                       p   <_~.   l
                                                                                                                                    a                                        cr



  ---------------------------------------------------- FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ---~f--='-`'°'-'="-=-~~'~-`-=-=~'~

                      Employee Receiving Request                                            Employee #                  Date and Time of Collection and Review
                                                                                                                                        Tifv~E ST~~~~/IP I~~(i~



                                                                           FRONT PART 2(PINK COPY)


SH-J-437 Rev. 05/16                                                              Green —Facility                                        Pink —Inmate copy at time of submission
         Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 167 of 189 Page ID
                                            #:381 Request
                                        Emergency
•   If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify custody
    personnel immediately.

                                                              Inmate Requests
As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a request for any available
service or information while in confinement.

•   Your request may be conveyed verbally to custody staff, or by completing and submitting an Inmate Request Form.

    You may obtain an Inmate Request Form from your housing location or notify a staff member to obtain one for you.

•   The Inmate Request Form is not meant to discuss issues at length, nor is it to be utilized by inmates for resolution of grievances against
    staff. These types of concerns are to be submitted on an Inmate Grievance Form.

•   Please allow 15 days for a resolution of your request. Depending on the volume of requests received by units such as the Comm unity
    Transition Unit(CTU), Community-Based Alternatives to Custody (CBAC), Prisoner Personnel Office (PPO), and Education Based
    I ncarceration (EBI), a response may not always be provided. Anon-response does not indicate a denial of your request.

    If you are dissatisfied with a response to an Inmate Request, you may submit an Inmate Grievance Form to seek a resolution.

•   Inmate requests cannot be appealed.

                            A mericans uvith Disabilities Act(ADA) —Request/Grievance Procedure
•   The request must contain your name, booking number, housing location.

•   Include a brief description of what you are requesting.

•   Indicate the actions you are requesting for the Department to take to correct the alleged violation(s).

•   Requests should be addressed to the Custody Division ADA Coordinator:
                              los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                             Custody Compliance and Sustainability Bureau
                                                     450 Bauchet St., Room E-883
                                                         Los Angeles, CA 90012
                              Phone:(213)893-5500 TTY: (323) 267-6669 Email: adacompcus@lasd.org

•   You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the request.

•   Using this informal request procedure is not a requirement under federal regulations, nor does it prevent you from filing a request with
    the appropriate federal enforcement agency.

•   Alternatively, ADA grievances may be submitted on the Los Angeles County Sheriff's Department Inmate Grievance Form (SH-J-420).

                                                 Medical or Mental Health Concerns

•   If you feel you need to see a Mental HealtPi worker, please contact any staff member right away.

•   You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles County
    Sheriff's Department Inmate Grievance Form (SH-J-420) into a white envelope available in your housing area.




                                                        BACK PART 2(PINK COPY)

SH-J-437 Rev. 05/16                                           Green —Facility                            Pink —Inmate copy at time of submission
          Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 168 of 189 Page ID
                                             #:382
                                                       COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                                                                         I NMATE REQUEST FORM
                                                                          Only one request per form.
                                                                          Solamente una solicitud por forma.

                  If this is a medical or mental health-related emergency or you are aware of a specific and immediate threat to your life/safety,
   ,~                                                           notify custody personnel immediately.
   m
   ~     Si esta es una emergencia medica o tiene conocimiento de una amenazaespecifica e inmediata contra su vida/seguridad, notifique a un alguacil de inmediato.
   z                                 NAME                                BOOKING NUMBER                 FACILITY                 HOUSING LOCATION                DATE
   W           '""                   NOMBRE                                SU NUMERO DE PRESO            FACILIDAD                  LUGAR DE VIVIENDA            FECHA
   U                                        "`..
                                      ... .
   W           ~- ., _..   fie,. ,




   ~                                                         I AM REQUESTING(only one request perform):
               TO SPEAK WITH                                 LOGISTICAL                             INMATE OPPORTUNITIES                                 OTHER
         D VA Representative                       Q   Personal care items                  Q Educational classes                              D   A credit calculation
         D Chaplain                                ~   Legal forms                          ~ Special Education - IEP                          D   To make a positive
           Religion:                               Q   Voting information                   0 Drug/alcohol treatment                               comment about an
                                                   ~   Information about                    Q To bean Inmate Worker                                employee
         D Americans with                              my mail                              D Fire Camp information                            D   Food information
            Disabilities Act ~                         Commissary/vending                   0 Supervised release                               Q   Other
           (ADA) Coordinator 0                         A haircut                              (i.e. ankle monitor,                                 (explain below)
                             ~                         To be rehoused or                        house arrest)
         ~ Other                                       reclassified                         Q Community Transition Unit
           (explain below)   D                         Other (explain below)                  (Re-entry services)
                                                                                            D Other (explain below)
                 LEGAL INFORMATION                                 (response)                                  OTHER                                (response)
         D    Next court date                                                               0 Account balance
         D    Release date                                                                  D Telephone PIN                                                              Et
   W     D    SP status                                                                     D Library time                                                               N t OJ
                                                                                                                                                                         y a+ u

   Q     D    Charges)                                                                      0 Shoes/Mattress/Linen                                                       ~~o
   F     D    Holds)/Warrant(s)                                                             0 A "hygiene kit"
   ~     D    Addresses for:                                                                D Other:                                                                 ~r
   ~         Court/Parole/Probation
                                                       PLEASE EXPLAIN THE DETAILS OF YOUR REQUEST:




                                                                     f



                                                                          "~   ~ ~.




                                                        '1     F

                                                                                        5                           ~                     f.
                                              r                     ..         v.   v       .. ..              ""
                                                                                                         ,..        ",~......v
                                              5




  ---------------------------------------------------- FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ------------------------------------

               Employee Receiving Request                                                   Employee #                      Date and Time of Collection and Review




                                                                         FRONT PART 2(PINK COPY)


SH-J-437 Rev. 05/16                                                             Green —Facility                                        Pink —Inmate copy at time of submission
            Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 169 of 189 Page ID
                                                #:383
                                          Emergency Request
•    If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify custody
     personnel immediately.

                                                              Inmate Requests
As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a request for any available
service or information while in confinement.
•    Your request may be conveyed verbally to custody staff, or by completing and submitting an Inmate Request Form.

•    You may obtain an Inmate Request Form from your housing location or notify a staff member to obtain one for you.

•   The Inmate Request Form is not meant to discuss issues at length, nor is it to be utilized by inmates for resolution of grievances against
    staff. These types of concerns are to be submitted on an Inmate Grievance Form.

•    Please allow 15 days for a resolution of your request. Depending on the volume of requests received by units such as the Community
    Transition Unit (CTU), Community-Based Alternatives to Custody (CBAC), Prisoner Personnel Office (PPO), and Education Based
     I ncarceration (EBI), a response may not always be provided. Anon-response does not indicate a denial of your request.

•    If you are dissatisfied with a response to an Inmate Request, you may submit an Inmate Grievance Form to seek a resolution.

•   Inmate requests cannot be appealed.

                            Americans with Disabilities Act(ADA) —Request/Grievance Procedure
•   The request must contain your name, booking number, housing location.

•   Include a brief description of what you are requesting.

•   Indicate the actions you are requesting for the Department to take to correct the alleged violation(s).

•    Requests should be addressed to the Custody Division ADA Coordinator:
                               Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                              Custody Compliance and Sustainability Bureau
                                                      450 Bauchet St., Room E-883
                                                          Los Angeles, CA 90012
                              Phone:(213)893-5500 TTY: (323)267-6669 Email: adacompcus@lasd.org

•   You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the request.

•   Using this informal request procedure is not a requirement under federal regulations, nor does it prevent you from filing a request with
    the appropriate federal enforcement agency.

•   Alternatively, ADA grievances may be submitted on the Los Angeles County Sheriff's Department Inmate Grievance Form (SH-J-420).

                                                 Medical or Mental Health Concerns
•   If you feel you need to'see a Mental Health worker, please contact any staff member right away.

•   You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles County
    Sheriff's Department Inmate Grievance Form (SH-J-420) into a white envelope available in your housing area.




                                                         BACK PART 2(PINK COPY)

SH-J-437 Rev. 05/16                                           Green —Facility                            Pink —Inmate copy at time of submission
              Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 170 of 189 Page ID
                                                 #:384

                                                        COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                                                                                    INMATE REQUEST FORM
                                                                                     Only one request per form.
                                                                                     Solamente una solicitud por forma.

                     If this is a medical or mental health-related emergency or you are aware of a specific and immediate threat to your life/safety,
   ,
   °C
    +,                                                             notify custody personnel immediately.
   m
   ~                                                                  .__
            Si esta es una emergencia medics o tiene conocimiento de una amenaza especifica e irimedfata contra su vid"aJseguridad, notifique a un alguacil de inmediato.
   Z                                  NAME                                          BOOKING NUMBER                       FACILITY            HOUSING LOCATION                       DATE
   W                                   NOMBRE                                            SU NUMERO DE PRE50               FACI~IDAD              LUGAR DE VIV ENDA                  PECHA




   LL

   ~                                                                I AM REQUESTING (only one request perform):
                     TO SPEAK WITH                                    LOGISTICAL                                INMATE OPPORTUNITIES                                    OTHER
           D VA Representative Q Personal care items                                                       Q Educational classes       D A credit calculation
           D Chaplain            Legal forms                                                               ~ Special Education - IEP   D To make a positive
             Religion:         Q Voting information                                                        0 Drug/alcohol treatment      comment about an
                               ~ Information about                                                         0 To  be  an Inmate Worker    employee
           D Americans with      my mail                                                                   D Fire Camp information     D Food information
              Disabilities Act ~ Commissary/vending                                                        Q Supervised release        Q Other
             (ADA) Coordinator 0 A haircut                                                                   (i.e. ankle monitor,        (explain below)
                               0 To be rehoused or                                                             house arrest)
           ~ Other               reclassified                                                              Q Community Transition Unit
             (explain below)   D Other (explain below)                                                       (Re-entry services)
                                                                                                           D Other (explain below)
                      LEGAL INFORMATION                                         (response)                                  OTHER                                 (response)
           D         Next court date                                                                       ~ Account balance                                                                v m
           D         Release date                                                                          D Telephone PIN
   W       D         SP status                                                                             D Library time                                                                   ~y t  ;;
                                                                                                                                                                                               a+ V

   Q       D         Charges)                                                                              0 Shoes/Mattress/Linen                                                            ~aa
                                                                                                                                                                                            ~~
   F       D         Holds)/Warrant(s)                                                                     0 A "hygiene kit"
   a       D         Addresses for:                                                                        D Other:                                                                       ~r
   z                Court/Parole/Probation
                                                            PLEASE EXPLAIN THE DETAILS OF YOUR REQUEST:


                                                                                                      G         L~ ~~.,


                                                                                                ..                                          ~          t           _,                ~.
         :_         ~.-~   —                 ~-^       ~-                       ~                    ~..            __       ..s"q,..l~-+    Lh—~'         \C.tom..,.   '...
                                                            C~.~.                   ai                          ~               ~           "7



                                                                                                                                                                               ~~
                                 -.                                                                                                                                                                    7,~y„~rr
   _. r.~/.,~_..~                 ~ _~ —._
                                 ~y                         `~......-a..—
       {~~/            4~
                        ~i!h.~                                                                                                                                                                            5.. .

                                                                            —                                                                                ..                      _
                                                   —




  ---------------------------------------------------- FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ------------------------------------

                     Employee Receiving Request                                                        Employee #                       Date and Time of Collection and Review
                                                                                                                                                     TllVlt 51AMP HERE



                                                                                    FRONT PART 2(PINK COPY)


SH-J-437 Rev. 05/16                                                                        Green —Facility                                           Pink —Inmate copy at time of submission
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 171 of 189 Page ID
                                              #:385
                                                            Emergency Request
                                                                                                 e threat to your life or safety, notify custody
      If this is a medical or mental health emergency or you are aware of a specific and immediat
      personnel immediately.

                                                                 Inmate Requests
                                                                                        have the right to submit a request for any available
As an inmate within the custody of the Los Angeles County Sheriff's Department, you
service or information while in confinement.
                                                                                                 g an Inmate Request Form.
•     Your request may be conveyed verbally to custody staff, or by completing and submittin
                                                                                             member to obtain one for you.
•     You may obtain an Inmate Request Form from your housing location or notify a staff
                                                                                                    inmates for resolution of grievances against
•     The Inmate Request Form is not meant to discuss issues at length, nor is it to be utilized by
      staff. These types of concerns are to be submitted on an Inmate Grievance Form.
                                                                                                  received by units such as the Community
•      Please allow 15 days for a resolution of your request. Depending on the volume of requests
                                                                                                   Office (PPO), and Education Based
       Transition Unit (CTU), Community-Based Alternatives to Custody (CBAC), Prisoner Personnel
                                                                                            indicate a denial of your request.
       I ncarceration (EBI), a response may not always be provided. Anon-response does not
                                                                                              Grievance Form to seek a resolution.
•      If you are dissatisfied with a response to an Inmate Request, you may submit an Inmate

•      Inmate requests cannot be appealed.

                               A mericans with Disabilities Act(ADA) —Request/Grievance Procedure

•      The request must contain your name, booking number, housing location.

•      Include a brief description of what you are requesting.
                                                                                                   violation(s).
•      Indicate the actions you are requesting for the Department to take to correct the alleged

•      Requests should be addressed to the Custody Division ADA Coordinator:
                                Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                               Custody Compliance and Sustainability Bureau
                                                       450 Bauchet St., Room E-883
                                                           Los Angeles, CA 90012
                                Phone:(213)893-55(D~i Ti'Y: (323) 267-6669 Emaif: adacompcus@lasd.org
                                                                                               ADA Coordinator to discuss the request.
•      You may request an informal meeting regarding accommodations through the Custody
                                                                                              nor does it prevent you from filing a request with
•      Using this informal request procedure is i~ot a requirement under federal regulations,
       the appropriate federal enforcement agency.
                                                                                           Department Inmate Grievance Form (SH-J-420)          .
•       Alternatively, ADA grievances may be submitted on the Los Angeles County Sheriff's

                                                    IV]edical or Mental Health Concerns
                                                                                             right away.
•       If you feel you need to see a Mental Health v~orker, please contact any staff member
                                                                                     concerns by placing the completed Los Angeles County
•       You may submit a confidential grievance for medical or mental health related
                                                                                              in your housing area.
        Sheriff's Department Inmate Grievance Form (SH-J-420) into a white envelope available




                                                            BACK PART 2(PINK COPY)

                                                                  Green —Facility                             Pink —Inmate copy at time of submission
    SH-J-437 Rev. 05/16
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 172 of 189 Page ID
                Is this grievance an emergency? #:386 OF LOS ANGELES _ ..ERIFF'S DEPARTMENT
                                                COUNTY
                        ~Es esta queja una emergencia?

                                                            ~-;_~                                  INMATE GRIEVANCE FORM
                            YEs*           ~,~ ~ ,                                                      See the back copy for instructions.
          If this is a medical or mental health emergency or you are                              All grievances must be filed within 15 calendar days.
                aware of a specific and immediate threat to your                                     Grievances will be responded to within 15 days.
               life/safety, notify custody personnel immediately.                                     Appeals must be filed within 15 calendar days.
           Si esta es una emergencia medics o de salud megtal, o si tiene
           conocimiento de una amenaza especifica e inmediata contra su                                    Only one grievance per form.
                vida/seguridad, notifique a un alguacil de inenediato.                                          Solamente una queja por forma.
                                     NAME                                     BOOKING NUMBER                               FACILITY            HOUSING LOC.                      DATE
   m                                  NOMBRE                                       SU NUMERO DE PgE50                       FACILIDAD              IUGAR DE VIVIENDA              FECHA
   f



    W
    LL
                                        I HAVE A4GRIEVANCE ABOUT THE FOLLOWING:
                    GENERAL SERVICES                   MEDICAL/MENTAL                                 STAFF
         Q Living conditions O Classification   Q McCIICaI S2CVIC2S (Place in envelope) D Custody Personnel
         D Food              D Telephone        D M2tltal H2dItIl ~Placeinenvelope)     D Medical Staff
         D Showers           D Visiting         Q DeC1t2I (Place in envelope)           Q Mental Health Staff
         D Property                             D Americans with Disabilities Act D Other (explain below)
         D Mail                                    (ADA)                                Optional(check only if applicable):
         D Commissary/Account Balance            ?`Other (explain below)                    D Use of force
         Q Clothing/Linen/Bedding                                                           D Retaliation
         D Educational/Vocational Programs                                                  D Harassment
         D Other (explain below)                                                            D Racial or identity profiling
                                                                                                                                            Specify the types) in your explanation.
                                                                                                                                            (please refer to the reverse side of the
                                                                                                                                             pink copy for more information)
                          PLEASE EXPLAIN THE SPECIFIC ISSUE OR DATE OF INCIDENT, AND THE ACTION REQUESTED:
                          DATE, TIME, DAY OF OCCURRENCE                                   FACILITY Of OCCURRENCE                                        LOCATION OF OCCURRENCE




                                                                                                                       4          _                 ,



                                                                                                               .....


                                      ~,                                                                                        If needed, additional space is provided on the back of this page.
   Z       In the event I am released prior to the isposition of this grievance, I waive my right to receive a mailed notification of the resolution.
   ~     0 In the event I am released prior to the disposition of this grievance, I would like to receive a mailed notification of the resolution.
   Z       Mailing address                                       City                   State             ZIP            Phone (_)
    Attention: Conflict Resolution may be available and is voluntary for both the inmate and the involved personnel to address a grievance instead
                      of the Department conducting a personnel investigation and determining a finding to resolve the grievance.
   Inmate's Signature
    X
                                             FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE




                                                  Full disposition shall be entered in the Custody Automated Report Tracking System (CARTS).
                                                                            FRONT PART 3(PINK COPY)
SH-J-420 Rev. 05/16      White -Facility                  Yellow —Inmate copy at time of disposition for an emergency grievance                          Pink —Inmate copy at time of submission
              Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 173 of 189 Page ID
                                                  #:387
                                           Emergency Grievances
          If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify
          custody personnel immediately. You may request that a grievance be handled as an emergency by marking an "X" in the "YES" box
          located in the top left corner of the Inmate Grievance Form. An emergency grievance is defined as an urgent matter wherein a
          disposition according to the regular time limits would subject you to irrimediate risk of death, personal injury, or irreparable harm.
          A written response will be provided within five (5) calendar days documenting what action was undertaken.

                                                              General Grievances
     •    As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a grievance relating
          to any condition of confinement using the Inmate Grievance Form. In addition, you also have the right to appeal any disposition
          regarding your grievance.
     •    You may obtain an Inmate Grievance Form from your housing location or notify a staff member to obtain one for you.
          All inmate grievances must be as complete as possible.
     •    All grievances must be submitted to the Sheriff's Department within 15 calendar days of the event upon which the grievance is
          based, or they will be denied. Exceptions may be made for grievances involving allegations of force, or the Prison Rape Elimination
          Act (PREA).
     •    Once the results of the grievance have been determined, a written response will be provided to you, generally within 15 calendar
          days after the submission of the grievance.
    •     You will be asked to sign the written response upon receipt.
    •     AI! appeals shall be submitted on an Inmate Grievance Appeal Form which will be provided to you when you are notified of the
          disposition of your grievance.
    •     Failure to file a grievance or appeal may waive rights to seek relief from a court of law.

                                  Americans with Disabilities Act(ADA) Request/Grievance Procedure
    •     The grievance must contain your name, booking number, housing location.
    •     Include a brief description of what you are grieving.
    •     Indicate the actions you are requesting for the Department to take to correct any alleged violation(s).
    •     Grievances should be addressed to the Custody Division ADA Coordinator:

                                   Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                                  Custody Compliance and Sustainability Bureau
                                               450 Bauchet St., Room E-883, Los Angeles, CA 90012
                                   Phone:(213)893-5500 TTY: (323 267-6669 Email: adacompcus@lasd.org

    •     You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the grievance.
    •     Using this informal request/grievance procedure is not a requirement under federal regulations, nor does it prevent you from filing
          a grievance with the appropriate federal enforcement agency.
    •     Alternatively, your ADA request may be submitted on the Los Angeles County Sheriff's Department Inmate Request Form.
                                                    Prison Rape Elimination Act(PREA)
The Los Angeles County Sheriff's Department has zero tolerance for sexual abuse and abides by the standards set forth in the Prison Rape
Elimination Act of 2003(PREA). PREA is a Federal law established to address the elimination and prevention of sexual assault and rape in
correctional institutions. If you have been the victim or witness of any sexual assault or sexual abuse, report it. You may notify any custody
personnel, fill out a confidential Inmate Grievance Form, or call any of the following phone numbers:

                                            Los Angeles County Office of the Inspector General(OIG)
                                                              (800)801— 0030
                                                        National Sexual Assault Hotline
                                                               (800)656 -4673
                                                    Medical or Mental Health Concerns
    •     If you feel you need to see a Mental Health worker, please contact any staff member right away.
    •     You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles
          County Sheriff's Department Inmate Grievance Form into a white envelope available in your housing area.

                                                 Racial or Identity Profiling Grievances
You may file a grievance regarding an incident of perceived racial or identity profiling, involving ori2 or more of the following factors:
     • Race or ethnicity             • Gender                             • Age                           • Sexual orientation
     • Nationality                   • Gender expression                  • Religion                      • Mental or physical disability

                                                            BACK PART 3(PINK COPY)

SH-J-420 Rev. 05/16   White -Facility         Yellow —Inmate copy at time of disposition for an emergency grievance   Pink —Inmate copy at time of submission
                   Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 174 of 189 Page ID
                                                      #:388

                                                      COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                                                                         INMATE REQUEST FORM                                                  ~                 ~            ~~-
                                                                              Onlyone request per form.
                                                                              Solamente una solicitud por forma. ~~~

                         If this is a medical or mental health-related emergencY or You are aware of a sPecific and immediat`thr.~at to Your lifeIsafetY,
   w                                                                   notify custody personnel immediately.
   00           Si esta es una emergencia medics o tiene conocimiento de una amenaza especifica e inmediata contra su vida/seguridad, notifique a un alguacil de inmediato.
   z                                  NAME                              BOOKING NUMBER                       FACILITY        HOUSING LOCATION                       DATE
   W                                  NOMBRE                                      SU NUMERO DE PRE50          FAC~LIDAD          IUGAR DE VIVIEN      ~             FECHA
   U




   °C                                                        I AM REQUESTING(only one request per or
                      TO SPEAK WITH                           LOGISTICAL                                INMATE OPPORTUNITIES                              OTHER
               D VA Representative Q Personal care items                                       Q  Educational classes                    D A credit calculation
               D Chaplain            Legal forms                                               ~  Special Education - IEP                D To make a positive
                 Religion:         Q Voting information                                        0  Drug/alcohol treatment                   comment about an
                                   ~ Information about                                         ~  To bean inmate worker                    employee
               D Americans with      my mail                                                   D  Fire Camp information                  D Food information
                  Disabilities Act Q Commissary/vending                                        ~   Supervised release                    D Other
                 (ADA) Coordinator 0 A haircut                                                    (i.e. ankle monitor,                     (explain below)
                                   0 To be rehoused or                                              house arrest)
               Q Other               reclassified                                               ~ Community Transition Unit
                 (explain below)   D Other (explain below)                                        (Re-entry services)
                                                                                                D Other (explain below)
                        LEGAL INFORMATION                         (response)                                    OTHER                              (response)
               D Next court date                                                               0       Account balance
               D Release date                                                                  D       Telephone PIN                                                        ~a
                                                                                                                                                                            E L
   ~;,;        D SP status                                                                     D       Library time                                                         ~,
                                                                                                                                                                            ~, r
                                                                                                                                                                               r ;;
   a           D Charges)                                                                      ~       Shoes/Mattress/Linen                                                 a .~ o
   z                                                                                                                                                                        ~~
   F           D Holds)/Warrant(s)                                                             ~       A "hygiene kit"
   ~           D Addresses for:                                                                D       Other:                                                           ~r
   ~           Court/Parole/Probation
                                                       PLEASE EXPLAIN THE DETAILS OF YOUR REQUEST:




          ~,
                                                                        ... A'~           ~ /
               ~.~ws h~
                      .~~.:~'       ~l
               i                      a~~~~.                       u~        .. ,..~:.+   ~~             r




                                                 •




  ---------------------------------------------------- FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ------------------------------------

                      Employee Receiving Request                                              Employee #                  Date and Time of Collection and Review
                                    ,/~ ~ Do~                                             ~~o~Y~'                                MAR 152019 X2:53


                                                                        FRONT PART 1(GREEN COPY)


SH-J-437 Rev. 05/16                                                                 Green —Facility                                 Pink —Inmate copy at time of submission
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 175 of 189 Page ID
                                              #:389
                         BRIEF SUMMARY OF ACTIONS TAKEN (REGARDING ADA REQUESTS):




                      APPROVED BY WATCH COMMANDER                                    DATE




                                          BACK PART 1(GREEN COPY)

SH-J-437 Rev. 05/16                          Green —Facility                Pink —Inmate copy at time of submission
            Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 176 of 189 Page ID
                                               #:390

                                                 COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                                                                  INMATE RE                 E
                                                                     Only one req          st e
                                                                     Solamente una s       c' d       r

                    If this is a medical or mental health-related emergency or you are aware of a specs is and im ediate reat to your life afety,
   ,~
    +,                                                            notify custody personnel immediately.
   m
   ~       Si esta es una emergencia medica o tiene conocimiento de una amenaza especifica e inmediata contra su vida/seguridad, notifique a un alguacil de inmediato.
   Z                             NAME                             BOOKING NUMBER                     FACILITY        HOUSING LOCATION                    DATE
   W                              NOMBRE                              SU NUMERO DE PRESO              FACILIDAD             LUGAR DE VIVIENDA                FECHA
   V
   Z
   W                                                                     ~'` ~

   LL                   ~'U

   ~                                                    I AM R       VESTING (only one request perform
                 TO SPEAK WITH                           LOGISTICAL                        INMATE OPPORTUNITIES                                  OTHER
          D VA Representative Q Personal care items                                ~  Educational classes       D                         A credit calculation
          D Chaplain            Legal forms                                        0  Special Education - IEP   D                         To make a positive
            Religion:         Q Voting information                                 Q  Drug/alcohol treatment                              comment about an
                              ~ Information about                                  Q  To bean inmate worker                               employee
          D Americans with      my mail                                            D  Fire Camp information     D                         Food information
             Disabilities Act Q Commissary/vending                                    Supervi     re    e       D                         Other
            (ADA) Coordinator 0 A haircut                                                         o                                       (explain below)
                                   be     o                                               us
          Q Other                 cla ified                                                   n Transition Unit
            (explain belo        the xp i below)                                        e-entry services
                                                                                    O Other (e
                   LEGAL INFOR        TI                     (response)                                                                     (response)
          D Next court dat                                                              ~ u     I   e
          D Release date                                                                e     ne IN                                                          '~_'"
                                                                                                                                                                L

   W      D SP status                                                                 i rary time                                                            r~ Y~
                                                                                                                                                                °'
                                                                                                                                                              v
   a      D Charges)                                                                 Shoes/Mattr /Li                                                          ~~o
   Z                                                                                                                                                          ~~
   F      D Holds)/Warrant(s)                                                       0 "hy ne
   ~      D Addresses for:                                                              h                                                                        ~s
   Z      Court/Parole/Probation
                                                     EASE EXP        IN TH                          YOUR REQUEST:
                                                                                                                                                         t
                                                                                                                                                                         ~'


                                                                                                w



                         ~~                                                   `C~'~~~                ~./' ~.._      ter'"' .. ~ ~1,.      X70~




  ---------------------------------------------------- FOR DEPARTMENT USE ONLY - DO NOT WRITE BELOW THIS LINE ------------------------------------

                 Employee Receiving Request                                       Employee #                      Date and Time of Collection and Review

         Crt ~                        r,7~ •-
          a-• --
                                                                                                                         ~!A!~ 17 2+Q19 ~1.~J5

                                                                 FRONT PART 1(GREEN COPY)


SH-J-437 Rev. 05/16                                                     Green -Facility                                        Pink -Inmate copy at time of submission
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 177 of 189 Page ID
                                              #:391
                        BRIEF SUMMARY OF ACTIONS TAKEN (REGARDING ADA REQUESTS):

                              ..
                         ~.




                                               ~(      g




                      APPROVED BY WA H OMMANDER                                              DATE
                                  ~.          ~~                      ;,#4
                                                ~~                    y,
                                              ~!

                                   i      v                                   .~
                                                                                        ~r

                                        r..


                                                                             :,4




                                                             J

                                   ~~   ~`                       k




                                              ~~~                .~;, ,r ~ ~.
                                                       ,.~            . r~~~
                                                                                   ~~




                                              BACK PART 1(GREEN COPY)

SH-J-437 Rev. 05/16                                 Green —Facility                 Pink —Inmate copy at time of submission
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page     r~'1178 of 189 Page ID
                Is this grievance an emergency? ~,~% #:392
                                                     COUNTY OF LOS ANGELES      IFF'S DEPARTMENT
                        ~Es esta queja una emergencia?
                             ,..                                                                   INMATE GRIEVANCE FORM
                                               No                                                       See the back copy for instructions.
          If this is a medical or mental health emergency or you are                             All grievances must be filed within 15 calendar days.
                aware of a specific and immediate threat to your                                    Grievances will be responded to Wlthin 15 days.
               life/safety, notify custody personnel immediately.                                    Appeals must be filed within 15 calendar days.
           Si esta es una emergencia medics o de salud mental, o si tiene
          conocimiento de una amenaza especifica e inmediata contra su                                     Only one grievance per form.
                 vida/seguridad, notifique a un alguacil tle inmediato.                                        Solamente una queja por forma.
                                     NAME                                     BOOKING NUMBER                        FACILITY              HOUSING LOC.                     DATE
   m                                 NOMBRE                                       SU NUMEftO DE PRE50                  FACIIIDAD               LUGAR DE VIVIENDA           FECHA


   Z
   W
   v
   Z
   W
   LL
                                        I HAVE A GRIEVANCE ABOUT THE FOLLOWING:
                    GENERAL SERVICES                     MEDICAL/MENTAL                                   STAFF
         Q Living conditions D Classification    Q M2CIICaI SefVIC2S (Place in envelope)    D Custody Personnel
         D Food              D   Telephone       D  M2C1t2I He2ItI1     (Place in envelope) D Medical Staff
         D Showers           D Visiting          Q D211taI (Place in envelope)              Q Mental Health Staff
         D Property                              D Americans with Disabilities Act D Other (explain below)
         D Mail                                    (ADA)                                    Optional(check only if applicable):
         D Commissary/Account Balance            Q Other (explain below)                        D Use of force
         Q Clothing/Linen/Bedding                                                               D Retaliation
         D Educational/Vocational Programs                                                      D Harassment
         O Other (explain below)                                                                D Racial or identity profiling
                                                                                                                                        Specify the types) in your explanation.
                                                                                                                                        (please refer to the reverse side of the
                                                                                                                                        pink copy for more information)
                          PLEASE EXPLAIN THE SPECIFIC ISSUE OR DATE OF INCIDENT, AND THE ACTION REQUESTED:
                           DATE, TIME, DAY OF OCCURRENCE                                  FACILITY OF OCCURRENCE                                  LOCATION OF OCCURRENCE




                                                                                                                                                                                             ~.
                                                                                                                                                                   r
                                                                                                                   ~      '


   w
   Q                                                                                                                       Ifneeded, additionalspace is provided on the back of this page.
        Q In the event I am released prior to the disposition of this grievance, I waive my right to receive a mailed notification of the resolution.
   ~ 0 In the event I am released prior to the disposition of this grievance, I would like to receive a mailed notification of the resolution.
   ~        Mailing address                                      City                  State            ZIP            Phone (_)
   Attention: Conflict Resolution may be available and is voluntary for both the inmate and the involved personnel to address a grievance instead
                     of the Department conducting a personnel investigation and determining a finding to resolve the grievance.
   Inmate's Signature
   X
                                             FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE




                                                  Full disposition shall be entered in the Custody Automated Report Tracking System (CARTS).
                                                                            FRONT PART 3(PINK COPY)
SH-1-420 Rev. 05/16       White -Facility                  Yellow —Inmate copy at time of disposition for an emergency,grievance                    Pink —Inmate copy at time of submission
              Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 179 of 189 Page ID
                                                  #:393
                                           Emergency Grievances
     •    If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify
          custody personnel immediately. You may request that a grievance be handed as an emergency by marking an "X" in the "YES" box
          located in the top left corner of the Inmate Grievance Form. An emergency grievance is defined as an urgent matter wherein a
          disposition according to the regular time limits would subject you to immediate risk of death, personal injury, or irreparable harm.
          A written response will be provided within five (5) calendar days documenting what action was undertaken.

                                                           General Grievances
     •    As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a grievance relating
          to any condition of confinement using the Inmate Grievance Form. In addition, you also have the right to appeal any disposition
          regarding your grievance.
     •    You may obtain an Inmate Grievance Form from your housing location or notify a staff member to obtain one for you.
     •    All inmate grievances must be as complete as possible.
     •    All grievances must be submitted to the Sheriff's Department within 15 calendar days of the event upon which the grievance is
          based, or they will be denied. Exceptions may be made for grievances involving allegations of force, or the Prison Rape Elimination
          Act (PREA).
     •    Once the results of the grievance have been determined, a written response will be provided to you, generally within 15 calendar
          days after the submission of the grievance.
     •    You will be asked to sign the written response upon receipt.
     •    All appeals shall be submitted on an Inmate Grievance Appeal Form which will be provided to you when you are notified of the
          disposition of your grievance.
     •    Failure to file a grievance or appeal may waive rights to seek relief from a court of law.

                                  Americans with Disabilities Act(ADA) Request/Grievance Procedure
    •     The grievance must contain your name, booking number, housing location.
    •     Include a brief description of what you are grieving.
    •     Indicate the actions you are requesting for the Department to take to correct any alleged violation(s).
    •     Grievances should be addressed to the Custody Division ADA Coordinator:

                                   Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                                  Custody Compliance and Sustainability Bureau
                                               450 Bauchet St., Room E-883, Los P.ngeles, CA 90012
                                   Phone:(213)893-5500 TTY: (323) 267-6669 Email: adacompcus@lasd.org

    •     You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the grievance.
    •     Using this informal request/grievance procedure is not a requirement under federal regulations, nor does it prevent you from filing
          a grievance with the appropriate federal enforcement agency.
    •     Alternatively, your ADA request may be submitted on the Los Angeles County Sheriff's Department Inmate Request Form.
                                                    Prison Rape Elimination Act(PREA)
The Los Angeles   County  Sheriff's Department has zero tolerance for sexual abuse and abides by the standards set forth in the Prison Rape
Elimination Act of 2003(PREA). PREA is a Federal law established to address the elimination and prevention of sexual assault and rape in
correctional institutions. If you have been the victim or witness of any sexual assault or sexual abuse, report it. You may notify any custody
personnel, fill out a confidential Inmate Grievance Form, or call any of the following phone numbers:

                                            Los Angeles County Office of the Inspector General(OIG)
                                                                (800)801 — 0030
                                                          National Sexual Assault Hotline
                                                                 (800)656 -4673

                                                    Medical or Mental Health Concerns
    •     If you feel you need to see a Mental Health worker, please contact any staff member right away.
    •     You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles
          County Sheriff's Department Inmate Grievance Form into a white envelope available in your housing area.

                                                 Racial or Identity Profiling Grievances
You may file a grievance regarding an incident of perceived racial or identity profiling, involving one or more of the following factors:
     • Race or ethnicity             • Gender                             • Age                          • Sexual orientation
     • Nationality                   • Gender expression                  • Religion                     • Mental or physical disability

                                                            BACK PART 3(PINK COPY)

SH-1-420 Rev. 05/16   White -Facility         Yellow —Inmate copy at time of disposition for an emergency grievance   Pink —Inmate copy at time of submission
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 180 of 189 Page ID
                                              #:394

                                                COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                                                                 I NMATE REQUEST FORM
                                                                    Only one request per form.
                                                                    Solamente una solicitud por forma.

                   If this is a medical or mental health-related emergency or you are aware of a specific and immediate threat to your life/safety,
   u;                                                            notify custody personnel immediately.
   m      Si esta es una emergencia medics o tiene conocimiento de una amenaza especifica e inmediata contra su vida/seguridad, notifique a un alguacil de inmediato.
   Z                            NAME                             BOOKING NUMBER                  FACILITY             HOUSING LOCATION                  DATE
                                NOMBRE                               SU NUMERO DE PRESO            fACILIDAD               LUGAR DE VIVIEN~A             FECHA
   u



   W ~~~~./~. ~                                                 ~50~3~3~~-                                              -1 ~~7                    ~o~.- ~
   ~                                                   I AM REQUESTING (only one request perform):
                TO SPEAK WITH                           LOGISTICAL                        INMATE OPPORTUNITIES                                  OTHER

         D VA Representative               D     Personal care items               Q Educational classes                           D A credit calculation
         Q Chaplain                        0     Legal forms                       ~ Special Education - IEP                       D To make a positive
           Religion:                       Q     Voting information                0 Drug/alcohol treatment                          comment about an
                                                 I nformation about                0 To bean inmate worker                           employee
         D Americans with                        my mail                           D Fire Camp information                         D Food information
           Disabilities Act  ~                   Commissary/vending                ~  Supervised release                           D Other
           (ADA) Coordinator ~                   A haircut                           (i.e. ankle monitor,                            (explain below)
                             ~                   To be rehoused or                     house arrest)
         Q Other                                 reclassified                      0 Community Transition Unit
           (explain below)   D                   Other (explain below)               (Re-entry services)
                                                                                   D Other (explain below)
                 LEGAL INFORMATION                           (response)                              OTHER                                 (response)
         D Next court date                                                         ~      Account balance
         D Release date                                                            D      Telephone PIN                                                           ~o
                                                                                                                                                                     L

   W     D SP status                                                               O      Library time                                                           ~Ny Y°' uGl
   Q     D Charges)                                                                ~      Shoes/Mattress/Linen                                                    ~~o
         D Holds)/Warrant(s)                                                       ~      A "hygiene kit"
   a     D Addresses for:                                                          D      Other:                                                             ~t
   ~     Court/Parole/Probation
                                                 PLEASE EXPLAIN THE DETAILS OF YOUR REQUEST:




                        ~                  ~                                   ~- ~~~
                                    ~       ~~                                  ~   ~~

                                           i
                                           ~                                                                   ~      ~i



                         ~1.JV           ~                                  ~~

                                                       FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE

                Employee Receiving Request                                       Employee #                        Date and Time of Collection and Review
                                                                                                                             , ;i~~i ;_ ~,~,~r,~~P r1t.~.



                                                                F RONT PART 1(GREEN COPY)


SH-J-437 Rev. 05/16                                                    Green —Facility                                       Pink —Inmate copy at time of submission
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 181 of 189 Page ID
                                              #:395
                        BRIEF SUMMARY OF ACTIONS TAKEN (REGARDING ADA REQUESTS):




                     APPROVED BY WATCH COMMANDER                                     DATE




                                        BACK PART 1(GREEN COPY).

SHJ-437 Rev. 05/16                         G reen —Facility                Pink —Inmate copy at tir~ae;o~sNbmssion
           Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 182 of 189 Page ID
                Is thisgrievance an emergency? #:396 OF LOS ANGELES SHERIFF'S DEPARTMENT
                                               COUNTY
                         ~Es esta queja una emergencia?
                                                                                                   INMATE GRIEVANCE FORM
                             YES*               rvo                                                     See the back copy for instructions.
          If this is a medical or mental health emergency or you are                              All grievances must be filed within 15 calendar days.
                aware of a specific and immediate threat to your                                  'Grievance5 will be responded to within 15 days.
               life/safety, notify custody personnel immediately.                                     Appeals must be filed within 15 calendar days.
           Si esta es una emergencia medics o de salud mental, o si tiene
           conocimiento de una amenaza especifica e inmediata contra su                                    Only one grievance per form.
                 vida/seguridad, notifique a un alguacil de inmediato.                                          Solamente una queja por forma.

                                      NAME                                    BOOKING NUMBER                         FACILITY              HOUSING LOC.                     DATE
    m                                 NOMBRE                                       SU NUMERO DE PRESO                  FACILIDAD               LUGAR DE VIVIENDA             FECHA



   u                                                                                                                                                                                 \    S
   2

    W                                 'I HAVE A GRIEVANCE ABOUT THE FOLLOWING:
                    GENERAL SERVICES                   MEDICAL/MENTAL                               STAFF
         Q Living conditions D Classification     Medical Services ~Pia~e~~e~~eioPe~ D Custody Personnel
         D Food              D Telephone        D McC1tal HeBItII (Place in envelope) D Medical Staff
         D Showers           D Visiting         Q DeC1tal (Place in envelope)         Q Mental Health Staff
         D Property                             D Americans with Disabilities Act D Other (explain below)
         Q Mail                                   (ADA)                               Optional(check only if applicable):
         D Commissary/Account   Balance         Q Other (explain       below)             D Use of force
         Q Clothing/Linen/Bedding                                                         D   Retaliation
         D Educational/Vocational Programs                                                D Harassment
         D Other (explain below)                                                          D Racial or identity profiling
                                                                                                                                        Specify the types) in your explanation.
                                                                                                                                        (please refer to the reverse side of the
                                                                                                                                         pink copy for more information)

                           PLEASE EXPLAIN THE SPECIFIC ISSUE OR DATE OF INCIDENT, AND THE ACTION REQUESTED:
                            DATE, TIME, DAV OF OCCURRENCE                                 FACILITY OF OCCURRENCE                                  LOCATION OF OCCl1RRENCE



         \~, ;,,          ~,
        ;,

   W
   Q                                                                                                                        Ifneeded, additional space is provided on the back of this page.
   Z     Q In the event I am released prior to the disposition of this grievance, I waive my right to receive a mailed notification of the resolution.
   ~     ~ In the event I am released prior to the disposition of this grievance, I would like to receive a mailed notification of the resolution.
   ~       Mailing address                                       City                   State             ZIP            Phone (_)
    Attention: Conflict Resolution may be available and is voluntary for both the inmate and the involved personnel to address a grievance instead
                      of the Department conducting a personnel investigation and determining a finding to resolve the grievance.
   I nmate's Signature
    X
                                             FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE




                                                  Full disposition shall be entered in the Custody Automated Report Tracking System (CARTS).
                                                                            FRONT PART 3(PINK COPY)
SH-J-420 Rev. 05/16       White -Facility                   Yellow— Inmate copy at time of disposition for an emergency grievance                   Pink— Inmate copy at time of submission
              Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 183 of 189 Page ID
                                           Emergency Grievances
                                                  #:397
           If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify
           custody personnel immediately. You may request that a grievance be handled as an emergency by marking an "X" in the "YES" box
           located in the top left corner of the Inmate Grievance Form. An emergency grievance is defined as an urgent matter wherein a
           disposition according to the regular time limits would subject you to immediate risk of death, personal injury, or irreparable harm.
           A written response will be provided within five (5) calendar days documenting what action was undertaken.

                                                               General Grievances
     •     As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a grievance relating
           to any condition of confinement using the Inmate Grievance Form. In addition, you also have the right to appeal any disposition
           regarding your grievance.
     •     You may obtain an Inmate Grievance Form from your housing location or notify a staff member to obtain one for you.
     •     All inmate grievances must be as complete as possible.
     •     All grievances must be submitted to the Sheriff's Department within 15 calendar days of the event upon which the grievance is
           based, or they will be denied. Exceptions may be made for grievances involving allegations of force, or the Prison Rape Elimination
           Act (PREA).
     •     Once the results of the grievance have been determined, a written response will be provided to you, generally within 15 calendar
           days after the submission of the grievance.
     •     You will be asked to sign the written response upon receipt.
     •     All appeals shall be submitted on an Inmate Grievance Appeal Form which will be provided to you when you are notified of the
           disposition of your grievance.
     •     Failure to file a grievance or appeal may waive rights to seek relief from a court of law.

                                  Americans with Disabilities Act(ADA) Request/Grievance Procedure
     •    The grievance must contain your name, booking number, housing location.
     •    Include a brief description of what you are grieving.
     •    Indicate the actions you are requesting for the Department to take to correct any alleged violation(s).
     •    Grievances should be addressed to the Custody Division ADA Coordinator:

                                   Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                                  Custody Compliance and Sustainability Bureau
                                               450 Bauchet St., Room E-883, Los Angeles, CA 90012
                                   Phone:(213)893-5500 TTY: (323)267-6669 Email: adacompcus@lasd.org

     •    You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the grievance.
     •    Using this informal request/grievance procedure is not a requirement under federal regulations, nor does it prevent you from filing
          a grievance with the appropriate federal enforcement agency.
     •    Alternatively, your ADA request may be submitted on the Los Angeles County Sheriff's Department Inmate Request Form.
                                                    Prison Rape Elimination Act(PREA)
The Los Angeles County Sheriff's Department has zero tolerance for sexual abuse and abides by the standards set forth in the Prison Rape
Elimination Act of 2003(PREA). PREA is a Federal law established to address the elimination and prevention of sexual assault and rape in
correctional institutions. If you have been the victim or witness of any sexual assault or sexual abuse, report it. You may notify any custody
personnel, fill out a confidential Inmate Grievance Form, or call any of the following phone numbers:

                                            Los Angeles County Office of the Inspector General(OIG)
                                                              (800)801— 0030
                                                        National Sexual Assault Hotline
                                                               (800)656 -4673

                                                    Medical or Mental Health Concerns
    •     If you feel you need to see a Mental Health worker, please contact any staff member right away.
    •     You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles
          County Sheriff's Department Inmate Grievance Form into a white envelope available in your housing area.

                                                 Racial or Identity Profiling Grievances
You may file a grievance regarding an incident of perceived racial or identity profiling, involving one or more of the following factors:
     • Race or ethnicity             • Gender                             • Age                              Sexual orientation
     • Nationality                   • Gender expression                  • Religion                     • Mental or physical disability

                                                            BACK PART 3(PINK COPY)

SH-J-420 Rev. 05/16   White -Facility         Yellow —Inmate copy at time of disposition for an emergency grievance   Pink —Inmate copy at time of submission
s                    -y(                                                                _~~184 of 189 Page ID
 ~,                         Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page
          ,,«                                                    #:398 OF LOS ANGELES~`~.rRIFF'S DEPARTMENT
:                                Is this grievance an emergency? COUNTY
      '                                 ~Es esta queja una emergencia?
                                                                                                                       INMATE GRIEVANCE FORM
                                                  '~                N~                                                     See the back copy for instructions.
                           If this is a medical or mental health emergency or you are                                All grievances must be filed within 15 calendar days.
                                aware of a specific and immediate threat to your                                        Grievances will be responded to within 15 days.
                               life/safety, notify custody personnel immediately.                                        Appeals must be filed within 15 calendar days.
                            Si esta es una emergencia medics o de salud mental, o si tiene
                            conocimiento de una amenaza especifica e inmediata contra su                                       Only one grievance per form.
                                  vida/seguridad, notifique a un alguacil de inmediato.                                            Solamente una queja por forma.
                                                       NAME           ~                          BOOKING NUMBER                         FACILITY ;,           HOUSING LOC.                      DATE
                W
                m             - ~             ~       ~ NOMBRE' -         - ~-                        SU NUM~RODE PRE50                   FACILIDAD                LUGAR DE VIVIENDA        -   FECNA


                2
                W

                Z

                W
                LL
                                                          I HAVE A GRIEVANCE ABOUT THE FOLLOWING:
                                      GENERAL SERVICES                     MEDICAL/MENTAL                                      STAFF
                           Q Living conditions D Classification    D  McCIICdI S21~VIC2$     (Place in envelope) D  Custody Personnel
                           D Food              D Telephone         D M21ltal H2aItI1 (Place inenvelope~          D Medical Staff
                           D Showers           D Visiting          Q Defltdl (Place in envelope)                 Q Mental Health Staff
                           D Property                              D Americans with Disabilities Act D Other (explain below)
                           Q-Mail ~    ~ ""                          (ADA)                                       Optional(check only if applicable):
                           D Commissary/Account   Balance          Q Other  (explain      below)                     D Use of force
                           Q Clothing/Linen/Bedding                                                                  D Retaliation
                           D Educational/Vocational Programs                                                         D Harassment
                           D Other (explain below)                                                                   D Racial or identity profiling
                                                                                                                                                           Specify the types) in your explanation.
                                                                                                                                                           (please refer to the reverse side of the
                                                                                                                                                            pink copy for more information)
                                           PLEASE EXPLAIN THE SPECIFIC ISSUE OR DATE OF INCIDENT, AND THE ACTION REQUESTED:
                                            DATE, TIME, DAY OF OCCURRENCE                                     FACILITY OF OCCURRENCE                                  LOCATION OF OCCURRENCE




                                                            ~~'x



                Q                                                                                                                              Ifneeded, additional space is provided an the back of this page.
                Z    Q In the event I am released prior to the disposition of this grievance, I waive my right to receive a mailed notification of the resolution.
                ~    0 In the event I am released prior to the disposition of this grievance, I would like to receive a mailed notification of the resolution.
                ~         Mailing address                                      City                 State             ZIP            Phone (_)
                 Attention: Conflict Resolution may be available and is voluntary for both the inmate and the  involved personnel  to address a grievance instead
                                   of the Department conducting a personnel investigation and determining a finding to resolve the grievance.
                I nmate's Signature
                 X
                                                                   FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE




                                                                      Full disposition shall be entered in the Custody Automated Report Tracking System (CARTS).
                                                                                              FRONT PART 3(PINK COPY)
          SH-J-420 Rev. 05/16              White -Facility                       Yellow —Inmate copy at time of disposition for an emergency grievance                  Pink —Inmate copy at time of submission
             Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 185 of 189 Page ID
                                          Emergency Grievances
                                                 #:399
     •     If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify
           custody personnel immediately. You may request that a grievance be handled as an emergency by marking an "X" in the "YES" box
           located in the top left corner of the Inmate Grievance Form. An emergency grievance is defined as an urgent matter wherein a        ..
           disposition according to the regular time limits would subject you to immediate risk of death, personal injury, or irreparable harm.
           A written response will be provided within five (5) calendar days documenting what action was undertaken.

                                                           General Grievances
     •    As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a grievance relating
          to any condition of confinement using the Inmate Grievance Form. In addition, you also have the right to appeal any disposition
          regarding your grievance.
     •    You may obtain an Inmate Grievance Form from your housing location or notify a staff member to obtain one for you.
     •    All inmate grievances must be as complete as possible.
     •    All grievances must be submitted to the Sheriff's Department within 15 calendar days of the event upon which the grievance is
          based, or they will be denied. Exceptions may be made for grievances involving allegations of force, or the Prison Rape Elimination
          Act (PREA).
     •    Once the results of the grievance have been determined, a written response will be provided to you, generally within 15 calendar
          days after the submission of the grievance.
     •    You will be asked to sign the written response upon receipt.
     •    All appeals shall be submitted on an Inmate Grievance Appeal Form which will be provided to you when you are notified of the
          disposition of your grievance.
     •    Failure to file a grievance or appeal may waive rights to seek relief from a court of law.

                                  Americans with Disabilities Act(ADA) Request/Grievance Procedure
     •    The grievance must contain your name, booking number, housing location.
     •    Include a brief description of what you are grieving.
     •    Indicate the actions you are requesting for the Department to take to correct any alleged violation(s).
     •    Grievances should be addressed to the Custody Division ADA Coordinator:

                                   Los Angeles County Sheriff's Department -Custody Division ADA Coordinator
                                                  Custody Compliance and Sustainability Bureau
                                             450 Bauchet St., Room E-883, Los Angeles, CA 90012
                                   Phone:(213)893-5500 TTY: (323) 267-6669 Email: adacompcus@lasd.org

     •    You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the grievance.
     •    Using this informal request/grievance procedure is not a requirement under federal regulations, nor does it prevent you from filing
          a grievance with the appropriate federal enforcement agency.
    •     Alternatively, your ADA request may be submitted on the Los Angeles County Sheriff's Department Inmate Request Form.
                                                    Prison Rape Elimination Act(PREA)
The Los Angeles County Sheriff's Department has zero tolerance for sexual abuse and abides by the standards set forth in the Prison Rape
Elimination Act of 2003(PREA). PREA is a Federal law established to address the elimination and prevention of sexual assault and rape in
correctional institutions. If you have been the victim or witness of any sexual assault or sexual abuse, report it. You may notify any custody
personnel, fill out a confidential Inmate Grievance Form, or call any of the following phone numbers:

                                            Los Angeles County Office of the Inspector General(OIG)
                                                              (800)801— 0030
                                                        National Sexual Assault Hotline
                                                               (800)656 -4673
                                                    Medical or Mental Health Concerns
    •     If you feel you need to see a Mental Health worker, please contact any staff member right away.
    •     You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles
          County Sheriff's Department Inmate Grievance Form into a white envelope available in your housing area.

                                                 Racial or Identity Profiling Grievances
You may file a grievance regarding an incident of perceived racial or identity profiling, involving one or more of the following factors:
     • Race or ethnicity             • Gender                             • Age                          • Sexual orientation
     • Nationality                   • Gender expression                  • Religion                     • Mental or physical disability

                                                            BACK PART 3(PINK COPY)

SH-J-420 Rev. 05/16   White -Facility         Yellow —Inmate copy at time of disposition for an emergency grievance   Pink —Inmate copy at time of submission
          Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 186 of 189 Page ID
                                             #:400
                                                   COUNTY OF LOS ANGELES SHERIFF'S DEPARTMENT
                                                                     INMATE REQUEST FORM
                                                                            Only one request per form.
                                                                        Solamente una solicitud por forma.

                   If this is a medical or mental health-related emergency or you are aware of a specific and immediate threat to your life/safety,
   W                                                             notify custody personnel immediately.
   00     Si esta es una emergencia mzdica o tiene conocimiento de una amenaza especifica e inmediata contra su vida/seguridad, notifique a un alguacil de inmediato.
   z                               NAME                             BOOKING NUMBER                         FACILITY               HOUSING LOCATION                      DATE
   W                               NOMBRE                                   SU NUMERO DE PRE50                 FACILIDAD                  LUGAR DE VIVIENDA              FECHA
   u                    f-~ ~,.~



                                                             AM REQUESTING(only one request perf rm
                  TO SPEAK WITH                              LOGISTICAL                              INMATE OPPORTUNITIES                                       OTHER
         D VA Representative Q Personal care items                                        Q Educational classes       D A credit calculation
         D Chaplain           . 'Legal forms                                              Q Special Education - IEP   D To make a positive
           Religion:             Voting information                                       Q Drug/alcohol treatment      comment about an
                             ~ Information about                                          Q To bean Inmate Worker       employee
         D Americans with         my mail                                                 D Fire Camp information     D Food information
            Disabilities Act ~ Commissary/vending                                         Q  Supervised release       Q Other
           (ADA) Coordinator 0 A haircut                                                    (i.e. ankle monitor,        (explain below)
                             ~ To be rehoused or                                              house arrest)
         ~ Other                 reclassified                                             Q Community Transition Unit
           (explain below)   D Other (explain below)                                        (Re-entry services)
                                                                                          D Other (explain below)
                  LEGAL INFORMATION                             (response)                                       OTHER                                     (response)
         D     Next court date                                                           0 Account balance                                                 _                   ~
         D     Release date                                                              D Telephone PIN                                                                       ~
                                                                                                                                                                               Et
                                                                                                                                                                                 o
   W     D     SP status                                                                 D Library time                                                                          y r       V

   Q     D     Charges)                                                                  ~ Shoes/Mattress/Linen
   z                                                                                                                                                                             ~~
   F     D     Holds)/Warrant(s)                                                         0 A "hygiene kit"
   ~     D     Addresses for:                                                            D Other:                                                                              ~i
   Z          Court/Parole/Probation
                                                   PLEASE EXPLAIN THE DETAILS OF YOUR REQUEST:




                                                               l'           ~
                                                                            '         ~          -   r+    F                                      ...y.,         !               .. ~_;,
                                            L.W.                                                                                                                         ~1.



             n-     ~       ~       t ..    - ,.    ~.   -          ., :-                 i




                                                                                                          v.               l        S


                                                                                                               ~'.._.

                                                                                                                                        C,~r~._. .. _._.


  ---------------------------------------------------- FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ------------------------------------

                  Employee Receiving Request                                            Employee #                             Date and Time of Collection and Review




                                                                     FRONT PART 2(PINK COPY)


SH-J-437 Rev. 05/16                                                           Green —Facility                                                   Pink —Inmate copy at time of submission
            Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 187 of 189 Page ID
                                                #:401
                                          Emergency Request
     If this is a medical or mental health emergency or you are aware of a specific and immediate threat to your life or safety, notify custody
     personnel immediately.

                                                               Inmate Requests
As an inmate within the custody of the Los Angeles County Sheriff's Department, you have the right to submit a request for any available
service or information while in confinement.

•    Your request may be conveyed verbally to custody staff, or by completing and submitting an Inmate Request Form.

•    You may obtain an Inmate Request Form from your housing location or notify a staff member to obtain one for you.

•    The Inmate Request Form is not meant to discuss issues at length, nor is it to be utilized by inmates for resolution of grievances against
     staff. These types of concerns are to be submitted on an Inmate Grievance Form.

•    Please allow 15 days for a resolution of your request. Depending on the volume of requests received by units such as the Community
     Transition Unit(CTU), Community-Based Alternatives to Custody (CBAC), Prisoner Personnel Office (PPO), and Education Based
     I ncarceration (EBI), a response may not always be provided. Anon-response does not indicate a denial of your request.

     If you are dissatisfied with a response to an Inmate Request, you may submit an Inmate Grievance Form to seek a resolution.

•    Inmate requests cannot be appealed.

                             Americans with Disabilities Act(ADA) —Request/Grievance Procedure
•    The request must contain your name, booking number, housing location.

•    Include a brief description of what you are requesting.

•    Indicate the actions you are requesting for the Department to take to correct the alleged violation(s).

•    Requests should be addressed to the Custody Division ADA Coordinator:
                               Los Angeles County SheriffsDepartment -Custody Division ADA Coordinator
                                              Custody Compliance and Sustainability Bureau
                                                      450 Bauchet St., Room E-883
                                                          Los Angeles, CA 90012
                              Phone:(213)893-5500 TTY: (323)267-6669 Email: adacompcus@lasd.org

•   You may request an informal meeting regarding accommodations through the Custody ADA Coordinator to discuss the request.

•    Using this informal request procedure is not a requirement under federal regulations, nor does it prevent you from filing a request with
    the appropriate federal enforcement agency.

•    Alternatively, ADA grievances may be submitted on the Los Angeles County Sheriff's Department Inmate Grievance Form (SH-J-420).

                                                  Medical or Mental Health Concerns
•    If you feel you need to see a Mental Health worker, please contact any staff member right away.

•   You may submit a confidential grievance for medical or mental health related concerns by placing the completed Los Angeles County
    Sheriff's Department Inmate Grievance Form (SH-J-420) into a white envelope available in your housing area.




                                                         BACK PART 2(PINK COPY)

SH-J-437 Rev. 05/16                                            Green —Facility                           Pink —Inmate copy at time of submission
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 188 of 189 Page ID




                                                                                                                                                              ,~, ~?                       ,s
                                                                                                                                                                                                .f   ~-_ ~       a
                                                                                                                   ~`                                                                                   ~ -~ ~3~
                                                                                                                                                      .                           ~ ..,
                                                                                                                                                                                                             `ice
                                                                                                                                                  4
                                                                                                                                           o ~~
                                                                                                                                               a
                                                                                                                                                          ~!M
                                                                                                                                                                  ,.          .   r~
                                                                                                                                                                                       ~: c,~~
                                                                                                                                                                                          ~~
                                                                                                                                                                                              „
                                                                                                                         \~~~-                     e
                                                                                                                                                 b.~~
                                                                                                                                                     ,
                                                                                                                                                      s
                                                                                                                                                        ~,P
                                                                                                                                                                                  .~ ~P
                                                                                                                                                                                     ~
                                                                                                                                                                                     ,

                                                                                                                                                                                                               ~,m4.>
                                                                                                                                                   oP`O                           FOa`
                                                                                                                                                  F
                                                                                                                   ~                                                                                    ♦'
                                                                                                            ~
                                                                                                            ~      ~
                                                                                                            ~ ~~ ~   ~~~
                                                                                                                        -~~   y
                                                                                                            ~~ i~  ~
                                                                                                            ~
                                                                                                     U SA
                                                                                                               USA
                                                                                                                     U SA
                                                                                                                              ~~~E~                       MRS_~                    ADvsii             ~~-~~.~e~~ -,
                                                                                                      „
                                                                                r';~lifnmia C~o~„ n ;r n_enlani]              ~   ~A                  !v~A                         !pv~p
                                                                                                                                                                                                       trJ~~
                                                                                                                                                                                                         ~~
                                                                                                                                                                          ~                          ~ ~''o~'
                                   #:402




                                                                                  .~.
                                                                                                                                  ~                      ~                    ~\~-~
                                                                                                                                                                                                             ~~~~
                                                                                                                                                                                  ~ ~ ~ F~ ~
                                                                                                                                              HecF        ~_~""`,`~r
                                                                                                                                   CLER'L, U.~. 6~. _.~
                                                                                                                                          fE6 2 12020 ~,
                                                                                                                                                                 JP'JIA
                                                                                                                                  CENTRAL GISF r.~~ ~ i~r Ci.LI=
                                                                                   ~\                                             gy                          rcPUTY
   \~`:~~~
   \                                                                            ~~
                                          Y
Case 2:20-cv-00224-JLS-JDE Document 18 Filed 02/21/20 Page 189 of 189 Page ID
                                   #:403




                                                            A




 1   9~ I   ~           c'~7C
                            l~         ~   1   / ~~~


 ~ ~ Y ~ ~~            ~~~N~~, ~
                              /~4~,~

                                         c ~% ~~l
                                                                        r
